AMENDED AND RESTATED

PRODUCTION SHARING AGREEMENT

BETWEEN

THE KURDISTAN REGIONAL GOVERNMENT

SHAKAL PRODUCTION, LTD.
TRILAX OIL LTD.
AND

PETOIL PETROLEUM AND PETROLEUM PRODUCTS
INTERNATIONAL EXPLORATION AND PRODUCTION INC.

DATED

FEBRUARY 25, 2007
PREAMBLE
Article 1
Article 2
Antcle 3
Article 4
Article 5
Article 6
Article 7
Article 8
Article 9
Article 10
Article 11
Article 12

Article 13

Article 14
Article 15
Article 16
Article 17
Article 18
: Article 19
. Article 20
Article 21

Article 22

Ke

TABLE OF CONTENTS

DEFINITIONS

SCOPE OF THE CONTRACT

CONTRACT AREA

GOVERNMENT PARTICIPATING INTEREST
OPERATOR

TERM OF THE CONTRACT

RELINQUISHMENTS

MANAGEMENT COMMITTEE

GUARANTEES

MINIMUM EXPLORATION WORK OBLIGATIONS
EXPLORATION WORK PROGRAMS AND BUDGETS
DISCOVERY AND DEVELOPMENT

DEVELOPMENT AND PRODUCTION WORK PROGRAMS
AND BUDGETS

NATURAL GAS

ACCOUNTING AND AUDITS

CONTRACTOR'S RIGHTS AND OBLIGATIONS
USE OF LAND AND EXISTING INFRASTRUCTURE
ASSISTANCE FROM THE GOVERNMENT
EQUIPMENT AND MATERIALS

TITLE TO THE ASSETS

USE OF THE ASSETS

SUBCONTRACTING

A (pg
Article 23
Article 24
Article 25
Article 26
Article 27
Article 28
Article 29
Article 30
Article 31
Article 32
Article 33
Article 34
Article 3$
Article 36
Article 37
Article 38
Article 39
Article 40
Article 41
Article 42

Article 43

Article 44
Article 45

Article 46

KY

PERSONNEL AND TRAINING
ROYALTY
RECOVERY OF PETROLEUM COSTS
SHARING OF PROFIT PETROLEUM
VALUATION AND METERING OF CRUDE OIL AND NATURAL GAS
DOMESTIC MARKET - SALE OF GOVERNMENT SHARE
FINANCIAL PROVISIONS
CUSTOMS PROVISIONS
TAX PROVISIONS
BONUSES
PIPELINES
UNITISATION
LIABILITY AND INSURANCE
INFORMATION AND CONFIDENTIALITY
ENVIRONMENTAL PROVISIONS
DECOMMISSIONING
ASSIGNMENT AND CHANGE OF CONTROL
FORCE MAJEURE
WAIVER OF SOVEREIGN IMMUNITY

ARBITRATION AND EXPERT DETERMINATION

GOVERNING LAW, FISCAL STABILITY, AMENDMENTS AND

VALIDITY
NOTICES
TERMINATION

APPLICATION OF CORRUPTION LAWS
Article 47 =GOVERNMENT REVIEW

Article 48 EFFECTIVE DATE

Annex A CONTRACT AREA MAP AND LIST OF COORDINATES

Annex B- ACCOUNTING PROCEDURE
AMENDED AND RESTATED
PRODUCTION SHARING AGREEMENT

BETWEEN

The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (hereatier referred to as the
"GOVERNMENT", duly represented by the Minister of Natural Resources;

AND

SHAKAL PRODUCTION, LTD., PETOIL PETROLEUM AND PETROLEUM
PRODUCTS INTERNATIONAL EXPLORATION AND PRODUCTION INC,, and
TRILAX OIL LTD.,

WHEREAS,

(A) The GOVERNMENT wishes to develop the petroleum wealth of the Kurdistan Region
(as defined in this Contract) in a way that achieves the highest benefit to the people of
the Kurdistan Region and all of Iraq, using the most advanced techniques of market
principles and encouraging investment, consistent with Article 112 of the Constitution of
Iraq;

(B) —_Inaccordance with the Constitution of Iraq, the prevailing law of the Kurdistan Region is
the Kurdistan Region Law (as defined in this Contract), except with regard to a matter
wholly within the exclusive jurisdiction of the Government of Iraq,

(C) The GOVERNMENT has established, by Act of the Parliament of the Kurdistan
Region, a Ministry of Natural Resources in the Kurdistan Region, with responsibility
for all natural resources except for water, and forestry;

(D) The GOVERNMENT intends to present to the Parliament of the Kurdistan Region the
Kurdistan Region Petroleum Act (as defined in this Contract), to regulate Petroleum
Operations (as defined in this Contract), including production sharing contracts,

(E) SHAKAL PRODUCTION, LTD., PETOIL PETROLEUM AND PETROLEUM
PRODUCTS INTERNATIONAL EXPLORATION AND PRODUCTION INC.,
, and TRILAX OIL LTD. cach is a company,

La with the financial capability, and the technical knowledge and technical ability,
to carry out Petroleum Operations in the Contract Area (as defined in this
Contract) under the terms of this Contract;

(ii) having a record of compliance with the principles of good corporate citizenship,
and

ks non
(iii) _ willing to cooperate with the GOVERNMENT by entering into this Contract,
thereby assisting the GOVERNMENT to develop the Kurdistan Region
petroleum industry, thereby promoting the economic development of the
Kurdistan Region and Iraq and the social welfare of its people,

(F) The Regional Government of Sulaimaniyah of the Interim Joint Regional Administration
of Northern Iraq entered into a production sharing agreement (the “AGREEMENT” or
“CONTRACT ™) dated January 14, 2003 with PetOil Petroleum and Petroleum Products
International Exploration and Production Inc. (“PetOil”);

(G) By a Deed of Assignment and Support Agreement dated of even date and approved by
the GOVERNMENT, the rights of the CONTRACTOR are now owned by Shakal
Production, Ltd_, Trilax Oil, Ltd., and PetOil;

{H) The CONTRACTOR has held discussions with the GOVERNMENT conceming the
reduction of the Contract Area and certain changes to the terms of the Contract, including
those discussions held in Ankara, Turkey, between April 3“, 4°, and 5" of 2005,

(I) the CONTRACTOR desires to release, and does hereby release, part of the lands
onginally covered by the Contract such that the lands covered by the Agreement are only
the lands within the Contract Area as herein defined; and

(J) the Parties desire to amend and restate the Contract in its entirety,

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS

ARTICLE | - DEFINITIONS

Capitalised terms and expressions in this Agreement shall have the following meaning,
unless otherwise specified:

Abroad means outside of the Kurdistan Region and other parts of Iraq.

Accounting Procedure means the Accounting Procedure attached to this Contract as
Annex B and constituting an integral part of this Contract

Affiliated Company or Affiliate means, as regards any of the companies or entities
constituting the CONTRACTOR, a company or other legal entity which

(a) controls an entity constituting the CONTRACTOR; or
(b) is controlled by an entity constituting the CONTRACTOR; or

(c) controls or is controlled by a company or entity which controls an entity constituting
the CONTRACTOR.

Ky 2 An (PYM
For the purpose of this definition, "control" means direct or indirect ownership or control of
the majority of the voting rights of the applicable entity at its shareholders’ meetings or their
equivalent

Appraisal Area means the area defined in Article 12.2

Appraisal Program is defined in Article 12.2

Appraisal Report is defined in Article 12.4

Appraisal Well means a well drilled for the purpose of evaluating the commercial potential
of a geological feature or a geological structure in which Petroleum has been discovered.

Arm's-Length Sales means sales of Petroleum in freely convertible currencies between
sellers and buyers having no direct or indirect relationship or common interest whatsoever
with each other that could reasonably influence the sales price. Such Arm's-Length Sales
shall exclude

(a) sales between the CONTRACTOR and its Affiliates,

(b) sales involving the GOVERNMENT or the Government of Iraq,

(c) sales involving exchanges and any transactions not relating to normal commercial
practices.

Assets means all platforms, pipelines, plant, equipment, machinery, wells, facilities and all
other installations and structures and all Materials and Equipment

Associated Natural Gas means any Natural Gas dissolved in Crude Oil under reservoir
conditions.

Available Associated Natural Gas is defined in Article 25.1
Available Crude Oil is defined in Article 25.1

Available Non-Associated Natural Gas is defined in Article 25.1.
Available Petroleum is defined in Article 25.1.

Barrel means a quantity of forty-two (42) US gallons as a unit to measure liquids, at a
temperature of sixty degrees (60°) Fahrenheit and pressure of fourteen point seven (14.7) psi

Budgets means any budgets prepared by, or on behalf of, the CONTRACTOR pursuant to
this Contract and forming part of an Exploration Work Program and Budget and/or an
Appraisal Work Program and Budget and/or a Gas Marketing Work Program and Budget
and/or a Development Work Program and Budget and/or a Production Work Program and
Budget.

Calendar Year means a period of twelve (12) consecutive Months, commencing | January
and ending on 31 December of the same year.

Ky : AC (pat
Commercial Discovery means a Discovery which is potentially commercial when taking
into account all technical, operational, commercial and financial data collected when carrying
out appraisal works or similar operations, including but not limited to: recoverable reserves
of Petroleum, sustainable regular production levels and other material technical, operational,
commercial and financial parameters, all in accordance with standard practices in the
international petroleum industry

Commercial Production means the production of Petroleum from the Production Area in
accordance with annual Production Works Program and Budget

Constitution of Iraq means the permanent constitution of Iraq approved by the people of Iraq
in the general referendum of 15 October 2005;

Contract means this production sharing contract, including its Annexes A-B that are an
integral part hereof, as well as any extension, renewal, substitution or amendment of this
production sharing contract that may be agreed in writing by the Parties.

Contract Area means the area described and defined in Annex A attached to this Contract,
and any modifications made to that Annex in accordance with the provisions of this Contract

Contract Year means a period of twelve (12) consecutive Months starting from the
Effective Date or any anniversary of the said Effective Date.

CONTRACTOR means, either jointly or individually, Shakal Production, Ltd, PetOil
Petroleum and Petroleum Products International Exploration and Production Inc., and Trilax
Oil Ltd, and Affiliates and/or any assignee of all or part of the rights and obligations under
this Contract of each in accordance with Article 39 of this Contract and, for the avoidance of
doubt, at any time when there is only one entity constituting the CONTRACTOR, any
reference made in this Contract to “the entities constituting the CONTRACTOR” or the
“CONTRACTOR entities” or similar reference, shall be deemed to mean “the entity
constituting the CONTRACTOR” Shakal Petroleum, Ltd., PetOil Petroleum and Petroleum
Products International Exploration and Production Inc., and Trilax Oil Ltd, own the interest
of the Contractor in the following percentages:

Shakal Production, Ltd 33 13%
PetOil Petroleum and Petroleum Products

Intemational Exploration and Production Inc 33 13%
Trilax Oil Ltd, 33 13%

Crude Oil means all liquid hydrocarbons in their unprocessed state or obtained from Natural Gas
by condensation or any other means of extraction

Decommissioning Costs means all the costs, expenditure, liabilities and obligations incurred
by the CONTRACTOR when carrying out Decommissioning Operations

Decommissioning Operations means any works, together with all related and auxiliary

activities, for decommissioning and/or removal and/or abandonment and making safe all of
the Assets and site restoration related thereto in relation to any Production Area

Ky . A 7 pg
Decommissioning Reserve Fund is defined in Article 38.1 and includes all contributions paid
into such fund and all interest accumulated such fund

Delivery Point means the place after extraction, specified in the Development Plan for a
Petroleum Field, at which the Crude Oil, Associated Natural Gas and/or Non-Associated
Natural Gas is metered for the purposes of Article 27.7, valued for the purposes of Article 27.1
and ready to be taken and disposed of, consistent with international practice, and at which a
Party may acquire title to its share of Petroleum under this Contract or such other point which
may be agreed by the Parties,

Development Costs means all the costs, expenditure, liabilities and obligations incurred by
the CONTRACTOR when carrying out Development Operations

Development Operations means all development operations or works conducted in
accordance with a Development Plan up to the Delivery Point with a view to developing a
Petroleum Field, including but not limited to: drilling of wells, primary and subsequent
recovery projects and pressure maintenance, survey, engineering, building and erecting or
laying of production plants and facilities (including but not limited to: separators:
compressors, generators, pumps and tankage, gathering lines, pipelines and all facilities
required to be installed for production, pressure maintenance, and treatment, storage and
transportation of Petroleum), obtaining of such materials, equipment. machinery, items and
supplies as may be required or expedient for the foregoing activities, and all auxiliary
operations and activities required or expedient for the production of Petroleum from the
Production Area

Development Period is defined in Article 6 of this Contract

Development Plan means a plan for development defined in Article 2.8 of this Contract
Development Well means any well drilled after the date of approval of the Development
Plan for the purpose of producing Petroleum, increasing or accelerating production of
Petroleum, including injection wells and dry holes. Any well drilled within a Production Area

shall be deemed a Development Well

Development Work Program and Budget means the development work program and
budget prepared pursuant to Article 13.2.

Discovery means a discovery of Petroleum within the limits of the Contract Area resulting
from Petroleum Operations carried out under this Contract, provided such Petroleum is
recoverable at the surface with a measurable flow utilising techniques used in the
international petroleum industry.

Dollar (USS) means the legal currency (dollar) of the United States of America (USA)

Effective Date means the date on which the conditions referred to in Article 48 of this
Contract have been fulfilled.

Equipment and Materials is defined in Article 19.1

Ky 5 Mh (pum
Exploration Costs means all the costs, expenditure, liabilities and obligations incurred by
the CONTRACTOR when carrying out Exploration Operations.

Exploration Operations means any and all operations conducted with a view to discovering
Petroleum, including but not limited to: any activities hecessary to commence operations; any
topographical, hydrographical, geological, geophysical, acrial and other surveys and
activities (including interpretations, analyses and related studies) to investigate the
subsurface for the location of Petroleum; drilling of shot holes, core holes and Stratigraphic
test holes; spud, drilling, testing, coring, logging and equipping of Exploration Wells or
Appraisal Wells, procurement of such services, material, equipment, machinery, items and
supplies as may be required or expedient for the foregoing activities, and all auxiliary
operations and activities required or expedient for the conduct of the foregoing activities

Exploration Period is defined in Article 6 of this Contract.
Exploration Well means any well drilled for the purpose of confirming # geological
Structure or stratigraphic unit in which no Discovery has previously been made by the

CONTRACTOR

Exploration Work Program and Budget means the exploration work program and budget
prepared pursuant to Article 11.1

Export Crude Oil is defined in Article 24.2.

Export Non-Associated Natural Gas is defined in Article 24.2.

Export Petroleum is defined in Article 24.2.

First Exploration Well is defined in Article 10.2 (c)

First Production means the moment when Commercial Production of Crude Oil or Non-
Associated Natural Gas (as the case may be) first commences, by flowing at the rate forecast in
the Development Plan without interruption for a minimum of. forty eight (48) hours

Force Majeure is defined in Article 40.2

Gas Marketing Costs means all costs, expenditure, liabilities and obligations incurred by the
CONTRACTOR when carrying out Gas Marketing Operations.

Gas Marketing Operations has means any and all of the activities and operations
contemplated by Article 14.6.

Gas Marketing Work Program and Budget means the marketing work program and budget
prepared pursuant to Article 14.8

Government of Iraq means the Federal Government of the Republic of Iraq, which holds
office under the Constitution of Iraq

International Market Price is defined in Article 27.2 of this Contract

| ‘ An

van
Joint Operating Agreement means any agreement executed by the entities constituting the
CONTRACTOR at any time for the purpose of regulating between such entities the terms
under which the Petroleum Operations will be conducted, which agreement shall be: (a)
consistent with international standards in the petroleum industry, (b) as between such
entities, supplementary to this Contract; and (c) consistent with the provisions of the
Contract,

Kurdistan Region means the Kurdistan Region of Iraq recognised by the Constitution of Iraq
and having the same meaning as in the Kurdistan Region Petroleum Act

Kurdistan Region Law means all statutes, decrees, edicts, codes, orders, rules, ordinances
and regulations of the GOVERNMENT or of any other local, municipal, territorial,
provincial, or any other duly constituted governmental authority or agency in the Kurdistan
Region

Kurdistan Region Petroleum Act means the draft Kurdistan Region Petroleum Act, to be
presented to the Parliament of the Kurdistan Region or, when that Act enters into force, the
Act

Law means all applicable laws including without limitation the following: constitutional law,
civil law, common law, international law, equity, treaties, statutes, decrees, edicts, cades,
orders, judgements, rules, ordinances and regulations of any local. municipal, territorial,
provincial, federated, national or any other duly constituted governmental authority or
agency.

LIBOR means the London Inter-Bank Offered Rate at which Dollar deposits for one (1)
Month are offered in the inter-bank market in London, as quoted in the Financial Times of
London for the day in question. In the event that such rate is not published in the Financial
Times, it shall mean the London Inter-bank Offered Rate at which Dollar deposits for one
Month ate offered for the nearest day as quoted by National Westminster Bank ple,
Management Committee is defined in Article 8 of this Contract.

Minimum Exploration Obligations is defined in Article 10.1 of this Contract.

Month means a calendar month according to the Gregorian calendar

Natural Gas means all gaseous Petroleum and inerts.

Non-Associated Natural Gas means any Natural Gas which is not dissolved in Crude Oil
under reservoir conditions.

Operator means the entity designated by the CONTRACTOR pursuant to Article 5 of this
Contract which, in the name and on ‘behalf of the CONTRACT OR, shall carry out all
Petroleum Operations. If at any time there exists more than one (2) Operator under this
Contract, any reference herein to the tertn ‘Operator shall be to each Operator with respect to
the parts of the Contract Area in which such Operator conducts Petroleum Operations

Party or Parties means the GOVERNMENT and/or the CONTRACTOR

ky ; Mo

ve

Cpa"
Permits means all licences, permits, consents, authorisations or other permissions, as the
context requires

PetOil Petroleum and Petroleum Products International Exploration and Production
Inc. means the legal entity so named established in accordance with the laws of the Turkey

Petroleum means
(a) any naturally occurring hydrocarbon in a gaseous or liquid state,
(b) any mixture of naturally occurring hydrocarbons in a gaseous or liquid state; or

(c) any Petroleum (as defined in paragraphs (a) and (b) above) that has been returned to a
Reservoir

Petroleum Costs means al! costs and expenditure incurred by the CONTRACTOR for the
Petroleum Operations, and which the CONTRACTOR is entitled to recover under this
Contract and its Accounting Procedure attached to this Contract as Annex B including those
Costs and Expenses incurred the Contractor and its predecessors in interest from January 14,
2003, to the Effective Date

Petroleum Field means a Reservoir or group of Reservoirs within a common geological
Structure or stratigraphic unit from which Petroleum may be produced and which has been
declared as a Commercial Discovery by the CONTRACTOR pursuant to Anicle 12.6 (a) or
Article 14.5 (a).

Petroleum Operations means all Exploration Operations, Gas Marketing Operations,
Development Operations, Production Operations and Decommissioning Operations, as well
as any other activities or operations directly or indirectly related or connected with the said
operations (including but not limited to health, safety and environmental operations and
activities) and authorised or contemplated by, or performed in accordance with, this Contract

Production Area means such areas within the Contract Area designated as a production area
in an approved Development Plan prepared pursuant to Article 12 of this Contract. For the
avoidance of doubt. all superjacent or subjacent strata of the Reservoir in which a
Commercial Discovery is located are automatically included in the relevant Production Area

Production Costs means all the costs, expenditure, liabilities and obligations incurred by the
CONTRACTOR in carrying out the Production Operations

Production Operations means any works, together with all related and auxiliary activities,
for the production of Petroleum from the start of Commercial Production, including but not
limited to: extraction, injection, stimulation, pumping, treatment, storage, engineering,
Operating, servicing, repairing, and maintaining any wells, plants, equipment, pipelines,
terminals and any other installations and facilities, and any related operations and auxiliary
Operations, and storage and transportation of Petroleum from the Production Area to the
Delivery Point

Production Work Program and Budget shall mean the production work program and
budget prepared pursuant to Article 13.6.

kb : a
Profit Crude Oil is defined in Article 26.1
Profit Natural Gas is defined in Article 26 |
Profit Petroleum is defined in Article 26 |

Public Officer means a civil servant, including a member or employee of a public entity, a
member of the Parliament or a member of the Government,

Quarter means a period of three (3) consecutive Months starting on the first day of January,
April, July or October respectively

Reservoir means a subsurface rock formation containing an individual and separate natural
accumulation of producible Petroleum characterised by a single natural pressure system

“R” Factor is defined in Article 26.4
Royalty is defined in Article 24
Second Exploration Well is defined in Article 10.3 (b}

Semester means a period of six (6) consecutive Months starting from the first day of January
or July respectively.

Shakal Production, Ltd, means the legal entity so named established in accordance with the
Jaws of the Cayman Islands.

Subcontractor means any entity of any contracting tier providing services and/or
undertaking works relating to the Petroleum Operations under the overall supervision by, and
on behalf of, the CONTRACTOR,

Sub-Period and Sub-Periods are defined in Article 6.2.

Trilax Oil Ltd means the legal entity so named established in accordance with the laws of
the Cayman Islands,

Work Program means any work program prepared by, or on behalf of. the
CONTRACTOR pursuant to this Contract and forming part of an Exploration Work
Program and Budget and/or an Appraisal Work Program and Budget and/or a Gas Marketing
Work Program and Budget and/or a Development Work Program and Budget and/or a
Production Work Program and Budget.
ARTICLE 2 - SCOPE OF THE CONTRACT

This Contract is a production-sharing arrangement with respect to the Contract Area,
whereby the GOVERNMENT, and bas the right, pursuant to the Constitution of Iraq,
to regulate and oversee Petroleum Operations within the Contract Area.

The purpose of this Contract is to define the respective rights and obligations of the
Parties and the terms and conditions under which the CONTRACTOR shall carry
out all the Petroleum Operations.

By entering into this Agreement, the GOVERNMENT grants the CONTRACTOR
the exclusive right and authority to conduct all Petroleum Operations in the Contract
Area as detailed in Article 3 below

Upon the CONTRACTOR?’s request, the GOVERNMENT shall provide all required
Permits relating to the Petroleum Operations required by the CONTRACTOR to
fulfil its obligations under this Contract, including those relating to any extension and
renewal periods and including those required by the Government of Iraq. The
GOVERNMENT (i) represents and warrants to the CONTRACTOR that it has not
done and has not omitted to do anything that would cause the cancellation or
suspension of this Contract or any Permit granted pursuant to this Contract; and (ii)
covenants that it will not do, or omit to do, anything that would cause the cancellation
or suspension of this Contract or any Permit granted pursuant to this Contract.

The CONTRACTOR shall conduct all Petroleam Operations within the Contract Area
at its sole cost, risk and peril on behalf of the GOVERNMENT, pursuant to this
Contract, including but not limited to the following operations:

(a) Technical Services

Implementation of all technical, human and material resources reasonably
required for execution of the Petroleum Operations, in accordance with
standard practices prevailing in the international petroleum industry.

(b) Financial Services

The responsibility for funding the Exploration Operations and, in the event of
a Commercial Discovery, Development, Production and Decommissioning
Operations, pursuant to this Contract.

For the funding of Petroleum Operations, each entity constituting the
CONTRACTOR shall be entitled to have recourse to external financing from
either its Affiliated Companies or from any third parties.

(ce) Administrative Services
Implementation of all appropriate management and administration techniques

for execution of the Petroleum Operations under this Contract, in accordance
with standard practices prevailing in the international petroleum industry.

te 0 A

San
2.4, During the term of this Contract, the CONTRACTOR shall be responsible to the
GOVERNMENT for the conduct of Petroleum Operations within the Contract Area
pursuant to the terms of this Contract.

25 Natural resources other than Petroleum shall be excluded from the scope of this
Contract, even if the CONTRACTOR discovers any such resources when executing
its obligations pursuant to this Contract

2.6. The CONTRACTOR shall only be entitled to recover Petroleum Costs incurred
under this Contract in the event of a Commercial Discovery. Recovery of Petroleum
Costs shall occur within the limits provided under Article 25 of this Contract

2.7. During the term of this Contract, Profit Crude Oil and/or Profit Natural Gas produced
from Petroleum Operations shall be shared between the Parties in accordance with the
provisions of Article 26 of this Contract

28 For the said sharing of any Profit Crude Oil and/or Profit Natural Gas, each entity
constituting the CONTRACTOR shall be treated as a separate entity and shall act for
its own account for income tax purposes

2.9 For the execution of Petroleum Operations under this Contract, the CONTRACTOR
shall have the right to

fa) freely access and operate within the Contract Area, as well as any facilities
associated with the Petroleum Operations, wherever they may be located:

(b) freely use access roads located within the Contract Area and outside the
Contract Area for the construction, installation, maintenance and removal of
pipelines and other facilities required for the Petroleum Operations,

(ce) freely use sand, water, electricity and any other natural resources located
inside or outside the Contract Area for the Petroleum Operations,

(d) use any qualified foreign and local personnel and/or Subcontractors required
for the conduct of Petroleum Operations in accordance with Articles 22 and 23
of this Contract. Any foreign personnel working in the Kurdistan Region shall
require prior authorisation of the GOVERNMENT (such authorisation not to
be unreasonably delayed or withheld) and the GOVERNMENT shall obtain
any authorisation required by the Government of Iraq;

(e) import any goods, materials, equipment and/or services required for the
Petroleum Operations in accordance with Articles 19, 22 and 30; and

(f) freely use land or property belonging to the Kurdistan Region

2.10 The Government hereby unconditionally and irrevocably warrants to and for the
benefit of Contractor

(a) that the Contract Area is available for the conduct of exclusive Petroleum
Operations by Contractor, and that no other non-governmental party has a

Kn

us
claim or right (antecedent or extant) to conduct Petroleum Operations, or to
produce or to receive Petroleum in or from the Contract Area, and

(b) the Government shall for the duration of this Agreement and. subject to
applicable Kurdistan petroleum law at the time, take all appropriate measures
to uphold the enforceability of this Agreement in accordance with ils terms as
a legal and binding instrument throughout the Federal Region of Kurdistan
and the Republic of traq

211 The Contractor hereby unconditionally and irrevocably represents and warrants to and for
the benefit of the Government that it has not, to its knowledge, done and has not omitted
to do anything that would cause the cancellation or suspension of this Agreement. and
indemnifies and holds the Government harmless from any liability, costs, claims or
damages that the Government may suffer as a result of the failure or inaccuracy of any of
such warranty

ARTICLE 3- CONTRACT AREA

The initial Contract Area covers the area with the weographic locaton and co-ordinates
descnbed in Annex A attached hereto and shown on the map in Annex A altached hereto and
extends five hundred twenty eight square kilometres (528 km’). more or less, and is delimited
by the following coordinates

FONTS. XCOORD-EAST | YCOORD-NORTH | LAT-NORTH | LON - EAST |
A | 534031.75 - eae 34 38 08" 7]
B 49244135 3850381,01 _ 34 47 44"
C 485027 95 3847006.24 | 34 45°55"
D | 51467616 3625161.52 | 34 34°04"
E |  519630.02 "3822237.41 | 34 32°30"
[_f | 523126.47_— | 3825073.21 | 34 34’ 00"
G | 52676836 | 3822338.08 | 34 32°33"

The GOVERNMENT, by execution of this Contract, hereby validates and approves the
foregoing co-ordinates of the Contract Area.

The total area of the Contract Area may be reduced only in accordance with the provisions of
this Contract

ARTICLE 4 - GOVERNMENT PARTICIPATING INTEREST
41 The GOVERNMENT shall have the option of participating in this Contract, in

respect of the entire Contract Area, as a CONTRACTOR entity, with an undivided
interest in the Petroleum Operations and all the other rights, duties, obligations and

“es n¥
liabilities of the CONTRACTOR, under this Contract in respect of the Contract
Area, of twenty-five per cent (25%) (the “Government Interest”), such option being
referred to herein as the “Option to Participate”. The GOVERNMENT shal! be
entitled to exercise the Option to Participate by notifying the CONTRACTOR in
writing of such election at any time in the period commencing on the Effective Date
and ending one hundred and eighty (180) days after the date on which
CONTRACTOR declares the first Commercial Discovery in the Contract Area
(which date of declaration is referred to herein as the “First Commercial
Declaration Date”) If the GOVERNMENT does not notify the CONTRACTOR
of such election within such period, it shall be deemed to have waived its right to
exercise the Option to Participate and shall have no further rights whatsoever in
respect of any such participation.

If the GOVERNMENT exercises the Option to Participate in accordance with
Article 4.1

{a) the effective date of such participation shall be the date of the notice by which
the GOVERNMENT exercises its Option to Participate or the First
Commercial Declaration Date, whichever is the earlier,

{b) the GOVERNMENT shall participate as a CONTRACTOR entity under this
Contract from such effective date, with all its rights, duties, obligations and
liabilities under this Contract, save as provided in and subject to the
provisions of this Article 4;

{c) the GOVERNMENT shall not have any liability to the other
CONTRACTOR entities to contribute its Government Interest share of all
Petroleum Costs incurred before the First Commercial Declaration Date and
its Government Interest share of such Petroleum Costs shall be the
responsibility of the other CONTRACTOR entities, provided always that
such other CONTRACTOR entities shall be entitled to recover all such
Petroleum Costs in accordance with Article 25;

(d) if, pursuant to the terms of the Joint Operating Agreement, the
GOVERNMENT participates in the development of the Commercial
Discovery, it shall be liable to the other CONTRACTOR entities to
contribute its Government Interest share of al! Petroleum Costs incurred on or
after the First Commercial Declaration Date, with the exception of the
production bonuses referred to in Article 32 and shall be entitled to recover all
such Petroleum Costs in accordance with Article 25, including the Petroleum
Costs which it has reimbursed pursuant to Article 4.2 (e);

(e) if such Option to Participate is exercised on or after the First Commercial
Declaration Date, the GOVERNMENT shall, within! thirty (30) days of the
date of so notifying the CONTRACTOR of its election, reimburse the other
CONTRACTOR entities for all Petroleum Costs for which it is liable
pursuant to Article 4.2 (d) and which have been incurred by such other
CONTRACTOR entities on or afier the First Commercial Declaration Date
but prior to and including the date of the notice pursuant to which it exercises

Q a mn
ie
w

44

45

46

ke : Ae

its Option to Participate. From the date of such notice, the GOVERNMENT
shall pay the Government Interest share of such Petroleum Costs directly,

if) the provisions of Article 16.13 shall apply in respect of any Government
Interest when held by the GOVERNMENT and the GOVERNMENT will
be individually and separately liable (and not jointly and severally liable with
the other CONTRACTOR entities) to the GOVERNMENT for its
obligations, duties and liabilities under this Contract as a CONTRACTOR
entity and the provisions of Article 4.4 shall apply.

The GOVERNMENT may, at its discretion, assign part or all of its Government
Interest to a third party or partics which is a public company regulated by the
GOVERNMENT under the Kurdistan Region Petroleum Act (a “Public
Company”), provided that in the event of a transfer of part of the Government
Interest, such Government Interest will not be less than five per cent (5%)

In the event of such an assignment to a Public Company, for the purposes of Article
39 of the Kurdistan Region Petroleum Act, the Government Interest so assigned shall
deemed to be held by the GOVERNMENT and in accordance with the principle in
Anticle 16.13 of this Contract, the Public Company to which such Government
Interest is transferred will be individually and separately liable (and not jointly and
severally liable with the other CONTRACTOR entities) to the GOVERNMENT for
its obligations, duties and liabilities under this Contract as a CONTRACTOR entity
and the provisions of Article 4.4 shall apply

Any failure by the GOVERNMENT and/or a Public Company to perform any of its
or their obligations or to satisfy any of its or their duties or liabilities under this
Contract as a CONTRACTOR entity shall not be considered as a default of the other
CONTRACTOR entities and shall in no case be invoked by the GOVERNMENT
to terminate this Contract.

The capacity of the GOVERNMENT and/or a Public Company as a
CONTRACTOR entity, as it may arise pursuant to the provisions of this Contract.
shall in no event cancel or affect the rights of the other CONTRACTOR entities to
seek to settle a dispute or to refer such dispute to arbitration or expert determination
in accordance with the provisions of Article 42

The GOVERNMENT and/or a Public Company may assign part or all of its
Government Interest to a third party or parties (not being a Public Company), subject
to the provisions of Article 4.6 (and for the avoidance of doubt the provisions of
Articles 39.1, 39.2 and 39.3 shall not apply).

For the avoidance of doubt, following any assignment by the GOVERNMENT
and/or a Public Company of all or part or all of a Government Interest to a third party
which is not a Public Company, in accordance with the provisions of this Article 4,
the provisions of Articles 39.1, 39.2 and 393 shall apply to any subsequent
assignment of such interest.

Where a Joint Operating Agreement has been executed by the CONTRACTOR
entities prior to any exercise of the Option to Participate pursuant to this Article 4, the
47

48

5.2

GOVERNMENT shall become a party to such agreement, with any amendments
necessary to be consistent with the principles of this Article 4. Where a Joint
Operating Agreement is not in place prior to the exercise of the Option to Participate
pursuant to this Article 4, the GOVERNMENT and the other CONTRACTOR
entities shall, within a reasonable period of time, negotiate in good faith and enter into
a Joint Operating Agreement and shall during the period between the exercising of
the Option to Participate and the execution of the Joint Operating Agreement, comply
with paragraphs (a) and (b) inclusive of Article 4.7 as if they were provisions of this
Contract

Any Joint Operating Agreement entered into in relation to this Contract shall be
consistent with the principles of this Article 4 and shall provide as follows

(a) all decisions of any operating committee established under such Joint
Operating Agreement shall require the affirmative vote of an agreed
percentage of participating interests held thereunder, which in any event shall
not more than sixty-five percent,

(b) in the event of a proposed transfer by any CONTRACTOR entity of part of a
participating interest under such Joint Operating Agreement, including but not
limited to any Government Interest

{i) the interest to be transferred will not be less than five per cent (5%),

(ii) the proposed third party assignee demonstrates to the reasonable
satisfaction of each of the entities constituting the CONTRACTOR
that it has the financial capability to perform its payment obligations
under the Contract and under the Joint Operating Agreement, and

{iii) the proposed third party assignee shall enter into an instrument
reasonably satisfactory to each of the entities constituting the
CONTRACTOR to perform the obligations of the transferor

For the avoidance of doubt, there shall be no right of assignment in respect of the
Option to Participate

ARTICLE 5 -OPERATOR

Within thirty (30) days of the Effective Date, the CONTRACTOR shall notify the
GOVERNMENT of the party to act as Operator. Should the parties fail to so notify the
GOVERNMENT, the GOVERNMENT shall select one of the parties holding an
interest in the Contract as Operator. ‘The selection of Operator shall require the approval
of the GOVERNMENT, which approval shall not be unreasonably denied. The
CONTRACTOR shall at any time have the right to appoint another entity as the
Operator subject to GOVERNMENT approval as aforesaid

The CONTRACTOR shall submit to the GOVERNMENT for comment any
agreement regarding or regulating the Operator's appointment and its conduct

KS 4 Yeah
5.3

6.1

of Petroleum Operations on behalf of the CONTRACTOR pursuant to this
Contract prior to execution of such agreement

In the event of the occurrence of any of the following, the GOVERNMENT may require
the CONTRACTOR to appoint another entity as Operator as soon as is reasonably
practicable

{a) if an order has been passed in court declaring the bankrupicy, liquidation, or
dissolution of the Operator,

(b) if the Operator terminates its activities under this Contract or a material
Proportion thereof, and, as a result CONTRACTOR fails to fulfil its
obligations under the Contract.

ARTICLE 6- TERM OF THE CONTRACT

This Contract comprises an Exploration Period and a Development Period, as defined
below

Exploration Period

6.2

63

64

KF

The Exploration Period shall be for an initial term of five (5) Contract Years,
extendable on a yearly basis (as provided in Article 6.5 and 6.6) up to a maximum
period of seven (7) Contract Years, starting from the Effective Date The initial term
of five (5) years shall be subdivided in two (2) sub-periods as follows

(a) an initial sub-periad of three (3) Contract Years (“First Sub-Period”);
{b) a second sub-period of two (2) Contract Years (“Second Sub-Period™),
cach a“Sub-Period” and collectively “Sub-Periods”.

It is understood that the right of the CONTRACTOR to accede to the next Sub-
Period shall be subject to fulfilment of the Minimum Exploration Obligations
applicable to the previous Sub-Period

During the Exploration Period, the CONTRACTOR shall pay to the GOVERNMENT,
in arrears, an annual surface rental for the Contract Area, as may be reduced by
telinquishment from time to time pursuant to Anicle 7, of ten Dollars (US$ 10) per
square kilometre per Contract Year (“Exploration Rental’) Such Exploration Rental
shall be considered as a Petroleum Cost and shall be recovered by the CONTRACTOR
in accordance with the provisions of Articles 1 and 25.

If the CONTRACTOR decides not to enter into the Second Sub-Period, it shall
notify the GOVERNMENT at least thirty (30) days prior to the expiry of the First
Sub-Period and, provided that the data from the First Exploration Well demonstrates that
there is no reasonable technical case for drilling the Second Exploration Well in the
Contract Area, the Exploration Period shall expire at the end of the First Sub-Period,
unless the First Sub-Period has been extended pursuant to Article 6.5 and/or Article 6.6.

Is An

Yan

6.5

6.6

67

68

69

KE

If the CONTRACTOR has fulfilled its Minimum Exploration Obligations for a Sub-
Period of the Exploration Period but considers that additional work is required prior

(2) to deciding to submit an Appraisal Program as provided under Article 12.2 of
this Contract in respect of a Discovery, or

(b) to deciding to declare a Discovery as a Commercial Discovery in accordance
with Article 12.6 (a) or 14.5 (a), which additional work may include the
preparation and/or execution of an Appraisal Program as provided under
Article 12.2 of this Contract and/or Gas Marketing Operations,

the CONTRACTOR will automatically be entitled to extensions, each of one (1)
Contract Year, of the then current Sub-Period, up to the end of the maximum
Exploration Period of seven (7) Contract Years, (as provided in Article 6.2). The
CONTRACTOR’s notification of such extension and its duration shall be submitted
in writing to the GOVERNMENT at least thirty (30) days prior to the end of the then
current Sub-Period or the end of the then current extension (as the case may be)

Without prejudice to Article 6.5, upon expiry of the initial term of the Exploration
Period, if it considers it has not completed its exploration evaluation of the Contract
Area, the CONTRACTOR shall be entitled to an extension of the Second Sub-
Period, provided it so requests the GOVERNMENT in writing at least thirty (30)
days prior to the end of such Sub-Period, together with a proposal for a minimum
work obligation for such extension, Any such extension shall not exceed one (1)
Contract Year Upon the expiry of such extension, if it considers it has still not
completed its evaluation of the Contract Area, the CONTRACTOR shall be entitled
to a further extension of one (1) Contract Year provided that it so requests the
GOVERNMENT in writing at least thirty (30) days prior to the end of the original
extension

Subject to Article 6.4, at any time during the Exploration Period, upon thirty (30)
days prior notice to the GOVERNMENT, the CONTRACTOR shail have the right
to withdraw from this Contract provided that the outstanding Minimum Exploration
Obligations relating to the then current Sub-Period have been completed in
accordance with the Contract, or it has paid to the GOVERNMENT the amounts
specified in Article 10.2 or Article 10.3 of this Contract, whichever is applicable to the
then current Sub-Period,

If no Commercial Discovery has been made within the Contract Area at the end of the
Exploration Period (including any extensions thereof) this Contract shall terminate.

If a Discovery is made within the maximum Exploration Period of seven (7) Contract
Years (as provided in Article 6.2), and if the CONTRACTOR considers it has not
had time to complete sufficient Gas Marketing Operations to declare the Discovery a
Commercial Discovery pursuant to Article 12.6 (a) or 14.5 (a), the CONTRACTOR
shall be entitled to request an extension of the Exploration Period (notwithstanding
the maximum period provided in Article 6.2), provided it so requests the
GOVERNMENT in writing at least thirty (30) days prior to the end of the maximum
Exploration Period, together with a proposal for Gas Marketing Operations to be
undertaken during such extension. If granted by the GOVERNMENT, any such

, re Gran
extension shall not exceed two (2) Contract Years, Upon the expiry of such
extension, if it considers it has still not completed its Gas Marketing Operations
relating to such Discovery, the CONTRACTOR shall be entitled to request a further
extension of two (2) Contract Years provided that it so requests the GOVERNMENT
in writing at least thirty (30) days prior to the end of the original extension, together
with a proposal for Gas Marketing Operations to be undertaken during such
extension,

Development Period

610 If the CONTRACTOR considers that a Discovery of Crude Oil and any Associated
Natural Gas is a Commercial Discovery, the CONTRACTOR shall have the
exclusive right to develop and produce such Commercial Discovery, pursuant to the
terms of this Contract. The Development Period for a Commercial Discovery of Crude
Oil and any Associated Natural Gas shall be twenty (20) years commencing on the
declaration of such Commercial Discovery by CONTRACTOR, in accordance with
Article 12.6 (a) of this Contract, with an automatic right to a five (5) year extension.

611 Ifthe CONTRACTOR considers that a Discovery of Non-Associated Natural Gas is
a Commercial Discovery, the CONTRACTOR shall have the exclusive right to
develop and produce such Commercial Discovery, pursuant to the terms of this
Contract, The Development Period for a Commercial Discovery of Non-Associated
Natural Gas shall be twenty (20) years, commencing on the declaration of such
Commercial Discovery by CONTRACTOR, in accordance with Article 12.6 (a) of
Article 14.5 (a) of this Contract, with an automatic right to a five (5) year extension

6.12 If Commercial Production from a Production Area is still possible at the end of its
Development Period as defined in Articles 6 10 or 6.11 above then, upon its request,
the CONTRACTOR shall be entitled to an extension of such Development Period
under the same terms as those provided in this Contract. Such request shall be made in
writing by the CONTRACTOR at least six (6) Months before the end of the said
Development Period.

The term of any such extension of the Development Period shall be
(a) five (5) Years for Crude Oil and any Associated Natural Gas, and/or
(b) five (5) Years for Non-Associated Natural Gas.

613 The CONTRACTOR shall have the right to terminate Production Operations for any
Production Area at any time during the term of this Contract, subject to giving
notice to the GOVERNMENT of at least ninety (90) days. This Contract shall

terminate on the expiry date of the last Production Area or when Production
Operations for all Production Areas have terminated

: Ma pag
71

_
to

74

75

76

ARTICLE 7 - RELINQUISHMENTS

Subject to the provisions of Articles 72 and 7.3, the CONTRACTOR shall surrender
portions of the Contract Area as follows:

(a) twenty percent (25%) of the initial Contract Area, excluding any Production
Areas, at the end of the initial term of the Exploration Period referred to in
Article 6.2; and

(b) an additional twenty five percent (25%) of that part of the Contract Area,
excluding any Production Areas, remaining at the end of each extension period
entered into under this Contract at the end of the initial term of the Exploration
Period referred to in Article 6.2

For the application of Article 7.1

{a) any areas already relinquished pursuant to Anticle 7.4 below shall be deducted
from areas to be surrendered:

(b) the CONTRACTOR shall have the right to determine the area, shape and
location of the Contract Area to be kept; and

(c) areas relinquished under Article 7.1(a) shall be contiguous and areas relinquished
under Article 7.1(b) shall be contiguous

If the relinquishment referred to in Article 7.1 can only be achieved by including part of
the area of a Discovery, these percentages shall be reduced to exclude the Discovery
area

During the Exploration Period, the CONTRACTOR may at the end of each Contract
Year surrender all or any part of the Contract Area by written notice sent to the
GOVERNMENT at least thirty (30) days in advance of the proposed date of surrender,
subject to the provisions of this Article 7.4. Such voluntary surrenders during the
Exploration Period shall be deemed equal to the obligatory relinquishments referred to
under Article 7.1. This Contract shall terminate in the event of total surrender of the
Contract Area

No surrender provided under Article 7.4 shall exempt the CONTRACTOR from its
outstanding obligations under this Contract. In the event the CONTRACTOR elects to
surrender the entire Contract Area without having fulfilled the Minimum Exploration
Obligations relating to the then current Sub-Period as provided in Article 10.2 or Article
103, the CONTRACTOR shall pay to the GOVERNMENT the relevant outstanding
amount as detailed in Article 10.2 or Article 10.3, as the case may be

The boundaries of the portidn of the Contract Area to be relinquished by the
CONTRACTOR shall be communicated to the GOVERNMENT by written notice at
least thirty (30) days in advance of the relevant date for relinquishment, pursuant to
Article 7.1

os, ¥

19 Me py"
81

8.3

ARTICLE 8 - MANAGEMENT COMMITTEE

A Management Committee shall be established within thirty (30) days following the
Effective Date for the purpose of providing orderly direction of all matters pertaining
to the Petroleum Operations and Work Program

The Management Committee shall comprise an equal number of members designated
by each Party two (2) members designated by the GOVERNMENT and two (2)
members designated by the CONTRACTOR.

Upon ten (10) days notice, each Party may substitute any of its members of the
Management Committee. The chairman of the Management Committee shall be one
of the members designated by the GOVERNMENT (the “Chairman”) The vice-
chairman of the Management Committee shall be one of the members designated by
the CONTRACTOR (the “Vice-Chairman”). In the absence of the Chairman, the
Vice-Chairman shall chair the meeting,

Each Party shall have the right to invite a reasonable number of observers as deemed
necessary to attend the meetings of the Management Committee in a non-voting
capacity

The Management Committee shall review, deliberate, decide and give advice,
suggestions and recommendations to the Parties regarding the following subject
matters,

(a) Work Programs and Budgets;

(b) the CONTRACTOR's activity reports;

(c) production levels submitted by the CONTRACTOR, based on generally
accepted practice in the international petroleum industry:

(¢) accounts of Petroleum Costs,

(ec) procurement procedures for potential Subcontractors, with an estimated sub-
contract value in excess of ten million Dollars ($10,000,000), submitted by the
CONTRACTOR in accordance with Article 19.3,

(f) Development Plan and Budget for each Petroleum Field,

(g) any matter having a material adverse affect on Petroleum Operations,

{h) any other subject matter of a material nature that the Parties are willing to
consider.

Each Party shall have one (1) vote in the Management Committee. The Management
Committee cannot validly deliberate unless each Party is represented by at least one
(1) of its members or its deputy.

KS pm

20
84

85

86

The Management Committee shall attempt to reach unanimous agreement on any subject
matter being submitted In the event the Management Committee cannot reach
unanimous agreement, a second meeting shall be held within fourteen (14) days to
discuss the same subject matter and attempt to reach a unanimous decision

Except as provided for in Article 8.4 and Article 8.5, in the event that no agreement is
reached at the second meeting, the Chairman shall have the tie-breaking vote.

In the event that, during the Exploration Period, no agreement is reached at the second
meeting of the Management Committee, as provided for in Article 8.3, or unanimous
approval is not obtained, as required pursuant to Article 8.5, the proposal made by the
CONTRACTOR shall be deemed adopted by the Management Committee

Notwithstanding the provisions of Article 8 3, unanimous approval of the Management
Committee shall be required for

(a) approval of, and any material revision to, any Exploration Work Program and
Budget prepared after the first Commercial Discovery in the Production Area
relating to such Commercial Discovery (unless such Exploration Work Program
and Budget has been deemed approved by the Management Committee in
accordance with Article 11.4);

(b) approval of, and any material revision to, the Development Plan, the production
schedule, lifting schedule and Development and Production Work Programs and
Budgets (unless such Development Plan has been deemed approved by the
Management Committee in accordance with Article 12.9 or Article 12.10),

(d) establishment of rules of procedure for the Management Committee;

(e) approval of, and any material revision to, procurement procedures for goods
and/or services, submitted by the CONTRACTOR in accordance with Article
19.3 (unless such procedures have been deemed approved by the Management
Committee in accordance with Article 19.3);

(6) approval of, and any material revision to, any proposed pipeline project,
submitted by CONTRACTOR in accordance with Article 33.3;

(g) approval of a first rate bank in which to place the Decommissioning Reserve
Fund, in accordance with Article 38.1

(h) approval of, and any material revision to, any proposed decommissioning and
site restoration plan;

(i) any terms of reference which are required to be prepared and agreed for the
purposes of expert determination, pursuant to Article 42.3; and =

(i) any matter having a material adverse affect on Petroleum Operations.

Ordinary meetings of the Management Committee shall take place in the Kurdistan
Region, alternately at the offices of the GOVERNMENT and those of the «

KY 21 He /pom
CONTRACTOR, or at any other location agreed between Parties, at least twice a
Contract Year prior to the date of the first Commercial Discovery and three times a
Contract Year thereafter

87 Either Party may call an extraordinary meeting of the Management Committee to
discuss important issues or developments related to Petroleum Operations, subject to
giving reasonable prior notice, specifying the matters to be discussed at the meeting,
to the other Party. The Management Committee may from time to time make
decisions by correspondence provided all the members have indicated their approval
of such decisions in such correspondence.

8.8 Unless at least one (1) member or its deputy of each Party is present, the Management
Committee shall be adjourned for a period not to exceed cight (8) days. The Pany
being present shall then notify the other Party of the new date, time and location for
the meeting

8.9 The agenda for meetings of the Management Committee shall be prepared by the
Operator in accordance with instructions of the Chairman and communicated to the
Parties at least fifteen (15) days prior to the date of the meeting. The agenda shall
include any subject matter proposed by either Party. The Operator shall be
responsible for preparing and keeping minutes of the meetings and decisions. Copies
of such minutes shall be forwarded to each Party for review and approval. Each Party
shall review and approve such minutes within ten (10) days of receipt of the draft
minutes. A Party who fails to notify in writing its approval or disapproval of such
minutes within such ten (10) days shall be deemed to have approved the minutes.

8.10 If required, the Management Committee may request the creation of a technical sub-
committee or any other sub-committee to assist it. Any such sub-committee shall be
composed of a reasonable number of experts from the GOVERNMENT and the
CONTRACTOR. After each meeting, the technical sub-committee or any other sub-
committee shall deliver a written report to the Management Committee

S11 Any costs and expenditure incurred by the CONTRACTOR for meetings of the
Management Committee or any technical sub-committee or any other sub-committee
shall be considered as Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25

ARTICLE 9 - GUARANTEES

91 Each entity constituting the CONTRACTOR shall provide the GOVERNMENT, if so
required by the latter pursuant to written notige received by the CONTRACTOR entity
within thirty (30) days of the Effective Date, with a corporate guarantee in a form as shall
be agreed in good faith between the GOVERNMENT and each CONTRACTOR entity
not later than ninety (90) days after the Effective Date, provided that such corporate
guarantee shall be given only in respect of the Minimum Exploration Obligations for the
First Sub-Period up to the total amount of the minimum financial commitment for the
Minimum Exploration Obligations for the First Sub-Period (as such details are provided
in Article 10.2) and shall expire automatically upon completion of the performance of

g re
10.1

10.2

such Minimum Exploration Obligations or expenditure of such minimum financial
commitment, whichever is the earlier

Not later than sixty (60) days after the commencement of the Second Sub-Period, each
entity constituting the CONTRACTOR shall provide the GOVERNMENT, if so
required by the latter pursuant to written notice received by the CONTRACTOR entity
within thirty (30) days of such commencement date, with a corporate guarantee in the
form substantially agreed between the GOVERNMENT and each CONTRACTOR
entity for the First Sub-Period, subject to making the changes necessary in order for the
corporate guarantee to apply only to the Second Period Minimum Exploration
Obligations up to the total amount of the minimum financial commitment for the
Minimum Exploration Obligations for the Second Sub-Period (as such details are
provided in Article 10.3), and provided that such corporate guarantee shall expire
automatically upon completion of the performance of such Minimum Exploration
Obligations or expenditure of such minimum financial commitment, whichever is the
earlier

In the event of an assignment by a CONTRACTOR entity in accordance with
Anticle 39, the relevant third party assignee shall provide the GOVERNMENT, if so
required by the latter pursuant to written notice given to such assignee within thirty (30)
days of the Effective Date, with a corporate guarantee in the form agreed pursuant to
Article 9.1 or 9.2, as applicable to the then current Sub-Period or, in the absence of any
such agreed form of corporate guarantee, in a form as shall be agreed in good faith
between the GOVERNMENT and such assignee not Jater than ninety (90) days after the
effective date of the assignment, provided that such corporate guarantee shall be given
only in respect of the Minimum Exploration Obligations for the then current Sub-Period
up to the total amount of the minimum financial commitment for the Minimum
Exploration Obligations for such Sub-Period (as such details are provided in Article 10.2
or Article 10.3, as the case may be), and shall expire automatically upon completion of
the performance of such Minimum Exploration Obligations or expenditure of such
minimum financial commitment, whichever is the earlier

ARTICLE 10 - MINIMUM EXPLORATION WORK OBLIGATIONS

The CONTRACTOR shall start Exploration Operations within thirty (30) days of
Management Committee approval of the Exploration Work Program and Budget in
accordance with Article 8 of this Contract. The CONTRACTOR shall perform
geological, geophysical and/or drilling works as provided under Articles 10.2 to 10.3
below (the "Minimum Exploration Obligations"). If applicable, the said Minimum
Exploration Obligations shall be performed during each Sub-Period in accordance with
good and prudent international oilfield practice.

. During the First Sub-Period, the CONTRACTOR shall

(a) _ cary out geological and geophysical studies, compnising the following

(i) _ the compilation of a technical database;

(ii) the performance of a remote sensing study, j 4
KF 23

coy

(b)

(c)

(d)

fe)

(iii) a field visit to verify initial geological and geophysical work and remote
sensing results and plan for two dimensional seismic acquisition; and

carry out a data search for existing data specific to this Contract Area,
comprising the following

(i) well data, if available, for example, electric logs:
(ii) seismic data and gravity data, if available; and
(iii) reprocess seismic data, if available,

perform field work comprising structural, stratigraphic and lithologic mapping
and sampling;

acquire, process and interpret three hundred (300) line kilometres of two
dimensional seismic data, committing for this purpose a minimum financial
amount of three million Dollars (US$3,000,000); and

drill one (1) Exploration Well (the “First Exploration Well"), committing for
this purpose a minimum financial amount of seven and one half million Dollars
(USS7,500,000) including testing and coring as appropriate

10.3 During the Second Sub-Period, the CONTRACTOR shall

(a)

(by

acquire, process and interpret further seismic data (being either two
dimensional or three dimensional), if the CONTRACTOR considers that the
results from the First Exploration Well justify the acquisition of further
seismic data; and

drill one (1) Exploration Well (the “Second Exploration Well”) committing
for this purpose a minimum financial amount of five million Dollars
(US$5,000,000) including testing and coring as appropriate, unless the data
from the First Exploration Well demonstrates that there is not a reasonable
technical case for drilling the Second Exploration Well in the Contract Area

10.4 Notwithstanding the provisions in Articles 10.2 to 10.3 above, for the execution of the
Minimum Exploration Obligations under Articles 10.2 to 10.3 above, it is agreed as follows:

{a)

(b)

Minimam Exploration Obligations in the Second Sub-Period shall only apply in
the event the CONTRACTOR has not elected to notify the GOVERNMENT
that it will not enter into the Second Sub-Period, in accordance with and subject to
Article 6.4.

Subject to Article 10.4 (a), the CONTRACTOR shail be required to meet its
Minimum Exploration Obligations for the applicable Sub-Period, even if this
entails exceeding the minimum financial amount for such Sub-Period. If the
CONTRACTOR has satisfied its Minimum Exploration Obligations without
having spent the total minimum financial amount for such Sub-Period, it shall
be deemed to have satisfied its Minimum Exploration Obligations for such

Sub-Period.
Me

24

p
(c)

(d)

Each Exploration Well shall be drilled to the depth agreed by the Management
Committee unless:

(i) the formation is encountered at a lesser depth than originally
anticipated,

(ii) basement is encountered at a lesser depth than originally anticipated,

(ii) in the CONTRACTOR’s sole opinion continued drilling of the
relevant Exploration Well presents a hazard due to the presence of
abnormal or unforeseen conditions;

(iv) rock formations are encountered rendering it impractical to continue
drilling with standard equipment,

(v) petroleum formations are encountered whose penetration requires
laying protective casing that does not enable the depth agreed by the
Management Committee to be reached

If drilling is stopped for any of the foregoing reasons, the Exploration Well
shall be deemed to have been drilled to the depth agreed by the Management
Committee and the CONTRACTOR shall be deemed to have satisfied its
Minimum Exploration Obligations in respect of the Exploration Well

Any geological or geophysical work carried out or any seismic data acquired,
processed or interpreted or any Exploration Well drilled or any other work
performed in excess of the Minimum Exploration Obligations and/or any
amounts spent in excess of the total minimum financial amount in any given
Sub-Period, shall be carried forward to the next Sub-Period and shall be taken
into account to satisfy the Minimum Exploration Obligations and/or the total
minimum financial amount for such subsequent Sub-Period

For the avoidance of doubt, if (i) in the First Sub-Period, CONTRACTOR
performs any of the Minimum Exploration Obligations prescribed for the
Second Sub-Period in Article 10.3, and (ii) CONTRACTOR has not elected
to notify the GOVERNMENT that it will not enter into the Second Sub-Period
(in accordance with and subject to Article 6.4), the performance of such
Minimum Exploration Obligations shall be deemed to satisfy the same
Minimum Exploration Obligations for the Second Sub-Period

: ANC pgin
1.2

14

11.5

7

KS 26 a oom |

ARTICLE 11 - EXPLORATION WORK PROGRAMS AND BUDGETS

Within forty-five (45) days following the Effective Date, the CONTRACTOR shall
submit to the Management Committee a proposed work program and budget relating
to Exploration Operations (the "Exploration Work Program and Budget") for the
remainder of the Calendar Year, Thereafter, no later than 1 October in each Calendar
Year, the CONTRACTOR shall submit ‘a proposed Exploration Work Program and
Budget to the Management Committee for the following Calendar Year

Each Exploration Work Program and Budget shall include details of, but not be
limited to, the following:

(a) work to be undertaken;
(b) materials, goods and equipment ta be acquired;

(c) cost estimate of services to be provided, including services by third parties
and/or Affiliated Companies of any entity constituting CONTRACTOR,

(d) estimated expenditures, broken down by cost centre in accordance with the
Accounting Procedure.

The Management Committee shall meet within sixty (60) days following its receipt of
CONTRACTOR's proposal to examine and, unless already deemed approved
pursuant to the provisions of Article 11.4 below, approve the Exploration Work
Program and Budget

Any modification to the Exploration Work Program and Budget requested by the
GOVERNMENT shall be submitied to the CONTRACTOR within thirty (30) days
following receipt of the proposed Exploration Work Program and Budget by the
Management Committee, accompanied by all the documents justifying such request,
If the GOVERNMENT does not request any modifications to the Exploration Work
Program and Budget within the above set timeframe, the Exploration Work Program
and Budget shall be deemed approved by the Management Committee. If the
GOVERNMENT does request any modifications to the Exploration Work Program
and Budget, the CONTRACTOR shall communicate its comments on any such
requested modifications to the GOVERNMENT at the meeting of the Management
Committee or in writing prior to such meeting,

The CONTRACTOR shall be authorised to make expenditures not budgeted in an
approved Exploration Work Program and Budget provided that the aggregate amount
of such expenditures shall not exceed ten percent (10%) of the approved Exploration
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as is reasonably practicable to the
Management Committee. For the avoidance of doubt, such excess expenditures shall

“be considered Petroleum Costs and shall be recovered by the CONTRACTOR in

accordance with the provisions of Articles | and 25

In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property, Such additional
12.1

expenditures shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25

ARTICLE 12 - DISCOVERY AND DEVELOPMENT

If the drilling of an Exploration Well results in a Discovery, the CONTRACTOR
shall notify the GOVERNMENT within forty-eight (48) hours of completing tests
confirming the presumed existence of such Discovery or within such longer period as
CONTRACTOR reasonably requires to determine whether or not there is a
Discovery. Within thirty (30) days following notification of the said Discovery, the
CONTRACTOR shall present to the Management Committee all technical data then
available together with its opinion on the commercial potential of the said Discovery
(the "Discovery Report"). The CONTRACTOR shall provide in a timely manner such
other information relating to the Discovery as the GOVERNMENT may reasonably
request

Appraisal Program

122

If, pursuant to Article 12.1 above, the CONTRACTOR considers that the Discovery
has commercial potential it shall, within ninety (90) days following notification to the
GOVERNMENT of the Discovery, submit an appraisal program in respect of the
Discovery (the "Appraisal Program") to the Management Committee. The
Management Committee shall examine the Appraisal Program within thirty (30) days
of its receipt. The Appraisal Program shall be deemed approved by the Management
Committee if it has not provided the CONTRACTOR with its objections
accompanied by all the documents justifying such objection within thirty (30) days
following receipt of the said Appraisal Program. If any such objection is made, the
Management Committee shall meet to discuss the Appraisal Program and such
objections thereto within sixty (60) days from its receipt of the proposed Appraisal
Program. The CONTRACTOR shall communicate its comments on any such
objections to the GOVERNMENT at the meeting of the Management Committee or
in writing prior to such meeting

The Appraisal Program shall include but not be limited to the following

(a) an appraisal works program and budget,

(b) an estimated time-frame for completion of appraisal works,

(c) the delimitation of the area to be evaluated, the surface of which shall not
exceed twice (2 x) the surface of the geological structure or prospect to be
appraised (the "Appraisal Area").

If, following a Discovery, a rig acceptable to CONTRACTOR is available to drill a

well, the CONTRACTOR may drill any additional Exploration Well or any
Appraisal Well deemed necessary by the CONTRACTOR before or during the

KS z Au

(pan
Management Committee’s review of the Discovery Report provided in accordance
with Article 12.1 or its review of the Appraisal Program

Appraisal Report
12.4. The CONTRACTOR shall submit a detailed report relating to the Discovery (the
"Appraisal Report") to the Management Committee within ninety (90) days
following completion of the Appraisal Program.
12.5 The Appraisal Report shall include but not be limited to the following
(a) geological conditions,
(b) _ physical properties of any liquids;
(c} sulphur, sediment and water content,
(d) type of substances obtained;
(e) Natural Gas composition;
(p production forecast per well, and
(g) a preliminary estimate of recoverable reserves

Declaration i jiscove:

12.6 Together with its Appraisal Report, the CONTRACTOR shal! submit a written
statement to the Management Committee specifying that

(a) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery, or

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery; or

(c) the CONTRACTOR has determined that the Discovery is a significant
Discovery, which may become a Commercial Discovery subject to additional
exploration and/or appraisal works within or outside of the Appraisal Area, or

(d) the CONTRACTOR has determined that the Discovery is a significant
Discovery of Non-Associated Natural Gas, which may become a Commercial
Discovery subject to Gas Marketing Operations, in accordance with Article
14.5. .

12.7. In case the statement of the CONTRACTOR corresponds to Article 12.6(c), the
CONTRACTOR shall submit a Work Program and Budget to the Management
Committee within thirty (30) days following such statement. Any well drilled to
evaluate the said significant Discovery shall be considered an Exploration Well

KS . Pere
Development Plan

12.8

129

12.10

If the Discovery has been declared a Commercial Discovery by the CONTRACTOR
pursuant to Article 12.6 (a) or Article 14.5 (a), the CONTRACTOR shall submit a
proposed Development Plan to the Management Committee within one hundred
eighty (180) days following the said declaration. Such Development Plan shall
include details of, but not be limited to, the following

(a) the delimitation of the Production Area, taking into account the results of the
Appraisal Report regarding the importance of the Petroleum Field to be
developed within the Appraisal Area;

(b) drilling and completion of Development Wells;

(c) drilling and completion of water or Natural Gas injection wells:

(d) laying of gathering pipelines;

(e) installation of separators, tanks, pumps and any other associated production

and injection facilities for the production,

(f) treatment and transportation of Petroleum to the processing and storage
facilities onshore or offshore;

(g) laying of export pipelines inside or outside the Contract Area to the storage
facility or Delivery Point;

(h) construction of storage facilities for Petroleum:

(0) plan for the utilisation of Associated Natural Gas;

Gj) training commitment in accordance with Article 23 of this Contract;
(k) a preliminary decommissioning and site restoration plan, and

() any other operations not expressly provided for in this Contract but reasonably
necessary for Development Operations, Production Operations and delivery of
Petroleum produced, in accordance with generally accepted practice in the
international petroleum industry.

The Development Plan shall be deemed approved by the Management Committee if
the GOVERNMENT, through its representatives on the Management Committee,
has not requested any modifications thereto within sixty (60) days after receipt of the
said Development Plan by the Management Committee

If the GOVERNMENT requests any modifications to the Development Plan, then
the Parties shall meet within sixty (60) days of receipt by the CONTRACTOR of the
GOVERNMENT'’s written notification of requested modifications accompanied by
all the documents justifying such request, and shall discuss such request. The

we % Me

a

CONTRACTOR shall communicate its comments on any such requested
modifications to the GOVERNMENT at such meeting or in writing prior to such
meeting. Any modification approved by the Management Committee at such meeting
or within a further period of thirty (30) days from the date of such meeting shall be
incorporated into the Development Plan which shall then be deemed approved and
adopted.

1211 Ifthe CONTRACTOR makes several Commercial Discoveries within the Contract
Area each such Commercial Discovery will have a separate Production Area. The
CONTRACTOR shall be entitled to develop and to produce each Commercial
Discovery and the GOVERNMENT shal! provide the appropriate Permits covering
the Production Area. In case the area covered by the Commercial Discovery extends
beyond the boundaries of the Contract Area, and to the extent such area outside the
Contract Area is not the subject of a Petroleum Contract (as defined in the Kurdistan
Region Petroleum Act) with a third party, the provisions of Article 34 2 shall apply

ARTICLE 13 - DEVELOPMENT AND
PRODUCTION WORK PROGRAMS AND BUDGET

13.1 Upon the approval of the Development Plan by the Management Committee, the
CONTRACTOR shall start the Development Operations for the Commercial
Discovery in accordance with the Development Plan and the practices generally
accepted in the international petroleum industry.

Approval of Annual Development Works Programs and Budget

13.2 Within ninety (90) days following approval of the Development Plan by the
Management Committee, the CONTRACTOR shall prepare and submit to the
Management Committee a proposed work program and budget for Development
Operations (the "Development Work Program and Budget") to be carried out in the
Production Area during the following Calendar Year. Thereafter, no later than 1
October in each Calendar Year, the CONTRACTOR shall submit to the
Management Committee its Development Work Program and Budget for the
following Calendar Year. To enable the Management Committee to forecast
expenditures, each Development Work Program and Budget shall include details of,
but not be limited to, the following:

(a) works to be carried out;
(b) material and equipment to be acquired by main categories,

(c) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any entity constituting CONTRACTOR; and

(d) categories of general and administrative expenditure.

415
ef : pg
13.3 If the GOVERNMENT has not requested any modifications to the Development
Work Program and Budget through its representatives in the Management Committee
within thirty (30) days from receipt of such proposal, the Development ‘“Vork
Program and Budget shall be deemed approved by the Management Committee

Any modification to the Development Work Program and Budget requested t= the
GOVERNMENT shall be submitted to the CONTRACTOR within thirty (30) Says
following receipt of the proposed Development Work Program and Budget t+ the
Management Committee, accompanied by all the documents justifying such requ 2st

If any such modification is proposed, the Management Committee shall me2: to
discuss the Development Work Program and Budget and proposed modificeons
thereto within sixty (60) days from its receipt of the proposed Development “+ ork
Program and Budget. The CONTRACTOR shall communicate its comments ¢> any
such requested modifications to the GOVERNMENT at the meeting c> the
Management Committee or in writing prior to such meeting

134. The CONTRACTOR shall be authorised to incur expenditures not budgeted .~ an
approved Development Work Program and Budget provided that the agg-s<ate
amount of such expenditures shall not exceed ten percent (1/%) of the app- >)
Development Work Program and Budget in any Calendar Year and provided T_~
that such excess expenditures shall be reported as soon as is reasonably practica> 2 to
the Management Committee. For the avoidance of doubt, such excess expen< cure
shall be considered Petroleum Costs and shall be recovered by the CONTRACTOR
in accordance with the provisions of Articles | and 25

13.$ In cases of emergency, the CONTRACTOR may incur such additional expenc.+-res
as it deems necessary to protect life, environment or property. Such add’: onal
expenditures shall be reported promptly to the Management Committee. F.- the
avoidance of doubt, such additional expenditure shall be considered Petroleum ‘> sts
and shall be recovered by the CONTRACTOR in accordance with the provisi< —s of
Articles 1 and 25.

Approval of Annual Production Works Programs and Budget

13.6 No later than | October of the Calendar Year preceding the estimated commenc
of production pursuant to an approved Development Plan and thereafter no later <nan
1 October in each Calendar Year, the CONTRACTOR shall submit +: the
Management Committee a proposed work program and budget for Prod—-jon
Operations (the “Production Work Program and Budget’) for the foll- ng
Calendar Year. To enable the Management Committee to forecast expenditures the
Production Work Program and Budget shall include details of, but not be limite= 10,
the following:

(a) works to be carried out;

(b) material and equipment to be acquired by main categories,

Ks oe A py
(c) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any entity constituting CONTRACTOR, and

(d) categories of general and administrative expenditure.

13.7 Ifthe GOVERNMENT has not requested any modifications to the Production Work
Program and Budget through its representatives in the Management Committee
within thirty (30) days from receipt of such proposal, the Production Work Program
and Budget shall be deemed approved by the Management Committee

Any modification to the Production Work Program and Budget requested by the
GOVERNMENT shall be submitted to the CONTRACTOR within thirty (30) days
following receipt of the proposed Production Work Program and Budget by the
Management Committee, accompanied by all the documents justifying such request

If any such modification is proposed, the Management Committee shall meet to
discuss the Production Work Program and Budget and proposed modifications thereto
within sixty (60) days from its receipt of the proposed Production Work Program and
Budget. The CONTRACTOR shall communicate its comments on any such
requested modifications to the GOVERNMENT at the meeting of the Management
Committee or in writing prior to such meeting

13.8 The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Production Work Program and Budget provided that the aggregate amount
of such expenditures shall not exceed ten percent (10%) of the approved Production
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as reasonably practicable to the
Management Committee. For the avoidance of doubt, such excess expenditure shall
be considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

13.9 In cases of emergency, the CONTRACTOR may incur such additional expenditure
as it deems necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles ] and 25

13.10 After the commencement of Commercial Production the CONTRACTOR shall pay
to the GOVERNMENT, in arrears, an annual surface rental for the Production Area,
of ten Dollars (US$10) per square kilometre per Contract Year (“Production
Rental”). Such Production Rental shall be considered as a Petroleum Cost and shall
be recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25.

és tN!

ARTICLE 14 - NATURAL GAS

Use for the Petroleum Operations

14.1

To take account of specific conditions relating to Natural Gas and to promote its
development in the Kurdistan Region, the GOVERNMENT will grant specific
benefits to the CONTRACTOR on principles materially similar to those contained in
this Contract, including, consistent with the Kurdistan Region Petroleum Act, more
generous provisions in respect of the recovery of Petroleum Costs and the sharing of
Profit Petroleum

The CONTRACTOR may freely use any Natural Gas required for the Petroleum
Operations. If technically and economically justified, the CONTRACTOR shail in
priority use any Natural Gas for the purpose of enhancing recovery of Crude Oil in
accordance with standard practices in the international petroleum industry as follows.

Associated Natural Gas

14.3

Any excess Associated Natural Gas produced that is neither used in the Petroleum
Operations nor developed and sold by the CONTRACTOR shail, upon the
GOVERNMENT's written request, be transferred at a delivery point to be agreed
between the Parties free of charge to the GOVERNMENT. In such case, the
GOVERNMENT shall be solely responsible for collecting, treating, compressing
and transporting such Natural Gas from such agreed delivery point and shall be solely
liable for any additional direct and indirect costs associated therewith. The
construction and operation of required facilities as well as the offtake of such excess
Associated Natural Gas shall occur in accordance with best practice in the
international petroleum industry and shall not interfere with the production, lifting
and transportation of the Crude Oil by the CONTRACTOR For the avoidance of
doubt, all expenditure incurred by the CONTRACTOR up to such agreed delivery
point shall be considered Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25

In the event the GOVERNMENT finds a market for Associated Natural Gas, it shall
promptly give written notice to the CONTRACTOR, and the CONTRACTOR may
elect to participate in supplying such Associated Natural Gas within ninety (90) days
following notification thereof by the GOVERNMENT. If the CONTRACTOR
elects to participate in supplying Associated Natural Gas to such market, all
expenditures associated with any necessary facilities shall be paid for by the
CONTRACTOR. For the avoidance of doubt, such expenditure incurred shall be
considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles 1 and 25.

Non Associated Natural Gas

144

14.5

Ke

The CONTRACTOR shall be entitled at any time during the Exploration Period and the
Development Period to carry out Gas Marketing Operations.

If, pursuant to Amicle 12.6 (d), the CONTRACTOR has determined that the

Discovery is a significant Discovery of Non-Associated Natural Gas, which may =~

2 Me
146

14.7

14.8

become a Commercial Discovery subject to Gas Marketing Operations, it shall carry
out Gas Marketing Operations, at the end of which it shall submit a written statement
to the Management Committee specifying that

(a) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery, or

(6) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery.

For the purpose of this Agreement, “Gas Marketing Operations” means any activity
relating to the marketing of Non-Associated Natural Gas, including but not limited to any
evaluation to find 8 commercial market for such Non-Associated Natural Gas and/or to
find a commercially viable technical means of extraction of such Non-Associated Natural
Gas and may include activities related to evaluating the quantities of Non-Associated
Natural Gas to be sold, its quality, the geographic location of potential markets to be
supplied as well as evaluating the costs of production, transponation and distribution
of the Non-Associated Natural Gas from the Delivery Point to the relevant market

All costs and expenditure incurred by the CONTRACTOR in the performance of the
activities in relation to the Gas Marketing Operations shall be considered Petroleum
Costs.

No later than | October of the Calendar Year preceding the Calendar Year in which
any Gas Marketing Operations are duc to occur, the CONTRACTOR shall submit to
the Management Committee its Gas Marketing Work Program and Budget for the
following Calendar Year. To enable the Management Committee to forecast
expenditures, the Gas Marketing Work Program and Budget shall include but not be
limited to the following:

(a) works to be carried out;

(b) type of services to be Provided, distinguishing between third parties and
Affiliated companies of any entity constituting CONTRACTOR;

(c) categories of general and administrative expenditure

If the GOVERNMENT has not requested any modifications to the Gas Marketing
Work Program and Budget through its representatives in the Management Committee
within thirty (30) days from feceipt of such proposal, the Gas Marketing Work
Program and Budget shall be deemed approved by the Management Committee

Any modification to the Gas Marketing Work Program and Budget requested by the
GOVERNMENT shall be submitted to the CONTRACTOR within thirty (30) days
following receipt of the proposed Gas Marketing Work Program and Budget by the
Management Committee, accompanied by all the documents justifying such request

If any such modification is Proposed, the Management Committee shall meet to
discuss the Gas Marketing Work Program and Budget and proposed modifications
thereto within sixty (60) days from its receipt of the proposed Gas Marketing Work
Program and Budget. The CONTRACTOR shall communicate its comments on any

a

Kf sa th

(pam
such requested modifications to the GOVERNMENT at the meeting of the
Management Committee or in writing Prior to such meeting

14.9 The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Gas Marketing Work Program and Budget provided that the aggregate
amount of such expenditure shall not exceed ten percent (10%) of the approved
Budget in any Calendar Year and provided further that such excess expenditures shall
be reported as soon as reasonably practicable to the Management Committee. For the
avoidance of doubt, such excess expenditure shall be considered Petroleum Costs and
shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

14.10 If any Non-Associated Natural Gas is discovered within the Contract Area, and the
CONTRACTOR reasonably considers that the Non-Associated Natural Gas
Discovery will only be a Commercial Discovery if certain terms of this Contract are
amended, it shall be entitled to request an amendment to this Contract, with its
reasons The GOVERNMENT shall in good faith give reasonable consideration to
the CONTRACTOR’s proposed amendment and reasons. If the GOVERNMENT
Fejects such request, and the Exploration Period expires without the CONTRACTOR
having declared such Discovery to be a Commercial Discovery in accordance with
Article 12.6 (a) or Article 14.5 (a), and subsequently within a period of ten (10) years
from the end of such Exploration Period, the GOVERNMENT reaches agreement
with any third party to develop such Discovery, (the “Gas Development”) then the
following provisions shall apply

(a) either before or upon agreement having been reached (and whether or not such
agreement is recorded in a fully termed production sharing and/or operating or
other like agreement) in relation to the Gas Development (the “Proposed
Contract”) (subject only to the rights of the CONTRACTOR entities to pre-
empt such Proposed Contract pursuant to Article 14.10(b) below and such
conditions as may be applicable) then the GOVERNMENT shall, as soon as
reasonably practicable after the occurrence of such circumstances, serve on each
of the CONTRACTOR entities, a notice to that effect and shall with such
notice provide such information and main terms of such agreement (the
“Agreed Terms”) and including:

(i) the identity of such third party, and

(ii) the effective date of the Proposed Contract; and

(iii) the applicable commercial terms, including but not limited to bonuses,
royalties, cost recovery, profit sharing, taxation and any other similar
+ terms; and

(iv) * all and any material conditions to which the Proposed Contract is
subject

(b) Within one hundred and eighty days (180) days after receipt of a notice under

Article 1410 (a) in relation to a Proposed Contract each of the
CONTRACTOR entities shall elect either:

és . Kegon
14.11

(c)

(d)

(e)

(f)

(i) to enter into the Proposed Contract on the same or substantially similar
terms to the Agreed Terms, with the right to cost recover all Petroleum
Costs incurred under this Contract against all Petroleum revenues
received under the Proposed Contract, up to any cost recovery limits
set out therein, or

(ii) to waive the aforesaid right of pre-emption in relation to the Proposed
Contract,

and shall serve notice accordingly upon the GOVERNMENT and all the
CONTRACTOR entities and in default of receipt by the GOVERNMENT
of any such notice within such period of one hundred and eighty (180) days
such CONTRACTOR entity shall be deemed conclusively to have served a
notice electing to waive its aforesaid right of pre-emption in relation to the
Proposed Contract.

In the event that more than one of the CONTRACTOR entities exercises its
rights under Article 14.10 (b) (i) in relation to the Proposed Contract, then the
GOVERNMENT shall transfer the relevant interest upon the Agreed Terms
{in accordance with 14.10 (b) (i)) to each of such CONTRACTOR entities so
exercising their rights, in the proportions in which their respective percentage
interests bear to the aggregate of their respective percentage interests under
the relevant Joint Operating Agreement (as it applied at the end of the
Exploration Period) or in such other proportions as such CONTRACTOR
entities shall agree between them

In the event that one of the CONTRACTOR entities exercises its rights under
Article 14.10 (b) (i) in relation to the Proposed Contract then the
GOVERNMENT shall transfer the whole of the relevant interest upon the
Agreed Terms (in accordance with 14.10 (b) (i)) to such CONTRACTOR
entity

In the event that none of the CONTRACTOR entities exercises its rights
under Article 14.10 (b) (i) then the aforesaid rights of pre-emption shall
thereupon cease to apply in relation to the Proposed Contract.

The provisions of this Article 14.10 shall survive any termination of this
Contract,

If the pre-emption rights in Article 14.10 are not exercised and the GOVERNMENT
enters into the Proposed Contract with the third party concerned, the GOVERNMENT
will use its best endeavours to avoid any effect which may hamper the Petroleum
Operations of the CONTRACTOR while producing Petroleum.
Flaring

14.12 Inthe course of activities provided for under this Contract, flaring of Natural Gas, except

short-term flaring necessary for testing or other operational reasons in accordance with
practice generally accepted in the international petroleum industry (which shall include
the flaring of Associated Natural Gas to the extent the CONTRACTOR considers that
re-injecting Associated Natural Gas is not justified technically and economically and
provided the GOVERNMENT decides not to take such Associated Natural Gas), is
prohibited, except on prior authorisation of the GOVERNMENT, such authorisation not
to be unreasonably withheld or delayed. The CONTRACTOR shall submit such request
10 the GOVERNMENT, which shall include an evaluation of reasonable alternatives to
flaring that have been considered along with information on the amount and quality of
Natural Gas involved and the duration of the requested flaring

ARTICLE 15 - ACCOUNTING AND AUDITS

The CONTRACTOR shall keep in its offices in the Kurdistan Region copies of all
books and accounts relating to the Petroleum Operations (hereinafter the
Accounts”), except during the Exploration Period, when the CONTRACTOR shall be
entitled to keep the Accounts at its headquarters. The Accounts shall reflect in detail
expenditure incurred in function of the quantities and value of Petroleum produced
All books and accounts which are made available to the GOVERNMENT in accordance
with the provisions of this Contract shall be prepared in the English language, The
Accounts shall be kept in accordance with generally accepted practice and procedures
in the international petroleum industry and in accordance with the provisions of the
Accounting Procedure (attached hereto as Annex B). The Accounts shall be kept in
Dollars, which shall be the reference currency for the purposes of Articles 25, 26, 27
and 31 of this Contract

Within ninety (90) days following the end of each Calendar Year, the
CONTRACTOR shall submit to the GOVERNMENT a summary statement of all
Petroleum Costs incurred during the said Calendar Year. The report shall also include a
profit calculation pursuant to the provisions of Article 26 of this Contract. The right of the
GOVERNMENT to examine, verify and audit the said statements of Petroleum
Costs shall be exercised within a period of four (4) Calendar Years following the end
of the said Calendar Year, failing which no adjustments shall be made later. Subject
to the said timeframe, the GOVERNMENT, acting reasonably and in accordance
with generally accepted international petroleum industry practice, may request in
writing all reasonably available information and justifications for its audit of
Petroleum Costs.

Should the GOVERNMENT consider, on the basis of data and information
available, that the CONTRACTOR made a material mistake or there is -any
irregularity and considers that any corrections, adjustments or amendments should be
made, the GOVERNMENT shall notify the CONTRACTOR in writing within the
said required timeframe. The CONTRACTOR shall then have sixty (60) days to
make necessary corrections, adjustments or amendments or to present its comments
in writing or request a meeting with the GOVERNMENT. The GOVERNMENT

KS 37 Me

B
13.4

16.1

16.2

KY

shall within thirty (30) days of CONTRACTOR’s response, notify the
CONTRACTOR in writing of its position on the corrections, adjustments,
amendments or comments. If thereafter there still exists a disagreement between the
GOVERNMENT and the CONTRACTOR, the dispute will be settled in
accordance with Article 15.4 of this Contract

In addition to the annual statements of Petroleum Costs as provided in Article 15.2
above, the CONTRACTOR shall provide the GOVERNMENT with such
Production statements and reports, as required pursuant to Article 16.3

Any dispute between the Parties under this Article 15 that cannot be settled amicably
may be submitted to an expert in accordance with the provisions of Article 42.3 of
this Contract. Notwithstanding the provisions of Article 42, in this specific instance
the decision of the expert shall not necessarily be final and either Party may decide to
submit the matter to arbitration in accordance with the provisions of Article 42.1 of
this Contract

ARTICLE 16 - CONTRACTOR'S RIGHTS AND OBLIGATIONS

Permanent Representative

If not done already, within ninety (90) days following the Effective Date, the
CONTRACTOR shall open an office and appoint a permanent representative in the
Kurdistan Region, who may be contacted by the GOVERNMENT with regard to any
matter relating to this Contract and will be entitled to receive any correspondence
addressed to the CONTRACTOR.

Conduct of Petroleum Operations

The CONTRACTOR shall carry out all Petroleum Operations in accordance with
the provisions of this Contract, generally accepted practice in the international
petroleum industry and applicable Kurdistan Region Law

The CONTRACTOR shall be responsible for the conduct, management, control and
administration of Petroleum Operations and shall be entitled to conduct Petroleum
Operations in accordance with the provisions of this Contract, In conducting its
Petroleum Operations, the CONTRACTOR shall have the right to use any Affiliate
of cach entity constituting CONTRACTOR, its and their Subcontractors, and the
employees, consultants, and agents of each of the foregoing. The CONTRACTOR
and all such persons shall at all times have free access to the Contract Area and any
Production Areas for the purpose of carrying out Petroleum Operations

38 Mn

gn
163

164

16.5

166

ra 3 An

Information and Reports

The CONTRACTOR shall provide the GOVERNMENT with periodic data and
activity reports relating to Petroleum Operations, Said reports shall include details of,
but not be limited to, the following:

(a) information and data regarding all Exploration Operations, Development
Operations and Production Operations (as applicable) performed during the
Calendar Year, including any quantities of Petroleam produced and sold,

(b) data and information regarding any transportation facilities built and
operated by the CONTRACTOR,

{c) a statement specifying the number of personnel, their title, their nationality
as well as a report on any medical services and equipment made available to
such personnel, and

(d) a descriptive statement of all capital assets acquired for the Petroleum
Operations, indicating the date and price or cost of their acquisition

Requirement for Petroleum Operations

The CONTRACTOR may freely use any Petroleum produced within the Contract
Area for the Petroleum Operations.

Supervision by the GOVERNMENT

The CONTRACTOR shall at all times provide reasonable assistance as may
reasonably be requested by the GOVERNMENT during its review and verification
of records and of any other information relating to Petroleum Operations at the
offices, worksites or any other facilities of the CONTRACTOR

Upon giving reasonable prior notice to the CONTRACTOR, the GOVERNMENT
may send a reasonable number of representatives to the work-sites or any other
facilities of the CONTRACTOR in the Kurdistan Region to perform such reviews
and verifications. The representatives of the GOVERNMENT shall at all times
comply with any safety regulations imposed by the CONTRACTOR and such
reviews and verifications shall not hinder the smooth progress of the Petroleum
Operations

Eaciliti

For the performance of the Petroleum Operations, the CONTRACTOR, any Affiliate
of each entity constituting the CONTRACTOR, its and their Subcontractors and the
employees, consultants and agents if each of the foregoing shall at all times be
granted free access to the Contract Area and to any facilities for the Petroleum
Operations located within or outside of the Contract Area or within or outside the
Production Area, for the purpose of carrying out the Petroleam Operations.

Oe

(py
167

168

169

16.10

16.11

Use of Facilities

The CONTRACTOR shall make available to representatives of the
GOVERNMENT those facilities which are necessary to enable them to perform their
tasks including, in case of works to be performed on work sites, transportation,
accommodation and board, under the same conditions as those provided by the
CONTRACTOR for its own personnel

Loss or Damage
The CONTRACTOR shall be responsible for any loss or damage caused to third

parties by its or its Subcontractors personnel solely and directly resulting from their
negligence, errors or omissions in accordance with applicable Kurdistan Region Law

Intellectual Property Rights

In its Petroleum Operations, the CONTRACTOR shall respect any patents belonging
to third parties

The CONTRACTOR shall as soon as reasonably practicable inform the
GOVERNMENT of any material litigation relating to this Contract

Safety

The CONTRACTOR shall implement a health, safety and environment program and
take necessary measures to ensure hygiene, health and safety of its personnel carrying
out Petroleum Operations in accordance with generally accepted practice in the
international petroleum industry

Said measures shall include but not be limited to the following:

(a) supplying first aid and safety equipment for each work area and maintaining a
healthy environment for personnel;

(b) reporting to the GOVERNMENT within seventy-two (72) hours any accident
where personnel has been injured while engaged in Petroleum Operations and
resulting in such personnel being unable to return to work,

(c) implementing a permit-to-work procedure around hazardous equipment and
installations;

(d) providing safe storage areas for explosives, detonators and any other
dangerous products used in the operations;

(e) supplying fire-extinguishing equipment in each work area:

I ‘ HM ay
(A) for the purpose of taking control of any blow out or fire which could damage
the environment or Petroleum Field, in accordance with generally accepted
practice in the international petroleum industry,

(g) for the purpose of preventing any involuntary injection of fluids in petroleum
formations and production of Crude Oil and Natural Gas at rates that do not
conform to generally accepted practice in the international petroleum industry

16.12 Production Rates

Subject to Article 43.2 of this Contract, in the event the production rate of the
individual wells and Reservoir of a Petroleum Field is to be set below the Maximum
Efficient Rate (MER) for the Reservoir as provided for in the Development Plan as a
consequence of a decision by the GOVERNMENT or any federal or international
regulatory body, the GOVERNMENT undertakes to allocate any such reduction
fairly and equitably among the various operators (including the GOVERNMENT)
then producing in the Kurdistan Region, pro rata their respective production rates. In
such event the GOVERNMENT shall grant an extension of the Development Period
of any Production Area so affected for a reasonable period of time in order to produce
the Petroleum which would otherwise have already been produced, had the MER for
the individual wells and Reservoir of the Petroleum Field been maintained

16.13 Legal Status

The respective rights, duties, obligations and liabilities of the CONTRACTOR and
the GOVERNMENT under this Contract are to be understood as being separate and
individual and not joint and several. The Parties agree that this Contract shall not
create and shall not be deemed to have created a partnership or other form of
association between them

16.14 Lifting

The GOVERNMENT and each entity constituting the CONTRACTOR shall have
the right and the obligation to take in kind and separately sell or otherwise dispose of
their respective shares of Petroleum, Upon approval of the Development Plan, the
Parties shall meet as soon as practicable to reach a detailed agreement governing the
lifting of Petroleum by each such entity constituting the CONTRACTOR. Such
lifting agreement shall include, inter alia, the following:

(a) the obligation of the GOVERNMENT and each entity constituting the
CONTRACTOR to lift, regularly throughout each Calendar Year, their share
of Petroleum produced from the Production Area,

(b) notification procedures by thé Operator to the GOVERNMENT and each
entity constituting the CONTRACTOR regarding entitlements and
availability of Petroleum for lifting by each Party during cach lifting period
and nominations by each Party,

(c) the right of the Parties to lift any available Petroleum not scheduled for lifting
and/or not lifted by the other Party during each such lifting period.

is
Ky ‘ * Cran
1615 Kurdistan Region Consumption Requirements

11

The CONTRACTOR shall sell and transfer to the GOVERNMENT, upon written
request of the Ministry, any amounts of Crude Oil that the GOVERNMENT shal!
deem necessary to meet Kurdistan Region internal consumption requirements. The
sales price of such Crude Oil shall be the International Market Price. The
GOVERNMENT shall provide the CONTRACTOR with not less than six (6)
months’ advance written notice of its intention to buy such Crude Oil

Payments shall be made in US Dollars and otherwise on terms consistent with
international standards in the petroleum industry The CONTRACTOR 's obligation
to sell Crude Oil 10 the GOVERNMENT shall be no greater than the obligation that
applies to another contractor, or other contractors in the Kurdistan Region

The provisions of this Article 16.15 shall not apply to Non-Associated Natural Gas

ARTICLE 17 - USE OF LAND AND EXISTING INFRASTRUCTURE

The GOVERNMENT shail make available to the CONTRACTOR any land or
property in the Kurdistan Region required for the Petroleum Operations provided,
however, the CONTRACTOR shall not request to use any such land unless there is a
real need for it. The CONTRACTOR shall have the right to build and maintain,
above and below ground, any facilities required for the Petroleum Operations.

If it becomes necessary for conduct of the Petroleum Operations to occupy and use
any land or property in the Kurdistan Region belonging to third parties, the
CONTRACTOR shail endeavour to reach amicable agreement with the owners of
such land. If such amicable agreement cannot be reached, the CONTRACTOR shall
notify the GOVERNMENT; on receipt of such notification the GOVERNMENT
shall determine the amount of compensation to be paid by the CONTRACTOR to
the owner if occupation will be for a short duration or the GOVERNMENT shall
expropriate the land or property in accordance with applicable Kurdistan Region Law
if such occupation will be long lasting or makes it henceforth impossible to resume
original usage of such land or property. The amount of such compensation shall be
fair and reasonable, in accordance with Article 37, Section 1 (a) (iit) of the Kurdistan
Region Petroleum Act, and shall take into account the rights of the owner and any
effective use of the land or property by its owner at the time of occupation by the
CONTRACTOR. Any property rights shall be acquired by and recorded in the name
of the GOVERNMENT but the CONTRACTOR shall be entitled free use of the
land or property for the Petroleum Operations for the entire duration of this Contract,
All reasonable costs, expenditure and fair and reasonable compensation (as required
pursuant to Article 37, Section 1 (a) (iii) of the Kurdistan Region Petroleam Act) which
results from such expropriation shall be borne by the CONTRACTOR. For the
avoidance of doubt, such costs, expenses and compensation incurred by the
CONTRACTOR shall be considered Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25.

Ky Ps
17,3

176

77

For its Petroleum Operations, the CONTRACTOR shall have the right in Iraq to use,
subject to applicable Law, any railway, tramway, road, airport, landing field, canal,
river, bridge or waterway, any telecommunications network and any existing
pipelines or transportation infrastructure, on terms no less favourable than those offered
to other entities and, unless generally in force, to be mutually agreed,

Under national emergencies due to environmental catastrophe or disaster, or internal
or external war, the GOVERNMENT shall have the right to request to use any
transportation and communication facilities installed by the CONTRACTOR. In
such cases, the request shall originate from the Minister for Natural Resources. For the
avoidance of doubt, such costs, expenses or liabilities incurred by the
CONTRACTOR hereunder shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles 1
and 25

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region to clear land, excavate, drill, bore, construct, erect, place, procure,
operate, manage and maintain ditches, tanks, wells, trenches, access roads,
excavations, dams, canals, water mains, plants, reservoirs, basins, storage facilities,
primary distillation units, extraction and processing units, separation units, sulphur
plants and any other facilities or installations for the Petroleum Operations, in
addition to pipelines, pumping stations, generators, power plants, high voltage lines,
telephone, radio and any other telecommunications systems, as well as warehouses,
offices, sheds, houses for personnel, hospitals, schools, premises, dikes, vehicles,
railways, roads, bridges, airlines, airports and any other transportation facilities,
garages, hangars, workshops, foundries, repair shops and any other auxiliary facilities
for the Petroleum Operations and, generally, everything which is required for its
performance of the Petroleum Operations. The CONTRACTOR shall have the right
to select the location for these facilities,

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region, subject to compliance with applicable Kurdistan Region Law, to
remove and use the topsoil, fully-grown timber, clay, sand, lime, gypsum, stones
(other than precious stones) and other similar substances as required for its Petroleum

Operations

The CONTRACTOR shall have the right in the Kurdistan Region to take or use any
water necessary for the Petroleum Operations provided it does not damage any
existing irrigation or navigation systems and that land, houses or watering points
belonging to third parties are not deprived of their use

The GOVERNMENT shall have the right in the Kurdistan Region to build, operate
and maintain roads, railways, airports, landing strips, canals, bridges, protection
dams, police stations, military installations, pipelines and telecommunications
networks in the Contract Area, provided this docs not increase the costs, or
compromise or have an adverse material effect on the performance of the Petroleum
Operations. If the construction, operation and maintenance of such facilities by the
GOVERNMENT results in incregged cost or expense for the CONTRACTOR then,
for the avoidance of doubt, such cost and expense shall be considered Petroleum

iS ‘ de
178

17.9

18.1

Costs and shall be recovered by the CONTRACTOR in accordance with the
provisions of Articles | and 25,

Upon request of the CONTRACTOR, the GOVERNMENT shall prohibit the
construction of residential or commercial buildings in the vicinity of facilities used
for the Petroleum Operations that may be declared dangerous due to the Petroleum
Operations and to prohibit any interference with the use of any facilities required for
the Petroleum Operations

Access to the Contract Area may be granted pursuant to an Access Authorisation, as
defined in, and consistent with, the Kurdistan Region Petroleum Act, to authorised third
parties on reasonable terms and conditions (including coordination), including persons
authorised to construct, install and operate structures, facilities and installations, and to
carry out other works, provided that nothing in the Access Authorisation or in this Article
17.9 authorises the holder to drill a Well or to perform any Petroleum Operations in
Contract Area

The GOVERNMENT shal! not grant an Access Authorisation in respect of the Contract
Area until it has taken into account any submissions made by the CONTRACTOR in
such a way that there is no undue interference with the rights of CONTRACTOR

ARTICLE 18 - ASSISTANCE FROM THE GOVERNMENT

To the extent allowed by Kurdistan Region Law and Iraqi law and at the specific
request of the CONTRACTOR, the GOVERNMENT shall take all necessary steps
to assist the CONTRACTOR in, but not limited to, the following areas

(a) securing any necessary Permits for the use and installation of means of
transportation and communications;

(b) securing regulatory Permits in matters of customs or import/export,

(c) securing entry and exit visas, work and residence permits as well as any other
administrative Permits for CONTRACTOR's and its Subcontractors’ foreign
personnel (including their family members) working in the Kurdistan Region
and any other part of Iraq during the implementation of this Contract,

(d) securing any necessary Permits to send Abroad documents, data or samples
for analysis or processing for the Petroleum Operations.

(e) relations with federal and local authorities and administrations, including for
the purposes of the remainder of this Article 18.1;

(pf securing any necessary environmental Permits,

{g) obtaining any other Permits requested by the CONTRACTOR for the
Petroleum Operations,

182

19.1

19.2

19.3

194

20.1

(h) access to any existing data and information, including data and information
relating to the Contract Area held by previous operators or contractors, and

(i) providing all reasonably necessary security for Petroleum Operations

Within the scope of services to be provided under this Article 18, reasonable and duly
justified expenses incurred by the GOVERNMENT or paid to third parties shall be
charged to the CONTRACTOR and shal! be considered Petroleum Costs and shall
be recovered by the CONTRACTOR as Petroleum Costs in accordance with the
provisions of Articles | and 25

ARTICLE 19 - EQUIPMENT AND MATERIALS

The CONTRACTOR shall supply, or procure the supply of, all materials,
equipment, machinery, tools, spare parts and any other items or goods required for the
Petroleum Operations (“Equipment and Materials”)

Said Equipment and Materials shall be provided by the CONTRACTOR in
accordance with the relevant Work Programs and Budgets

As soon as possible after the Effective Date, the CONTRACTOR shall provide the
Management Committee with a copy of its procedures for procurement of Equipment
and Materials and/or services for the Petroleum Operations as required by the
provisions of Article 8.2 (e). including the criteria for tender evaluation, which
procedures and criteria shall be in accordance with generally accepted standards in
the international petroleum industry. If the Management Committee does not request
any modifications to the procurement procedures within thirty (30) days, the
procedures shall be deemed approved by the Management Committee

The CONTRACTOR shall give priority to Equipment and Materials that are readily
available in the Kurdistan Region and other parts of Iraq to the extent their price,
grade, quality, quantity, specifications, purchase, delivery and other commercial and
technical terms are comparable in all material respects with those generally available in
the international petroleum industry.

ARTICLE 20 - TITLE TO ASSETS

During the Exploration Period, any Assets acquired by the CONTRACTOR for the
Petroleum Operations shall remain the property of the CONTRACTOR or its
Subcontractors, as the case may be.

During the Development Period, subject to Article 21, all Assets acquired by the
CONTRACTOR for the Petroleum Operations shall become the property of the
GOVERNMENT upon the completion of the recovery of their cost by the
CONTRACTOR, or the end of the Contract, whichever is the earlier

zi ‘ ah,

Cy”
20.3. The provisions of this Article 20.2 shall not apply to any Assets leased by the
CONTRACTOR or belonging to an Affiliated Company of a CONTRACTOR
entity or belonging to its or their Subcontractors or its or their employees.

ARTICLE 21 - USE OF THE ASSETS

211 Each entity constituting the CONTRACTOR shall have the exclusive right to use,
free of any charge, al! Assets described in Article 20 for the Petroleum Operations, as
well as for any petroleum operations under other agreements in the Kurdistan Region
to which it or any of its Affiliates is a party, provided that the Petroleum Operations
take priority. The GOVERNMENT agrees not to transfer or otherwise dispose of
any of such Assets without the CONTRACTOR's prior written approval

i)
nw

The CONTRACTOR may freely move to the Contract Area any Assets from any
relinquished portion of the Contract Area, or from any other area in the Kurdistan
Region.

ARTICLE 22 - SUBCONTRACTING

22.1 The CONTRACTOR shall ensure that any Subcontractors it engages have all the
requisite experience and qualifications.

22.2. The CONTRACTOR shall give priority to Subcontractors from the Kurdistan Region
and other parts of Iraq to the extent their competence, rates. experience, reputation,
qualifications, specialties, credit rating and terms of availability, delivery and other
commercial terms are, in the CONTRACTOR's sole opinion, comparable in all
material respects with those provided by foreign companies operating in the
international petroleum industry. Subcontractors must be bona fide Kurdistan
companies not related to any Public Officer, directly or indirectly, and must have all
necessary resources and capacity

to
ie

Selection of Subcontractors shall take place in accordance with the procurement
procedures submitted by the CONTRACTOR to the Management Committee in
accordance with Article 19.3 and approved by the Management Committee

224 The CONTRACTOR shall provide the GOVERNMENT with copies of agreements

entered into with Subcontractors, where their amount exceeds the limit set by the
Management Committee from time to time

Ks 4
‘ Ma RBI
ARTICLE 23 - PERSONNEL AND TRAINING
Personnel

23.1 For the Petroleum Operations, the CONTRACTOR shall give, and shall require its
Subcontractors to give, preference to personnel from the Kurdistan Region and other
parts of Iraq to the extent such personnel have, in the sole opinion of the
CONTRACTOR or the Subcontractor (as the case may be), the technical capability,
qualifications, competence and experience required to perform the work

n
we
is)

The CONTRACTOR shall give due consideration to the secondment of
GOVERNMENT personnel to the CONTRACTOR and of CONTRACTOR
personnel to the GOVERNMENT during the various phases of the Petroleum
Operations. Terms and conditions for such secondment shall be mutually agreed by
the Parties and any costs associated therewith shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

ie)
bee

The CONTRACTOR and its Subcontractors shall have the right to hire foreign
personnel whenever the personnel from the Kurdistan Region and other parts of Iraq
do not have the requisite technical capability, qualifications or experience for
positions to be filled as required pursuant to Article 23.1, In the event any such
foreign personnel and/or a member of their family engage in activities or commit acts
which breach Kurdistan Region Law, the CONTRACTOR shail. at the request of the
MANAGEMENT COMMITTEE, take the necessary steps to repatriate such
individual(s)

rainin

234 — Ina planned way, in accordance with the provisions of this Article 23.4 and Articles 23.5
and 23.6, the CONTRACTOR shall train all its personnel from the Kurdistan Region
and other parts of Iraq directly or indirectly involved in the Petroleum Operations for the
purpose of improving their knowledge and professional qualifications in order that such
personnel gradually reach the level of knowledge and professional qualification held by
the CONTRACTOR's foreign workers with an equivalent resume. Such training shall
also include the transfer of knowledge of petroleum technology and the necessary
management experience so as to enable the personnel from the Kurdistan Region and
other parts of Iraq to apply advanced and appropriate technology in use in the Petroleum
Operations, to the extent permitted by applicable Law and agreements with third parties,
and subject to appropriate confidentiality agreements.

23.5 In addition to the requirements of Article 23. 1, the recruitment, integration and training of
the CONTRACTOR'S personnel from the Kurdistan Region and other parts of Iraq shall
be planned, which plans shall be submitted to the Management Committee for its
approval. The training plan shall take into consideration the requirements of Article 23.4
and may include training for GOVERNMENT personnel, depending on the extent to
which the amount allocated to the training plan, as prescribed by Article 23.6, is available
after taking into consideration the training of the CONTRACTOR'S Kurdistan and other

Iraqi personnel.

KS « A CRM
Within ninety (90) days of the Effective Date, the CONTRACTOR shall submit to the
Management Committee a proposed training plan for the remainder of the Calendar Year.
Thereafter, no later than | October in each Calendar Year, the CONTRACTOR shall
submit a proposed training plan to the Management Committee for the following Calendar
Year.

23.6 The training plan referred to in Article 23 5 shall provide for the allocation of the amount
of seventy five thousand Dollars (US$75,000) for each Contract Year during the
Exploration Period and one hundred fifty thousand Dollars (US$150.000) for each
Contract Year during the Production Period

is]
LPs
~

The CONTRACTOR shall be responsible for the training costs which
CONTRACTOR may incur in respect the personnel it employs from the Kurdistan
Region and other parts of Iraq. All such costs shall be considered as Petroleum Costs and
shall be recovered in accordance with the provisions of Articles | and 25. Costs incurred
by the CONTRACTOR for training programs for GOVERNMENT personnel shall be
borne by CONTRACTOR only to the extent that they are included in the
CONTRACTOR'S training plan, pursuant to Article 23.5 and shall also be considered as
Petroleum Costs and shall be recovered in accordance with the provisions of Articles |
and 25. The cost of all other training programs for GOVERNMENT personne! shall be
the GOVERNMENT'S responsibility

The Environment Fund

23.8 From the date of First Production from the Contract Area, the CONTRACTOR shall
contribute the amount of fifty thousand Dollars (US$50,000) each Contract Year during
the Exploration Period and seventy five thousand Dollars (LIS$75,000) during the
Development Period into the Environment Fund established by the GOVERNMENT for
the benefit of the natural environment of the Kurdistan Region, pursuant to the Kurdistan
Region Petroleum Act, Such amount shall be deemed to be a Petroleum Cost and shall be
recovered in accordance with Articles | and 25.

23.8 Any expenditure incurred by the CONTRACTOR under this Article 23 shall be
considered Petroleum Costs and shall be recovered in accordance with Anicles | and 25

ARTICLE 24- ROYALTY

241 The CONTRACTOR shall pay to the GOVERNMENT a portion of Petroleum produced
and saved from the Contract Area, as provided in this Article 24 (the “ Royalty")

24.2. The Royalty shall be applied on all Petroleum produced and saved from the Contract
Area which is Crude Oil or Non-Associated Natural Gas, except for Petroleum used in
Petroleum Operations, re-injected in the Petroleum Field, lost, flared or for Petroleum that
cannot be used or sold and such Crude Oil and Non-Associated Natural Gas (excluding
the excepted Petroleum) shall be referred to collectively as “Export Petroleum” and
separately and respectively as “Export Crude Oil" and “Export Non-Associated

ZB . boa
Natural Gas”

243 — If payable in cash, the amount of the Royalty calculated by applying the Royalty rates
provided under Article 24.4 shall be paid by the CONTRACTOR as directed by the
GOVERNMENT, in accordance with Article 24.7

If payable in kind, the quantity of Export Petroleum corresponding to the Royalty and
calculated by applying the Royalty rates provided under Anicle 24.4 below, shall be
delivered in kind by the CONTRACTOR to the GOVERNMENT at the Delivery Point
Title and risk of loss of the Royalty paid in kind shall be transferred at the Delivery Point

Unless the GOVERNMENT requires the Royalty to be paid in kind, by giving the
CONTRACTOR not less than ninety (90) days prior written notice prior to the
commencement of the relevant Quarter, the GOVERNMENT shall be deemed to have
elected 10 receive the Royalty in full and in cash for the relevant Quarter,

244 The Royalty due on any Export Petroleum produced and saved in the Contract Area shall
be determined daily by applying the following relevant Royalty rate, to the Export Crude
Oil or to the Export Non-Associated Natural Gas (as the case may be) produced and saved
on that day

(a) For Export Crude Oil:

The Royalty rate for Export Crude Oil shall be ten percent (10%). which, for
the avoidance of doubt, shall apply regardless of the gravity of the oil

(b) For Export Non-Associated Natural Gas

The Royalty rate for Export Non-Associated Natural Gas shall be ten percent
(10%).

24.5 Associated Natural Gas and any other Petroleum shall be exempt from any Royalty.

24.6 If, pursuant to Article 24.3, the GOVERNMENT receives the Royalty in kind, and
pursuant to Article 28, the GOVERNMENT requests assistance for the sale of all or
part of the Royalty received in kind, the CONTRACTOR shall assist the
GOVERNMENT in selling all or part of such Royalty received in kind (belonging to
the GOVERNMENT) in consideration of a commission per barrel payable to the
CONTRACTOR, in accordance with Article 28

24.7 If, pursuant to Article 24.3, the GOVERNMENT receives the Royalty in cash:

(a) any Export Crude Oil shall be valued at the International Market Price obtained
at the Delivery Point, as defined in Article 27.2,

(b) any Export Non-Associated Natural Gas shall be valued at the actual price
obtained at the Delivery Point, as provided in Article 27.3,

(c) the CONTRACTOR shall pay such Royalty each Quarter, in arrears, within
thirty (30) days of the end of each Quarter, and shall calculate the payment

J ° pean
25.4

due for the relevant Quarter. by reference to the price for the Export
Petroleum at the Delivery Point, determined in accordance with paragraphs
{a) and (b) above, and the Royalty due on the Export Petroleum, determined
in accordance with Article 24.4, for the said Quarter, and

({d) the CONTRACTOR shall be entitled to export freely the Royalty due on
the Export Petroleum determined in accordance with Article 24.4 for the
purpose of paying the Royalty in cash

ARTICLE 25 - RECOVERY OF PETROLEUM COSTS

All Export Crude Oil produced and saved from the Contract Area shall, after
deduction of any quantities of Export Crude Oil due for Royalty pursuant to Article 24
of this Contract, be considered as "Available Crude Oil"

All Associated Natural Gas produced and saved from the Contract Area, except for
Associated Natural Gas which is used in Petroleum Operations, re-injected in the
Petroleum Field, Jost, flared or cannot be used or sold, shall be considered as "Available
Associated Natural Gas",

All Export Non-Associated Natural Gas produced and saved from the Contract Area
shall, after deduction of any quantities of Export Non-Associated Natural Gas due for
Royalty pursuant to Article 24 of this Contract, be considered as "Available Non-
Associated Natural Gas"

“Available Petroleum” means Available Crude Oil, Available Associated Natural Gas
and Available Non-Associated Natural Gas.

For the purpose of this Article 25

(a) any Available Crude Oil shall be valued at the Intemational Market Price
obtained at the Delivery Point, as defined in Article 27.2; and

(b) any Available Associated Natural Gas and any Available Non-Associated

Natural Gas shall be valued at the actual price obtained at the Delivery Point,
as provided in Anticle 27.3.

Subject to the provisions of this Contract, from the First Production in the Contract
Area, the CONTRACTOR shal! at all times be entitled to recover all Petroleum
Costs incurred under this Contract, of forty percent (40%) of Available Crude Oi!
(which, for the avoidance of doubt, shall apply regardless of the gravity of the oil) and
Available Associated Natural Gas, produced and saved within any Calendar Year

Subject to the provisions of this Contract, from First Production in the Contract Area, the
CONTRACTOR shall at all times be entitled to recover all Petroleum Costs incurred
under this Contract of the greater of fifty-five percent (55%) or the maximum cost
recovery percentage for Natural Gas permitted by the Kurdistan Region Petroleum
Law produced and saved within any Calendar Year

A

iS %0

ANC
25.5 For the application of Article 25.3 and 25.4 of this Contract, the CONTRACTOR
shall keep a detailed account of Petroleum Costs in accordance with the provisions
detailed in the Accounting Procedure attached to this Contract as Annex B. Recovery
of Petroleum Costs shal! occur in the following order

{a) Production Costs,

(b) — Exploration Costs (including appraisal costs and further exploration within the
Contract Area);

(c) Gas Marketing Costs,
(d) Development Costs,
(e) Decommissioning Contributions,

it being agreed that priority within each category listed above will be given to capital
assets in the order of their acquisition (‘first in, first out')

25.6 Total recovery of Petroleum Costs during any Calendar Year, expressed in quantities
of Petroleum, shall not exceed the relevant percentages indicated in Articles 25.3 and
25.4. If in any Calendar Year, the Available Crude Oil and/or Available Non-
Associated Natural Gas do not allow the CONTRACTOR to recover all its
Petroleum Costs pursuant to this Article 25, the amount of un-recovered Petroleum
Costs in such Calendar Year shall be carried forward indefinitely to the subsequent
Calendar Years until all Petroleum Costs are fully recovered, but, save as provided in
Article 14.10, in no other case after the termination of the Contract

25.7 The provisions of Articles 27.7 and 27.8 shall be applied to determine the quantities of
Available Crude Oil and/or Available Non-Associated Natural Gas due to the
CONTRACTOR for the recovery of its Petroleum Costs.

25.8 The quantities of Petroleum corresponding to the share of Available Petroleum due to
the CONTRACTOR for the recovery of its Petroleum Costs shall be delivered to the
CONTRACTOR at the Delivery Point, Title and risk of loss of such Available
Petroleum shall be transferred at the Delivery Point.

25.9 The CONTRACTOR shall be entitled to receive, take in kind and to export freely all
Available Petroleum to which it is entitled for recovery of its Petroleum Costs in
accordance with the provisions of this Contract and to retain Abroad any proceeds
from the sale of all such Available Petroleum.

25.10° For the avoidance of any doubt, the CONTRACTOR shall be entitled to fully

Tecover under this Contract any costs incurred prior to the Effective Date for any work
and operations relating to the Contract Area undertaken in respect of this Contract,

from the date of signature of this Contract,
KE 51 Cen
ARTICLE 26 - SHARING OF PROFIT PETROLEUM
26.1 Under this Contract,
(a) "Profit Petroleum" means Profit Crude Oil and Profit Natural Gas,
(b) “Profit Crude Oil” means the quantities of Available Crude Oil and Available
Associated Natural Gas produced from the Contract Area, after the recovery of
Petroleum Costs, in accordance with Articles | and 25; and
(c) “Profit Natural Gas” means the quantities of Available Non-Associated Natural
Gas produced from the Contract Area, after the recovery of Petroleam Costs
in accordance with Articles | and 25
26.2 From First Production and as and when Petroleum is being produced, the
CONTRACTOR shall be entitled to take a percentage share of Profit Crude Oil
and/or Profit Natural Gas, in consideration for its investment in the Petroleum
Operations, which percentage share shall be determined in accordance with Article
26.5
26.3 To determine the percentage share of Profit Crude Oil and/or Profit Natural Gas to
which the CONTRACTOR is entitled, the "R" Factor shall be calculated in
accordance with Article 26.4 and shal] be applied to the Contract Area
26.4 The“R” Factor shall be calculated as follows:
R=XY
where:
Xx: is equal to Cumulative Revenues actually received by the CONTRACTOR,
y is equal to Cumulative Costs actually incurred by the CONTRACTOR,
from the date of the signature of this Contract
For the purpose of this Article 26.4:
Cumulative Revenues means total Revenues, as defined below, received by the
CONTRACTOR until the end of the relevant Quarter, determined in accordance
with Article 26.7

Revenues means the total amount actually received by the CONTRACTOR for
recovery of its Petroleum Costs and its share of Profit Petroleum in the Contract Area

Cumulative Costs means all Petroleum Costs in the Contract Area, actually incurred

by the CONTRACTOR until the end of the relevant Quarter, determined in
accordance with Article 26.7

Zg . a
26.5

26.6

Notwithstanding the foregoing provisions of this Article 26.4, for the period from
First Production until the end of the Calendar Year in which First Production occurs,
the “R” factor shall be deemed to be less than one (n1 in the case of oil, or n3 in the
case of gas)

The share of Profit Petroleum to which the CONTRACTOR shall be entitled from
First Production is:

(a) for Profit Crude Oil, equal to the quantities of Petroleum resulting from the
application of the relevant percentage as indicated below to the daily volume
of production of Profit Crude Oil within the Contract Area at the
corresponding Delivery Point

"R" Factor CONTRACTOR'S % Share of Profit Crude Oil
"R" Factor CONTRACTOR's % Share of Profit
Petroleum
0<R<1.0000 30.0%
1.0000<R<2.0000 30% = ((30% - 15%) x (R-1.0000))
2.0000<R 15.0%

and

(b) for Profit Natural Gas, cqual to the quantities of Non-Associated
Natural Gas resulting from the application of the relevant percentage as
indicated below to the daily volume of production of Profit Natural Gas
within the Contract Area at the corresponding Delivery Point

"R" Factor CONTRACTOR'S % Share of Profit Natural Gas
"R" Factor CONTRACTOR's % Share of Profit
Petroleum
0<R<1.0000 40.0%
1.0000<R<2.0000 40% - ((40% - 20%) x (R-1.0000))
2.0000<R 20.0%

The CONTRACTOR's accounting shall account separately for all components for the
calculation of "X" and "Y" values in the formula provided in Article 26.4 above

Ky 53 mo

CRyn
26.7 For each Quarter, starting from the 1" of January of the Calendar Year following the
Calendar Year in which First Production occurs, the CONTRACTOR shall calculate
the "R" factor applicable to the relevant Quarter within thirty (30) days of the
beginning of such Quarter. The "R" Factor to be applied during a Quarter shall be that
determined by applying the Cumulative Revenues actually received and the
Cumulative Costs actually incurred up to and including the last day of the preceding
Quarter.

26.8 [fat any time an error occurs in the calculation of the "R" factor. resulting in a change
in the CONTRACTOR’ s percentage share of Profit Crude Oil and/or Profit Natural
Gas, the necessary correction shall be made and any adjustments shall apply from the
Quarter in which the error occurred. The Party having benefited from a surplus of
Profit Petroleum shall surrender such surplus to the other Party, beginning from the
first day of the Quarter following the Quarter in which the error was recognised
However, each lifting of Petroleum relating to such error shall not exceed twenty-five
percent (25%) of the share of Profit Petroleum to which such surrendering Party is
entitled. For the avoidance of doubt, if at any time an error occurs in the calculation
of the "R" factor, which does not result in a change in the CONTRACTOR’s
percentage share of Profit Crude Oil and/or Profit Natural Gas, no correction shall be
made.

269 The quantities of Profit Petroleum due to the CONTRACTOR shall be delivered to
the CONTRACTOR at the Delivery Point. Title and risk of loss of such Profit
Petroleum shall be transferred to the CONTRACTOR at the Delivery Point,

The CONTRACTOR shall be entitled to receive, take in kind and to export freely its
share of Profit Petroleum in accordance with the provisions of this Contract and to
retain Abroad any proceeds from the sale of all such Profit Petroleum.

26.10 The share of the Profit Petroleum to which the GOVERNMENT is entitled in any
Calendar Year in accordance with Article 26.5 of this Contract shall, be deemed to
include a portion representing the corporate income tax imposed upon and due by
each entity constituting the CONTRACTOR, and which will be paid directly by the
GOVERNMENT on behalf of each such entity representing the CONTRACTOR to
the appropriate tax authorities in accordance with Article 31.2 of this Contract. The
GOVERNMENT shall provide the CONTRACTOR with all written documentation
and evidence reasonably required by the CONTRACTOR to confirm that such
corporate income tax has been paid by the GOVERNMENT.

26.11 The quantities of Profit Petroleum due to the GOVERNMENT shall be delivered to
the GOVERNMENT at the Delivery Point. Title and risk of loss of such Profit
Petroleum shall be transferred at the Delivery Point

26.12 At the latest twenty-one (21) days prior to CONTRACTOR’ s estimated date of First
Production and, subsequently, thirty (30) days prior to the beginning of each Quarter,
the CONTRACTOR shall prepare and deliver to the GOVERNMENT a production
Program comprising the production forecast for the next Quarter and the forecast of
the quantities of Crude Oil and Natural Gas to which each Party shall be entitled

during the said Quarter.
cg - May
26.13 Within ninety (90) days following the end of cach Calendar Year, the

CONTRACTOR shall deliver an annual production report to the GOVERNMENT,
stating the quantities of Crude Oil and Natural Gas to which each Party is entitled, the
quantities of Crude Oil and Natural Gas lifted by each Party and the resulting over-lift
or under-lift position of each Party, pursuant to the lifting agreement entered into
pursuant to Article 16.14.

Any costs or expenditure incurred by the CONTRACTOR, its Subcontractors or suppliers
relating to the lifting of the GOVERNMENT'’s share of Petroleum by the CONTRACTOR
shall not be considered Petroleum Costs and shall be charged to the GOVERNMENT
according to terms to be mutually agreed between the CONTRACTOR and the
GOVERNMENT

273

ARTICLE 27
VALUATION AND METERING OF CRUDE OIL AND NATURAL GAS

Valuation

For the purpose of this Contract, any Crude Oil produced in the Contract Area shall be
valued at the end of each Quarter at the Delivery Point based on the International
Market Price, as defined in Article 27.2.

The "International Market Price" referred to in Article 27.1 shall be the average FOB
price per barrel, expressed in Dollars, obtained by the CONTRACTOR at the
Delivery Point during the Quarter ending on the date of valuation for Arm's Length
Sales of Crude Oi]

It is deemed that the CONTRACTOR will sell any Crude Oil on an Arm's Length Sale If
the GOVERNMENT considers that any such sale of Crude Oil is not on the basis of an
Arm's Length Sale then the GOVERNMENT has the right to refer the matter to an
expert pursuant to Article 42.3

In the event that there is no lifting of Crude Oil in the relevant Quarter, the applicable
“International Market Price” for such Quarter shall be the average FOB price per barrel
obtained during that Quarter from Arm's Length Sales of Crude Oil of the same gravity
and quality from other production areas sold in markets competing with Crude Oil
produced from the Contract Area.

To determine such price, the Parties shall, prior to the commencement of Production,
agree on a basket of Crude Oil comparable to those produced in the Contract Area and
sold in the international market. Prices obtained shall be adjusted to account for any
variations such as quality, specific gravity, sulphur content, transportation costs, product
yield, seasonal variations in price and demand, general market trends and other terms of
sale

The price of Natural Gas shall be the actual price obtained at the Delivery Point,
(which may take into account quantities to be sold, quality, geographic location of

Le 5S A.

oe

Cram
274

i)
4
~

27.9

markets to be supplied as well as costs of production, transportation and distribution
of Natural Gas from the Delivery Point to the relevant market, in accordance with
standard practice in the international gas industry).

Accounting Statement

In accordance with this Article 27.4, the GOVERNMENT and the CONTRACTOR
shall establish a statement showing calculations of the value of Crude Oil produced
and sold from the Contract Area. Such statement shall include following information

(a) quantities of Crude Oil sold by the CONTRACTOR during the preceding
Month constituting Arm’s Length Sales together with corresponding sale
prices;

(b) quantities of Crude Oil sold by the CONTRACTOR during the preceding
Month that do not fall in the category referred to in paragraph (a) above,
together with sale prices applied during such Month;

(c) inventory in storage belonging to the CONTRACTOR at the beginning and
at the end of the Month; and

(d) quantities of Natural Gas sold by the CONTRACTOR and the
GOVERNMENT together with sale prices realised

Metering

All Export Petroleum shall be metered at the Delivery Point in accordance with
generally accepted practice in the international petroleum industry and such meters
shall be to fiscal meter standards. All metering equipment shall be installed and
operated by the CONTRACTOR. The GOVERNMENT shall, on receipt by the
CONTRACTOR of reasonable prior written notice, have the right to inspect any
such metering equipment installed by the CONTRACTOR, as well as all relevant
documents and supporting information reasonably necessary to validate the accuracy
of such metering, All metering equipment shall be subject to periodic technical
inspections in accordance with standard practice in the international petroleum
industry

Ifany metering equipment is defective, the CONTRACTOR shall use all reasonable
endeavours to repair it within fifteen (15) days or, if deemed necessary by the
CONTRACTOR, replace it as soon as reasonably practicable from the date the
defect became known. Such defect shall be deemed to have occurred in the middle of
the period between last calibration of the equipment that led to normal results and the
calibration evidencing the defect

Any disputes arising under this Article 27 shall be settled by expert determination in
accordance with the provisions of Article 42.3 of this Contract

Ae.

ky 56

Caw
Upo

ARTICLE 28 -DOMESTIC MARKET - SALE OF GOVERNMENT SHARE

n the GOVERNMENT's prior written notice of at least ninety (90) days, the

CONTRACTOR shall provide all reasonably necessary assistance to the GOVERNMENT
for the sale of all or part of the quantities of Crude Oil to which the GOVERNMENT is

entit!

led, in consideration of a sales commission per barrel to be established with reference to

standard practice in the international petroleum business and to be mutually agreed upon
between the Parties

29.1

29.5

ARTICLE 29 - FINANCIAL PROVISIONS

Any payment to be made by the CONTRACTOR to the GOVERNMENT pursuant
to this Contract shall be in Dollars and paid into the bank account duly designated by
the GOVERNMENT in writing The GOVERNMENT may, at its sole discretion,
direct the CONTRACTOR to forward the Royalty and/or proceeds of the sale of
quantities of Profit Petroleum due to the GOVERNMENT under this Contract to a
fund for revenue sharing with the Government of Iraq and other regions and
governorates in Iraq. Nothing in this Article shall be understood as implying a
contractual or other relationship between the CONTRACTOR and the Government
of Iraq

Any currency conversion to be made under this Contract shall be at the exchange rate
of the Central Bank of Irag, provided such exchange rate applied to the
CONTRACTOR shall not be less favourable than the rate offered by other private,
commercial or industrial banks in the international market. In the absence of the
Central Bank of Iraq or in the event that the Central Bank of Iraq is unable to provide
the relevant exchange rate, any currency conversion to be made under this Contract
shall be at the exchange rate of a reputable commercial bank carrying on business in
the international market and approved by the Parties. The CONTRACTOR shall not
realise any gain or loss due to exchange rate fluctuations and, consequently, any gain
or loss resulting from exchange rate fluctuations shall be either debited or credited to
the Petroleum Costs.

Any payment due by the GOVERNMENT to the CONTRACTOR shall be paid in
Dollars to the bank account designated by the CONTRACTOR within thirty (30)
days of the date of invoice, after which interest at the rate of LIBOR plus two (2)
percentage points shall be applied.

The CONTRACTOR shall at all times be entitled to freely convert into Dollars or
any other foreign currency any Iraqi dinars received in the framework of the
Petroleum Operations and to freely transfer the same Abroad. The conversion rate
shall be as provided under Article 29.2.

The CONTRACTOR shall have the right to be paid, receive, keep, transfer and use
Abroad, without any restrictions, all proceeds of its share of Petroleum

os : ys

Oe

a
29.6 The CONTRACTOR and its Subcontractors shall have the right to freely open and
maintain bank accounts for Petroleum Operations within or outside the Kurdistan
Region and other parts of Iraq.

29.7 The CONTRACTOR shall have the right to pay in any freely convertible currency
all its financial requirements for the Petroleum Operations and to convert these
currencies to Iragi dinars in any bank in the Kurdistan Region or other parts of Iraq, at
the same exchange rate as provided under Article 29.2.

298 The CONTRACTOR shall have the right, without any restrictions, to freely
repatriate Abroad and to freely dispose of.

(a) any proceeds received in the Kurdistan Region or other parts of Iraq from the
sale of Petroleum;

{b) any proceeds received from other operations and activities carried out under
this Contract in the Kurdistan Region or other parts of Iraq

29.9 The CONTRACTOR shall have the right to pay in any foreign currency its
Subcontractors and its expatriate personnel, either in the Kurdistan Region, other parts
of Iraq, or Abroad. Said Subcontractors and expatriate personnel shall be obliged to
transfer to the Kurdistan Region the amount of foreign currency required for their local
needs and they shall have the right to repatriate the proceeds of the sale of their
belongings in accordance with the regulations in force in the Kurdistan Region

29.10 The CONTRACTOR’s Subcontractors and their personnel shall equally benefit from
the same rights as the CONTRACTOR and its personnel as regards this Article 29.

29.11 For the financing of Petroleum Operations, the CONTRACTOR shall have the right
to have recourse to external financing from third parties or from its Affiliated
Companies on an arm's length basis. Any interests, costs and financial charges, as
well as any exchange losses associated with such financing, shall not be considered
Petroleum Costs and shall not be recoverable in accordance with the provisions of
Articles 25

ARTICLE 30 - CUSTOMS PROVISIONS

30.1 All services, material, equipment, goods, consumables and products imported into
Kurdistan and other parts of Lraq by the CONTRACTOR or its Subcontractors for use
or consumption in the Petroleum Operations shall be admitted free and exempt from
any and all customs or other duties, import taxes and any other charges or impositions
on import The CONTRACTOR and its Subcontractors shall have the right to re-
export from Kurdistan and other parts of Iraq free from al! export taxes, customs or
other duties or any other charges or impositions on export any material, equipment,
goods, consumables and products that are no longer required for the Petroleum

-_ AL
“ fe

58

30.2 The CONTRACTOR and its Subcontractors and their Personnel shall have the right

30.3

30.4

to freely import into the Kurdistan Region and other parts of Iraq and re-export from

Each entity constituting the CONTRACTOR shall be entitled to freely export from
the Kurdistan Region and other Parts of Iraq, free of any taxes, customs or other duties
and other impositions or charges whatsoever, any Petroleum to which it is entitled
Pursuant to the provisions of this Contract

The GOVERNMENT shal! indemnify the CONTRACTOR for any customs duties
referred to in Articles 30.1, 30.2 or 30.3 that may be levied by the Kurdistan Region or
Government of Iraq or any other government body or court with jurisdiction in any part
of Iraq

ARTICLE 31 - TAX PROVISIONS

31.1 Except as expressly provided for in this Article 31, the CONTRACTOR shall be

exempt from all other taxes and impositions generally applicable to all other
industries of otherwise in the Kurdistan Region

Each entity constituting the CONTRACTOR shall be subject to income tax as
Provided in Article 31.3 below, which shall be deemed to be inclusive and in full and
total discharge of any corporate income tax, any taxes on income from movable

capital, any taxes on capital gains, any fixed taxes on transfers, any taxes on windfall
Profits or additional profits as well as all other current or future Kurdistan Region and

of each tax year, provide the appropriate tax receipts to each entity constituting the
CONTRACTOR certifying the payment of its Tax and that it has met all its fiscal

For the purposes of Article 31.2

gy

59
(a) The rate of corporate income tax to be applied to each entity constituting the
CONTRACTOR shall be the applicable rate prescribed in the Law of Taxation,
Law No. 4 of 1999, passed by the parliament of the Kurdistan Region, as may be
amended from time to time or substituted in respect of Petroleum Operations (as
defined under the Kurdistan Region Petroleum Act) by @ Petroleum Operations
Taxation Act (as defined under the Kurdistan Region Petroleum Act)

(b) The GOVERNMENT and the CONTRACTOR agree that corporate income
tax shall be calculated for cach entity constituting the CONTRACTOR on its
net taxable profits under the Contract, as calculated in accordance with the
provisions relating thereto in the Accounting Procedure

31.4 Each entity constituting the CONTRACTOR shall be exempt from payment of any
income tax, duties and other impositions on constitutive and modifying acts of
corporations for the entire duration of this Contract

31.5 The CONTRACTOR as well as its Subcontractors shall be exempt from any
withholding tax applicable on any payments made to them or by them to or from
Affiliates or third parties, whether inside or outside Kurdistan and/or Traq

31.6 The CONTRACTOR shall be exempt from Windfall Profits Taxes and Additional
Profits Tax, as referred to in Article 44 of the Kurdistan Region Petroleum Act

31.7 The CONTRACTOR shail be exempt from Surface Tax as referred to in Article 44 of
the Kurdistan Region Petroleum Act,

31.8 Each entity constituting the CONTRACTOR and any Subcontractor shall be subject to
the payment of the personal income tax and social security contributions for which such
entity or Subcontractor is liable to pay in respect of its employees, pursuant to the Law of
Taxation, Law No. 4 of 1999, passed by the parliament of the Kurdistan Region, in the
same manner as generally applied to all other industries

31.9 It is acknowledged that Double Tax Treaties will have effect to give relief from taxes to,
but not limited to, the CONTRACTOR, contractor parties, foreign subcontractors and
expatriate employees in accordance with the provisions of such Double Tax Treaties, but
shall not impose an additional burden of taxation

31.10 The CONTRACTOR has the right to offset any value added tax (“VAT”) of other tax not
settled by the GOVERNMENT against any liability to tax under Article 3]

ARTICLE 32 - BONUSES
32.1 A signature bonus of five million Dollars (USS5,000,000) (“Signature Bonus”) shall be

deemed to have been paid to the GOVERNMENT by the CONTRACTOR in
recognition of the costs Contractor incurred prior to the Effective Date

a | a Ms Aogm
32.2 A local capacity building fund (“Capacity Building Fund”) of two million Dollars
(US$2,000,000) shall be payable to the GOVERNMENT by the CONTRACTOR in
two (2) instalments, the first instalment payable thirty (30) days from the date the
Contract is signed by the CONTRACTOR and the GOVERNMENT to coincide
with the Contract ratification by the GOVERNMENT, and the second instalment
payable thirty (30) days after the review period under Article 47.2. The payments due
pursuant to this Article 32.2 shall be deemed to be a Petroleum Cost.

Production Bonuses

32.3 In the event of a Crade Oil Commercial Discovery, the CONTRACTOR shall pay the
following relevant Crude Oil production bonus to the GOVERNMENT within thirty (30)
days of the following relevant occurrence:

(a) One million Dollars (US$1,000,000) when First Production of Crude Oil from the
Contract Area commences;

(b) Two and one half million Dollars (US $2,500,000) when production of Crude Oil
from the Contract Area reaches a cumulative amount of ten million barrels of
Crude Oil (10 mmbo);

{c) Five million Dollars (US $5,000,000) when production of Crade Oil from the
Contract Area reaches a cumulative amount of twenty five million barrels of
Crude Oil (25 mmbo); and

(d) Ten million Dollars (US $10,000,000) when production of Crude Oil from the
Contract Area reaches a cumulative amount of fifty million barrels of Crude Oil
(50 mmbo).

32.4 In the event of a Non-Associated Natural Gas Commercial Discovery, the
CONTRACTOR shall pay the following relevant Non-Associated Natural Gas production
bonus to the GOVERNMENT within thirty (30) days of the following relevant
occurrence:

(a) One million Dollars (US$1,000,000) when First Production of Non-Associated
Natural Gas from the Contract Area commences;

(b) Two and one half million Dollars (US $2,500,000) when production of Non-
Associated Natural Gas from the Contract Area reaches a cumulative amount of
ten million barrels of Crude Oil (10 mmbo) equivalent;

(c) Five million Dollars (US $5,000,000) when production of Non-Associated Natural
Gas from the Contract Area reaches a cumulative amount of twenty five million
barrels of Crude Oil (25 mmbo) equivalent; and

(4) Ten million Dollars (US $10,000,000) when production of Non-Associated
Natural Gas from the Contract Area reaches a cumulative amount of fifty million

barrels of Crude Oil (50 mmbo) equivalent. va
) ; yn
CONTRACTOR to be either a Crude Oil Commercial Discovery or a Non-Associated
Gas Commercial Discovery and under no circumstances shall a production bonus be due
in respect of both Crude Oil and Non-Associated Natural Gas for the same Commercial
Discovery.

No production bonus due pursuant to Article 32,3 or Article 32.4 shall be deemed to be a
Petroleum Cost

ARTICLE 33 - PIPELINES
The GOVERNMENT shall obtain any required Permits for the transportation of
Petroleum in the Kurdistan Region and in Iraq, as well as any necessary Permits and
easement rights for the construction of any pipelines and related facilities required for the
Petroleum Operations, as provided in Article 33.2.
The GOVERNMENT undertakes to transfer to the CONTRACTOR its rights for
transportation of Petroleum by pipeline. The CONTRACTOR shall have the right to
design, construct, operate and maintain pipelines and any related facilities for the
transportation of Petroleum produced under this Contract
Prior to the construction of any pipeline and related facilities as provided in Article
33.2, the CONTRACTOR shall submit following information to the Management
Committee,
(a) proposed pipeline route and related facilities,
(b) forecasted pipeline flow rate and capacity,

(c) estimate of financial investment and operating costs of the pipeline and related
facilities,

(d) proposed financing schedule,

(e} construction schedule,

(fh general technical description of the pipeline and related facilities,

(g) construction plans and tests;

(h) preventive measures for damage to the environment and third parties; and

io) proposed Delivery Point and any other information relating to the pipeline
project.

The Management Committee shall examine all the above information and shal! within
ninety (90) days, approve the proposed pipeline project in accordance with the
provisions of Article 8.5 of this Contract.

Ky A

e Cha"
33,4

2
a

339

33.10

Subject to spare capacity being available and to their Petroleum being compatible,
third parties shall be entitled to transport their Petroleum through any pipeline
constructed by the CONTRACTOR in accordance with this Article 33 on terms to
be agreed between the CONTRACTOR and such third party. Those terms shall be
reasonable commercial terms and shall not discriminate among third party users. The
CONTRACTOR shall always have priority of access to such pipelines

Any costs associated with the design, construction, operation and maintenance of the
pipelines and related facilities by CONTRACTOR under this Article 33, including
financing costs (“Pipeline Costs”) shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25

The CONTRACTOR shail have the absolute nght, without any exceptions and for
the entire duration of this Contract, to use, free of charge, any pipeline and related
facilities constructed by CONTRACTOR under this Article 33 and to transport
Petroleum produced from any Production Area and to operate and maintain any
pipeline and its related facilities, freely and without any additional costs

Any tariffs received from third parties for use of any pipeline and related facilities by
CONTRACTOR under this Article 33 shall be applied to the recovery of Petroleum
Costs until all Pipeline Costs have been fully recovered by the CONTRACTOR
pursuant to the provisions of Articles 1 and 25 of this Contract, The
GOVERNMENT shall be entitled to receive any tariffs from third parties for their
use of such pipeline and related facilities when the said Pipeline Costs have been fully
recovered by the CONTRACTOR. The costs associated with providing such
transportation services for third parties shall be considered Pipeline Costs and
therefore Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25

Upon recovery by the CONTRACTOR of all the Pipeline Costs of the pipeline and
related facilities, the operating and maintenance costs of any pipeline and its related
facilities shall be borne by the CONTRACTOR and shall be considered Petroleum
Costs and shall be recovered by the CONTRACTOR in accordance with the
provisions of Articles | and 25

The GOVERNMENT shall have the same rights as the CONTRACTOR for use.
free of charge, of any pipeline and related facilities constructed by CONTRACTOR
under this Article 33 for the transportation of the share of Petroleum to which the
GOVERNMENT is entitled under this Contract, provided that where the
GOVERNMENT is participating in its capacity as a CONTRACTOR entity pursuant
to Article 4, it shall be liable for its share of Petroleum Costs.

The CONTRACTOR shall bear the custody and maintenance of any pipeline and related
facilities constructed by CONTRACTOR under this Article 33 and all risks of
accidental loss or damage to such pipeline and related facilities while they are required
for Petroleum Operations

M.

Ks 63
341

34.2

ARTICLE 34 - UNITISATION

In the event a Reservoir extends beyond the Contract Area into an adjacent area
which is the subject of another Petroleum Contract (as defined by the Kurdistan
Region Petroleum Act) (an “Adjacent Contract Area”), or in the event a Reservoir
of an Adjacent Contract Area extends into the Contract Area, the provisions of Article
$8, Section 3 of the Kurdistan Region Petroleum Act shall apply and the
GOVERNMENT shall require the CONTRACTOR and the Contractor of the
Adjacent Contract Area to agree upon a schedule for reaching agreement of the terms
of the unitisation of the Reservoir, which terms shall be based on reliable technical,
operational and economical parameters, all in accordance with standard practice in
the international petroleum industry, In the event that the Minister decides the
unitisation pursuant to Article 58, Section 3 (b) of the Kurdistan Petroleum Act, and if
the CONTRACTOR does not agree with the Minister's decision, the
CONTRACTOR shail be entitled to arbitration pursuant to the provisions of Article
421

In the event that a Reservoir extends beyond the boundaries of the Contract Area into
adjacent an area which is not the subject of another Petroleum Contract (as defined by
the Kurdistan Region Petroleum Act), the GOVERNMENT shail, upon the
CONTRACTOR 's request, take the necessary steps to extend the boundaries of
Contract Area so as to include the entire Reservoir within the Contract Area, provided
that the CONTRACTOR can offer the GOVERNMENT a competitive minimum
work program for such adjacent area

ARTICLE 35 - LIABILITY AND INSURANCE

Liability

35.1

35.2

KS 64 M

Subject to the other provisions of this Contract, the CONTRACTOR, in its capacity as
the entity responsible for the execution of the Petroleum Operations within the Contract
Area, shall be liable to third parties to the extent provided under applicable Law for any
losses and damage it may cause to them in conducting the Petroleum Operations, and
shall defend, indemnify and hold harmless the GOVERNMENT with respect to all
claims for such loss or damage.

The CONTRACTOR shall not be liable to the GOVERNMENT for any damage or loss
or claims of any kind resulting from its conduct of the Petroleum Operations
unless such damage or loss is the result of wilful misconduct or a
material failure to conduct Petroleam Operations in accordance with the terms of this

+ Contract, provided, however, that such liability cannot result in the event of any

omissions, errors or mistakes committed in good faith by the CONTRACTOR in the
exercise of the powers and authorisations conferred upon the CONTRACTOR by
virtue of this Contract, and further provided that in no event shall the
CONTRACTOR be liable for any indirect or consequential loss or damage
whatsoever or any loss, damages, costs, expenses or liabilities caused (directly or

6

/ bam
353

35.6

tS

indirectly) by any of the following arising out of, relating to, or connected with this
Contract or the Petroleum Operations carried out under this Contract: (i) reservoir or
formation damage; (ii) inability to produce, use or dispose of Petroleum; (iii) loss or
deferment of income; (iv) special or punitive damages: or (v) other indirect damages
or losses whether or not similar to the foregoing.

The CONTRACTOR shall indemnify and hold harmless the GOVERNMENT against
all losses, damages and liability arising under any claim, demand, action or proceeding
brought or instituted against the GOVERNMENT by any employee of the
CONTRACTOR or of any Subcontractor or by any dependent thereof, for personal
injuries, industrial illness, death or damage to personal property sustained in connection
with, related to or arising out of the performance or non-performance of this Contract
regardless of the fault or negligence in whole or in party of any entity or individual.

Notwithstanding Article 35.1, the GOVERNMENT shall indemnify and hold harmless
the CONTRACTOR against all losses, damages and liability arising under any claim,
demand, action or proceeding brought or instituted against the CONTRACTOR by any
employee of the GOVERNMENT or of any Public Company or of any subcontractor of
the foregoing or by any dependent of any such employee, for personal injuries, industrial
illness, death or damage to personal property sustained in connection with, related to or
arising out of the performance or non-performance of this Contract regardless of the fault
or negligence in whole or in party of any entity or individual

The CONTRACTOR shall take all necessary steps to respond to, and shall promptly
notify the GOVERNMENT of, all emergency and other events (including
explosions, leaks and spills), occurring in relation to the Petroleum Operations which
are causing or likely to cause material environmental damage or material risk to
health and safety. Such notice shall include a summary description of the
circumstances and steps taken and planned by the CONTRACTOR to control and
remedy the situation. The CONTRACTOR shall provide such additional reports to
the GOVERNMENT as are necessary in respect of the effects of such events and the
course of all actions taken to prevent further loss and to mitigate deleterious effects.

In the event of emergency situations as sct out in Article 35.4 above, at the request of the
CONTRACTOR, the GOVERNMENT, without prejudice and in addition to any
indemnification obligations the GOVERNMENT may have, shall assist the
CONTRACTOR, to the extent possible, in any emergency response, remedial or
repair effort by making available any labour, materials and equipment in reasonable
quantities requested by the CONTRACTOR which are not otherwise readily available to
the CONTRACTOR and by facilitating the measures taken by the CONTRACTOR to
bring into the Kurdistan Region personnel, materials and equipment to be used in any
such emergency response or remedial or repair effort The CONTRACTOR shall
reimburse the GOVERNMENT's reasonable and necessary costs incurred in such
efforts, which reimbursed amounts shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles | and 25
of this Contract

65 Ae
Insurance

35.7 In accordance with standard practice in the international petroleum industry, the
CONTRACTOR shall maintain any insurance required by applicable Kurdistan Region
Law, as well as any insurance approved by the Management Committee.

Such insurance policies may cover

{a) loss of and damage to material and equipment used in the Petroleum
Operations,

(b) personal injury, damage to third parties and risks of pollution associated with
Petroleum Operations for reasonable amounts,

within the limits approved by the Management Committee

35.8 Any insurance policy relating to this Contract shall name the GOVERNMENT as an
additional insured party and shall include a waiver of subrogation protecting the
GOVERNMENT against any claim, loss and damage resulting from any Petroleum
Operation conducted by or on behalf of the CONTRACTOR under this Contract, to the
extent that the CONTRACTOR is liable for such claim, loss or damage under this
Contract. The CONTRACTOR shall not be liable for and shall not purchase insurance
cover for any claims arising from negligence or wilful misconduct of the
GOVERNMENT or of any Public Company or of any of its or their subcontractors or of
any personnel of any of the foregoing

35.9 Upon its written request, the GOVERNMENT shall be provided with insurance
certificates, including necessary details, for any insurance policy maintained by the
CONTRACTOR which relates to this Contract.

35.10 The CONTRACTOR shall be responsible for the filing of all claims made under any
insurance policy maintained by CONTRACTOR which relates to this Contract, Any
premiums and payments relating to such insurance policies shall be considered Petroleam
Costs and shall be recovered by the CONTRACTOR in accordance with the provisions
of Articles 1 and 25 of this Contract

35.11 In any insurance policy maintained by the CONTRACTOR which relates to this
Contract, the amount for which the CONTRACTOR itself is liable (the "Deductible
Amount”) shall be reasonably determined between the CONTRACTOR and the insurer
and such Deductible Amount shall in the event of any insurance claim be
considered a Petroleum Cost and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles 1.1 and 25 of this Contract.

bs : saan
36.1

36,2

363

we
a
an

36.6

367

ARTICLE 36 - INFORMATION AND CONFIDENTIALITY

The CONTRACTOR shail keep all records, data and information relating to the
Petroleum Operations in accordance with the Kurdistan Region Petroleum Act and
standard practice in the international petroleum industry. In addition, it shall provide
the GOVERNMENT with such information and data as it is obliged to provide under
this Contract

Upon the GOVERNMENT's written request, the CONTRACTOR shall provide the
GOVERNMENT with samples of any rocks or any other items extracted during the
Petroleum Operations

The GOVERNMENT shall have title to all data and information, whether raw, derived,
processed, interpreted or analysed, obtained pursuant to a Contract

The CONTRACTOR shall have the right. without any limitation, to send Abroad copies
of all reports and technical data, magnetic tapes and other data relating to the Petroleum
Operations. Magnetic tapes or other data, the original of which must be analysed and
processed Abroad, may be transported out of the Kurdistan Region

Any representatives authorised by the GOVERNMENT and notified to the
CONTRACTOR shall, upon reasonable prior written notice, have reasonable access
to any information and data relating to the Contract Area in the possession of the
CONTRACTOR which the CONTRACTOR is obliged to provide to the
GOVERNMENT pursuant to this Contract, It is understood that, when exercising
such right, the GOVERNMENT shall ensure it does not unduly interfere with or
hinder CONTRACTOR's activities

The CONTRACTOR shall provide the GOVERNMENT upon the
GOVERNMENT 's written request with analysis information, reports, tapes or other
data (geological, geophysical, logs, interpretations, drilling reports, etc.) related to the
Petroleum Operations. All available originals shall be transferred to the
GOVERNMENT at the end of this Contract

Apart from the exceptions stated in this Article 36, the Parties undertake to keep all
data and information relating to this Contract and the Petroleum Operations
confidential during the entire term of this Contract and not to divulge or disclose such
data or information to third parties without the specific consent of the other Party,
such consent not to be unreasonably withheld or delayed. The foregoing
confidentiality obligation shall not apply to information or data which

(a) is or, through no fault of either Party, becomes part of the public domain;
(b) is known to the receiving Party at the date of disclosure. or
(c) is required to be furnished in compliance with any applicable Law, by a

government agency having jurisdiction over the entity constituting the
CONTRACTOR, by a court order or any other legal proceedings, or

Ks ; HM oan
36.8

36.9

36.10

(d) is required to be disclosed pursuant to the rules or regulations of any
government or recognised stock exchange having jurisdiction over the entity
constituting the CONTRACTOR

Notwithstanding the foregoing in Article 36.7, in accordance with standard practice in
the international petroleum industry, such data and information may be disclosed to

(a) Affiliates of each entity constituting CONTRACTOR,

(b) employees, officers and directors of each entity constituting the
CONTRACTOR and their respective Affiliated Companies for the purpose
of the Petroleum Operations, subject to each such entity taking customary
precautions to ensure such information is kept confidential,

(c) consultants or agents retained by any entity constituting the CONTRACTOR
or its Affiliate for the purpose of analysing or evaluating information or data,

(d) banks or financial institutions retained by any entity constituting the
CONTRACTOR with a view to financing Petroleum Operations, including
any professional consultants retained by such bank or financial institution:

(ce) bona fide prospective assignees of a participating interest under this Contract
(including any entity with whom an entity constituting CONTRACTOR and/or
its Affiliates are conducting bona fide negotiations directed towards a merger,
consolidation or the sale of a majority of its or an Affiliates shares),

(f) prospective or actual Subcontractors and suppliers engaged by a Party where
disclosure of such information is essential to such Subcontractor’s or supplier's
work for such Party, and

(zg) any other person or entity, upon the prior written approval of the non-
disclosing Party,

provided that disclosure shall not be made pursuant to paragraphs (c), (d), (e) and (f),
unless such third party has entered into a confidentiality undertaking

Any data and information relating to relinquished or surrendered areas under this
Contract shall become the exclusive property of the GOVERNMENT, who shall
have the right to use same for any purpose, in particular for the purpose of promoting
said areas. The CONTRACTOR shall be entitled to keep copies of such data and
information and to use such data and information for any purpose

Subject to the provisions of this Article 36, the CONTRACTOR may not sell nor
exchange any data related to the Petroleum Operations without the approval of the
GOVERNMENT, which approval shall not be unreasonably withheld or delayed
where, in CONTRACTOR’s reasonable opinion, such sale or exchange would
benefit the Petroleum Operations

KS

371

Py
a]
tua

37.5

37.6

377

37.8

ARTICLE 37 - ENVIRONMENTAL PROVISIONS

During the performance of the Petroleum Operations, the CONTRACTOR shall take
necessary measures to ensure that it, the Operator, its Subcontractors and agents
attend to the protection of the environment and prevention of pollution, in accordance
with standard practice in the international petroleum industry and any applicable
Kurdistan Region Law.

Prior to surrendering a portion of the Contract Area, the CONTRACTOR shall take
reasonable measures to clean the area to be surrendered in accordance with standard
practice in the international petroleum industry. Such measures shall include, iter
alia, removal of facilities, material and equipment together with reasonable measures
necessary for the preservation of fauna, flora and ecosystems, all in accordance with
generally accepted practice in the international petroleum industry. The
CONTRACTOR shall only be responsible for site restoration or environmental
damage to the extent the same pertains solely and directly to Petroleum Operations
pursuant to this Contract

The CONTRACTOR shall take reasonable precautions and measures to prevent any
pollution which may arise directly as a result of the Petroleum Operations and to
protect the environment (fauna and flora), water sources and any other natural
resources when carrying out Petroleum Operations

The CONTRACTOR shall respect the preservation of property, agricultural areas,
and fisheries, when carrying out Petroleum Operations

Before starting Exploration Operations within the Contract Area, the
CONTRACTOR shall conduct and submit an environmental impact assessment

National Parks and Nature Reserve Areas

The CONTRACTOR shall take all reasonable measures to minimise any adverse
material impact on national parks and nature reserves which may arise directly as a
result of the Petroleum Operations, in accordance with generally accepted
environmental practices in the international petroleum industry

The GOVERNMENT: (i) represents and warrants that, on the Effective Date, there
are no national parks, nature reserves or other protected areas located in whole or in
part within the Contract Area where the CONTRACTOR shall not be entitled to
carry out Petroleum Operations and (ii) covenants that during the term of this
Contract will not designate or create or permit the creation of any national parks,
nature reserves or other protected areas, located in whole or in part within the
Contract Area, where the CONTRACTOR is entitled to carry out Petroleum
Operations.

Expenditures

Any expenditure incurred by the CONTRACTOR in relation with this Article 37
shall be deemed Petroleum Costs and shall be recovered by the CONTRACTOR in

accordance with the provisions of Articles | and 25. z

es . A” Chan

be
ARTICLE 38 - DECOMMISSIONING

38.1 To enable the CONTRACTOR to recover the costs associated with future Petroleum
Field decommissioning and site restoration and any other similar expenditure to be
borne by the CONTRACTOR under this Contract, the CONTRACTOR shall have
the right to establish a reserve fiind for future decommissioning and site restoration (a
“Decommissioning Reserve Fund”). The Decommissioning Reserve Fund may be
established at any time during the final ten (10) Calendar Years of the term of the
Production Operations of a Petroleum Field but, upon the reasonable request by the
CONTRACTOR, the GOVERNMENT shal! allow the CONTRACTOR to
establish such fund over a longer period. Once established, the CONTRACTOR
shall make regular contributions to the Decommissioning Reserve Fund based upon
estimated Petroleum Field decommissioning and site restoration costs in accordance
with standard principles and technical norms generally accepted in the international
petroleum industry. Any contributions by the CONTRACTOR to the
Decommissioning Reserve Fund shall be made in Dollars and shall be deemed
Petroleum Costs and tax deductible, in each case when paid into the reserve fund, and
shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 2S. Contributions to the Decommissioning Reserve Fund shall be
placed with a first rate bank approved by the Management Committee in accordance
with Article 8.5.

we
i)
te

If, at the end of the term of the Production Operations of the Petroleum Field, the
GOVERNMENT decides to take over production operations in the Petroleum Field

a) the GOVERNMENT shall become liable for its future decommissioning and
sile restoration,

(ii) the contributions and any interest accumulated in the Decommissioning
Reserve Fund, to the extent that such contributions have been recovered as
Petroleum Costs, shall be paid to the GOVERNMENT. and

(iii) the GOVERNMENT shall release the CONTRACTOR from any
obligations relating to decommissioning and site restoration and shall
indemnify the CONTRACTOR for any costs, liabilities, expenses, claims or
obligations associated therewith

38.3 If the CONTRACTOR undertakes the Petroleum Field decommissioning and site
restoration works, the contributions and any interest accumulated in the
Decommissioning Reserve Fund shall be paid to the CONTRACTOR and shall be
used for the Petroleum Field Decommissioning Operations. The CONTRACTOR
shall undertake any such Decommissioning Operations in accordance with standard
practice in the international petroleum industry.

38.4 If that the Decommissioning Reserve Fund paid to the CONTRACTOR is not
sufficient to cover all Decommissioning Costs for the Petroleum Field, the balance
shall be paid by the CONTRACTOR and may be recovered as Petroleum Costs from
any other Production Areas or, if applicable, from any other area which is the subject

KP Wag
of another Petroleum Contract (as defined by the Kurdistan Region Petroleum Act) of
the CONTRACTOR or any of its Affiliates anywhere in the Kurdistan Region and, to
the extent the balance is not recoverable as aforesaid, such remaining balance shall be
paid by he GOVERNMENT

38.5 If that the Decommissioning Reserve Fund paid to the CONTRACTOR exceeds all
Decommissioning Costs for the Petroleum Field, the balance shall be allocated as
follows

(a) to the extent that it has been recovered as Petroleum Costs, that amount shall
be transferred to the GOVERNMENT, and

(b) to the extent that it has not been recovered as Petroleum Costs, that amount
shall be re-paid to the CONTRACTOR.

38.6 Any expenditure incurred by the CONTRACTOR in relation with this Article 38,
including but not limited to any contributions to the Decommissioning Reserve Fund,
shall be deemed Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

ARTICLE 39 — ASSIGNMENT and CHANGE OF CONTROL
Assignment to Affiliates

391 Each entity constituting the CONTRACTOR shall be free to sell, assign, transfer or
otherwise dispose of all or part of its rights, obligations and interests under this
Contract to an Affiliated Company or to another entity constituting the
CONTRACTOR with the prior consent of GOVERNMENT, which consent shall not
be unreasonably delayed or withheld Such consent shall be deemed having been
received if, after thirty (30) days from the date of such request, the GOVERNMENT
has not made any objections in writing

ee Third Parti

39.2 Each entity constituting the CONTRACTOR shall have the right to sell, assign,
transfer or otherwise dispose of all or part of its rights and interests under this
Contract to any third party (not being an Affiliated Company or another entity
constituting CONTRACTOR) with the prior consent of GOVERNMENT, which
consent shall not be unreasonably delayed or withheld. Any entity constituting
CONTRACTOR proposing to sell, assign, transfer or otherwise dispose of all or part
of its rights and interests under this Contract to any such third party shall request such
consent in writing, which request shal! be accompanied by reasonable evidence of the
technical and financial capability of the proposed third party assignee. Such consent
shall be deemed having been received if, after thirty (30) days from the date of such
request the GOVERNMENT has not made any objections in writing,

39.3 To be effective, any deed of sale, assignment, transfer or other disposal as provided
under Articles 39.1 or 39.2, the Parties shall enter into a deed of assignment, which >

KS . Me. Chain
shall include an undertaking by such third party to fulfil any obligations under this
Contract

39.4 In the event an entity constituting the CONTRACTOR assigns or in any other way
transfers its rights and interests under this Contract, whether in whole or in part, such
assignment or transfer shall not give rise to any tax, imposition or payment
whatsoever in the Kurdistan Region, whether currently existing or which may become
applicable in future.

39.5 The GOVERNMENT may not at any time transfer all its rights and obligations
under this Contract to a Public Company or any other company or entity one hundred
percent (100%) owned by the GOVERNMENT or otherwise, except in respect of its
Government Share (upon exercise of its Option to Participate) in accordance with
Anticle 4.

Change of Control

396 “Change of Control” for the purpose of this Article 39.6 means any direct or indirect
change of Control of an entity constituting CONTRACTOR (whether through
merger, sale of shares or of other equity interests, or otherwise) through a single
transaction or series of transactions, from one or more transferors to one or more
transferees, in which the market value of such entity’s participating interest in this
Contract (which shall be as specified in the Joint Operating Agreement relating to this
Contract, or where there is only one entity constituting CONTRACTOR, one
hundred (100%) percent) represents more than seventy five percent (100%-xx'%
initial Government Interest) of the aggregate market value of the assets of such entity
and its Affiliates that are subject to the change in Control. For the purpose of this
definition: “Control” means the means direct or indirect ownership or control of the
majority of the voting rights of the applicable entity at its shareholders’ meetings or
their equivalent; and “market value” shall be determined based upon the amount in
cash a willing buyer would pay a willing seller in an arm's length transaction

Each entity constituting the CONTRACTOR which is subject to a Change in Control
other than to an Affiliated Company or an entity constituting CONTRACTOR must
obtain the prior consent of GOVERNMENT, which consent shall not be
unreasonably delayed or withheld, Such consent shall be deemed having been
received if, after thirty (30) days from the date of such request, the GOVERNMENT
has not made any objections in writing

A Change in Control shall not give rise to any tax, imposition or payment whatsoever

in the Kurdistan Region, whether currently existing or which may become applicable
in future

ARTICLE 40 - FORCE MAJEURE
40.1 No delay, default, breach or omission of the CONTRACTOR in the execution of any

of its obligations under this Contract shall be considered a failure to perform this
Contract or be the subject of a dispute if such delay, default, breach or omission is due

a
Si ” Me. etn
40.2

to a case of Force Majeure. In such event the CONTRACTOR shall promptly notify
the GOVERNMENT in writing and take all reasonably appropriate measures to
perform its obligations under this Contract to the extent possible. The time resulting
from any such delay or curtailment in the execution of such obligations, increased by
the time necessary to repair any damage resulting from or occurred during such delay
or curtailment, shall be added to any time period provided under this Contract
(including without limitation the Exploration Period and any extension thereto, any Sub-
Period and any extension thereto and any Development Period and any extension
thereto). The Parties shall meet as soon as possible after the notification of Force
Majeure with a view to using reasonable endeavours to mitigate the effects thereof,

For the purpose of this Contract, “Force Majeure” means any event that is
unforeseeable, insurmountable and irresistible, not duc to any error or omission by the
CONTRACTOR but due to circumstances beyond its control, which prevents
execution of all or part of its obligations under this Contract. Such events shall
include but not be limited to following

(a) war, whether declared or not, civil war, insurrection, riots, civil commotion,
terrorism, any other hostile acts, whether internal or external:

{b) strikes or other labour conflicts,
{c) accidents or blowouts;
(d) quarantine restrictions or epidemics,

(e) any act, event, happening or occurrence due to natural causes, in particular
floods, storms, cyclones, fires, lightning, or earthquakes,

(f) environmental restrictions, which the GOVERNMENT has not notified to the
CONTRACTOR, and

(2) any acts or order of GOVERNMENT.

The intention of the Parties is that Force Majeure shall receive the interpretation that
complies most with general principles and practice prevailing in the international
petroleum industry. Force Majeure affecting an Affiliated Company of an entity
constituting the CONTRACTOR shall be deemed Force Majeure affecting such
entity constituting the CONTRACTOR if the consequence of such Force Majeure
prevents the performance of any of CONTRACTOR's obligations under this
Contract

’

ARTICLE 41 ~ WAIVER OF SOVEREIGN IMMUNITY

The GOVERNMENT and any Public Company which may be an entity constituting
CONTRACTOR at any time hereby fully and irrevocably waives any claim to immunity for
itself or any of its assets

KS n Me

This waiver includes any claim to immunity from:

{a) any expert determination, mediation, or arbitration proceedings commenced
pursuant to Article 42 this Contract;

(b) any judicial, administrative or other proceedings to aid the expert
determination, mediation, or arbitration proceedings commenced pursuant to
Article 42 of this Contract,

(c) any effort to confirm, enforce or execute any decision, settlement, award,
judgment, service of process, execution order or attachment {including pre-
judgment attachment) that results from an expert determination, mediation,
arbitration or any judicial, administrative or other proceedings commenced
pursuant to this Contract

ARTICLE 42 - ARBITRATION AND EXPERT DETERMINATION

42.1 For the purpose of this Article 42.1, “Dispute” shall mean any dispute, controversy or
claim (of any and every kind or type, whether based on contract, tort, statute,
regulation or otherwise) arising out of, relating to, or connected with this Contract or
the operations carried out under this Contract, including without limitation any
dispute as the construction, existence, validity, interpretation, enforceability, breach
or termination of this Contract, which arises between the Parties (or between any one
or more entities constituting the CONTRACTOR and the GOVERNMENT)

Subject to the provisions of Article 42.3 of this Contract, a Party who desires to
submit a Dispute for resolution shall commence the dispute resolution process by
providing the other parties to the Dispute written notice of the Dispute (“Notice of
Dispute”), The Notice of Dispute shall identify the parties to the Dispute, shall
contain a brief statement of the nature of the Dispute and the relief requested and
shall request negotiations among Senior Representatives.

(a) In the event that any Notice of Dispute is given in accordance with Article
42.2, the parties to the Dispute shall first seek settlement of the dispute by
negotiation between Senior Representatives. “Senior Representative” means
any individual who has authority to negotiate the settlement of the Dispute for a
party to the Dispute. Within thirty (30) days after the date of the receipt by each
party tp the Dispute of the Notice of Dispute, the Senior Representatives
representing the parties to the Dispute shall meet at a mutually acceptable date,
time and place to exchange relevant information in an attempt to resolve the
Dispute. If a Senior Representative intends to be accompanied at the meeting by
a legal adviser, each other party shall be given written notice of such intention
and its Senior Representative may also be accompanied at the meeting by a legal
adviser,

Ks a Ae

74
(b) If the Dispute cannot be resolved by negotiation in accordance with Article 42.3
within sixty (60) days after the date of the receipt by each party to the Dispute of
the Notice of Dispute or such further period as the parties to the Dispute may
agree in writing, any party to the Dispute may seek settlement of the dispute by
mediation in accordance with the London Court of International Arbitration
(LCIA) Mediation Procedure, which Procedure shall be deemed to be
incorporated by reference into this Article, and the parties to such Dispute
shall submit to such mediation procedure

(c) If the Dispute is not settled by mediation within sixty (60) days of the
appointment of the mediator, or such further period as the parties to the
Dispute may otherwise agree in writing, any party to the Dispute may refer the
Dispute to, and seek final resolution by, arbitration under the LCLA Rules,
which Rules shall be deemed to be incorporated by reference into this Article.

(i) Any arbitration shall be conducted by three (3) arbitrators

(ii) If the parties to the Dispute are the GOVERNMENT and all the
entities constituting the CONTRACTOR, the GOVERNMENT and
the CONTRACTOR shall each appoint one (1) arbitrator If the
parties to the Dispute are the GOVERNMENT and more than one,
but not all the entities constituting the CONTRACTOR, the
GOVERNMENT shall appoint one (1) arbitrator and such
CONTRACTOR entities shall appoint one (1) arbitrator. [f the parties
to the Dispute are the GOVERNMENT and one entity constituting
the CONTRACTOR, the GOVERNMENT and © such
CONTRACTOR entity shall each appoint one (1) arbitrator,

(iii) In any event, the two arbitrators so appointed shall, in good faith, use
all reasonable endeavours to agree on the appointment of the third
arbitrator, who will chair the arbitral tribunal. In case of failure to
appoint an arbitrator or to agree on the appointment of the third
arbitrator, Rules of the LCIA shall apply

(vi) Arbitration shall take place in London, England. The language to be
used in any prior negotiation, mediation and in the arbitration shall be
English. During the arbitration procedure and until the arbitral
decision, no Party or CONTRACTOR entity shall act in a manner
that may affect the rights of the other Party or other CONTRACTOR
entities under this Contract. The arbitral award may be enforced by any
court of competent jurisdiction, including the Kurdistan Region. Any
award shall be expressed in Dollars

(v) The Parties agree that the arbitral award shall be final and not subject
to any appeal.

422 No negotiation, mediation, arbitration or expert determination procedure under this
Article 42 shall exempt the Parties from fulfilling their respective legal and/or

contractual obligations i
sf 7 An pag

42.3

Any disagreement between the Parties relating to Articles 15.4, 27.2 and 27.9 of this
Contract, as well as any disagreement the Parties agree to refer to an expert, shall be
submitted to an expert. The Management Committee shall prepare and agree
appropriate terms of reference relating to the disagreement to be submitted to the
expert, in accordance with Article 8.5 (“Terms of Reference”)

{a) The disagreement shall be submitted to an expert appointed by mutual
agreement of the Parties within thirty (30) days following the date of
preparation and agreement of the terms of reference mentioned in Article
42.10 by the Management Committee. If the Parties cannot agree on the
choice of the expert within such thirty (30) day period, at the request of either
Party, the expert shall be appointed by the President of the Energy Institute in
London, England) Any cxpert appointed must have the necessary
qualifications for reviewing and deciding on the subject matter of the
disagreement

(b) The duties of the expert shall be stated in the terms of reference prepared and
agreed by the Management Committee. The Management Committee shall
promptly provide the expert with the agreed terms of reference relating to the
disagreement, Each Party shall have the right to give to the expert in writing
any information which it considers useful. The expert shall have the right to
review and verify any information he deems useful to assist him in his review
of the disagreement.

(c) The expert shail render his decision within forty-five (45) days of his receipt
of the terms of reference and the information referred to in Article 42 12
Subject to the provisions of Article 15.4 of this Contract, any decision of the
expert shall be final and shall not be subject to any appeal, except in the case
of manifest error, fraud or malpractice. Any costs and expenses associated
with the expert determination shall be shared equally between the Parties.

. 4A
ARTICLE 43 - GOVERNING LAW, FISCAL STABILITY AND AMENDMENTS

Governing Law
43.1 This Contract, including any dispute arising therefrom, thereunder or in relation

thereto, shall be governed by English law (except any rule of English law which
would refer the matter to another jurisdiction), together with any relevant rules,
customs and practices of international law, as well as by principles and practice
generally accepted in petroleum producing countries and in the international
petroleum industry

Fiscal Stability

43.2

433

434

43.5

The obligations of the CONTRACTOR resulting from this Contract shall not be
aggravated by the GOVERNMENT and the general and overall equilibrium between
the Parties under this Contract shall not be affected in a substantial and lasting
manner

The GOVERNMENT guarantees to the CONTRACTOR, for the entire duration of
this Contract, that it will maintain the stability of the fiscal and economic conditions
of this Contract, as they result from this Contract and as they result from the laws and
regulations in force on the date of signature of this Contract. The CONTRACTOR
has entered into this Contract on the basis of the legal, fiscal and economic framework
prevailing at the Effective Date. If, at any time after the Effective Date, there is any
change in the legal, fiscal and/or economic framework under the Kurdistan Region
Law or other Law applicable in the Kurdistan Region which detrimentally affects the
CONTRACTOR, the terms and conditions of the Contract shall be altered so as to
restore the CONTRACTOR to the same overall economic position as that which
CONTRACTOR would have been in, had no such change in the legal, fiscal and/or
economic framework occurred.

If the CONTRACTOR believes that its economic position has been detrimentally
affected as provided in Article 43.3, upon the CONTRACTOR's written request, the
Parties shall meet to agree on any necessary measures or making any appropriate
amendments to the terms of this Contract with a view to re-establishing the economic
equilibrium between the Parties and restoring the CONTRACTOR to the position it
was in prior to the occurrence of the change having such detrimental effect. Should
the Parties be unable to agree on the merit of amending this Contract and/or on any
amendments to be made to this Contract within ninety (90) days of CONTRACTOR's
request (or such other period as may be agreed by the Parties), the CONTRACTOR
may refer the matter in dispute to arbitration as provided in Article 42.1

Without prejudice to the generality of the foregoing, the CONTRACTOR shall be
entitled to request the' benefit of any future changes to the petroleum legislation or
any other legislation complementing, amending or replacing it

Beye
43.6

43.7

43.9

The Parties agree to cooperate in all possible ways with a view to fully achieving the
objectives of this Contract, The GOVERNMENT shall facilitate the performance of
the Petroleum Operations by promptly granting to the CONTRACTOR any
necessary authorisation, permit, licence or access right and making available any
existing facilities and services with a view to the Parties obtaining maximum mutual
benefit from the Contract

Amendments

Except as provided in Article 47, any amendment to this Contract shall be the subject
of a formal amendment, duly approved in writing by the Parties and subject to the
same conditions of validity as this Contract

This Contract constitutes the entire agreement of the Parties and supersedes any and
all prior understandings or agreements in respect of the subject matter of this
Contract

Unless otherwise expressly stated elsewhere in this Contract, no failure or delay of
any Party to exercise any right, power or remedy under this Contract shall operate as
a waiver thereof, nor shall any single or partial exercise of any such nght, power or
remedy preclude any other or future exercise thereof or the exercise of any other
right, power or remedy

Validity

As signatory to this Contract for and on behalf of the GOVERNMENT, the Ministry of
Natural Resources in the Kurdistan Region hereby represents that it approves this
Contract for the purposes of the Kurdistan Region Petroleum Act, when it enters into
force

ARTICLE 44 - NOTICES

To be valid, any correspondence, written communication or notice between the Parties
shall be in writing and may be delivered by hand or transmitted by electronic mail or
fax, at sender's option and expense, and (unless delivered by hand or acknowledged or
otherwise agreed by the receiving Party) shall be confirmed by registered mail with
acknowledgement of receipt and shall become effective once received by the first of
these means of transmission. These communications shall be addressed as follows:

For the GOVERNMENT.
Attention: ' Ashti A. Hawrami
Minister
Address: Council of Ministers
Kurdistan Regional Government
Erbil, Kurdistan - Iraq
Email: ashti hawrami@kry org

rs Me
For the CONTRACTOR:

Address:

Phone
Facsimile:
E-mail

Contact person

Address:

Phone
Facsimile
E-mail
Contact person

Address

Phone:
Facsimile
E-mail:
Contact person:

Shakal Production, Ltd.
2500 City West Blvd
Suite 1750

Houston, TX 77042, USA
+1 713-953 3210

+1 713-953 3200
randerson@priment) com

W. Richard Anderson

PetOil Petroleum and Petroleum
Products International Exploration and
Production Inc.

Koza Sokak No:43, GOP

06700 Ankara, Turkey

+90 312 4408482

+90 312 441 6026 / 441 6027

aksipetoil com.tr

M. Ali Ak, General Manager

Trilax Oil Ltd

15322 Chinaberry Street
North Potomac, MD 20578
+1 757 945-9203

arthtink net
. Director

44.2 The above address and/or designated representative of any of the Parties may be
changed on giving ten (10) days prior notice to the other Party

ARTICLE 45 - TERMINATION

45.1 Subject to the provisions of Article 45.5, the GOVERNMENT shall have the right to
terminate this Contract in the event the CONTRACTOR:

{a) fails to meet a material financial obligation expressly stated in this Contract,

or

(b) during the First Sub-Period does not carry out drilling and seismic acquisition,
as detailed in Article 10.2 or, during the Second Sub-Period (or earlier), does
not carry out drilling and seismic acquisition, as detailed in Article 10.3, or

Kes

719

M. Epa
45.4

ks 80

(c) interrupts Production for a period of more than ninety (90) consecutive days with
fo cause or justification acceptable in accordance with this Contract (including
Force Majeure) or under normal international petroleum industry practice; or

{d) intentionally extracts or produces any mineral which is not covered by the
object of this Contract, unless such extraction or production is expressly
authorised or unavoidable as a result of operations carried out in accordance
with accepted international petroleum industry practice; or

(e) if the CONTRACTOR comprises solely one entity, is declared bankrupt in
accordance with applicable Law; or

(f) wilfully refuses to abide by negotiation, mediation, arbitration or expert decision
under Article 42 of this Contract

The GOVERNMENT may also terminate the Contract only in respect of one
CONTRACTOR entity if such entity is subject to. a Change of Control which has been
completed without having obtained the prior required authorisation from the
GOVERNMENT (deemed or otherwise) in accordance with Anicle 39 6,

At any time prior to the Development Period. the CONTRACTOR shall have the right
to terminate this Contract by surrendering the entire Contract Area in accordance with the
provisions of Article 7 of this Contract

During the Development Period, the CONTRACTOR shall have the right to
terminate this Contract at any time by surrendering all Production Areas, provided its
then current obligations have been satisfied in accordance with this Contract

If the GOVERNMENT intends to exercise its right to terminate this Contract
pursuant to Article 45.1, it shall first comply with the following provisions

(a) | The GOVERNMENT shal! notify the CONTRACTOR of its intention to
terminate this Contract stating the reasons for such termination and requesting
the latter:

(i) to remedy the default within three (3) months; or
(ii) to propose acceptable compensation

(b) Hf, by then end of the said three (3) month period referred to in Article 45.4
(a), the GOVERNMENT is not satisfied, it shall notify the CONTACTOR
in writing that the Contract shall be terminated from the termination date
detailed in such notice. This Contract shall terminate on such termination date
unless the CONTRACTOR issues a notice of dispute as provided under
Article 41 of this Contract, in which case this Contract shall remain in force
until a final settlement of the dispute has been reached in accordance with the
dispute resolution provisions of Article 41 of this Contract.

The foregoing provisions of this Article 45.4 are subject to the proviso that, in case of
a dispute where there has been breach of this Contract which has been submitted to

ya 2

Chay
45.6

46.1

462

47.1

47.2

473

This

arbitration pursuant to Article 41 of this Contract, the GOVERNMENT shall not be
entitled to exercise its right to terminate this Contract prior to a decision regarding the
dispute having been rendered by the arbitration tribunal.

Ifthe GOVERNMENT terminates this Contract pursuant to the provisions of Articles
45.1 and 45.5, the CONTRACTOR shall lose ail its rights and interests under this
Contract.

ARTICLE 46 - APPLICATION OF CORRUPTION LAWS

If this Contract is reasonably proven to have been obtained in violation of Kurdistan
Region Law concerning corruption, this Contract is void ab jmitio.

If the CONTRACTOR is at any time reasonably proven to be in breach of Kurdistan
Region Law concerning corruption, the CONTRACTOR may lose this Contract or part
of the Contract

ARTICLE 47 —-GOVERNMENT REVIEW

This Contract may be reviewed by the GOVERNMENT and amended by the
GOVERNMENT to the extent necessary to ensure that there is mo material
inconsistency between this Contract and such reasonable criteria of probity and
commerciality which the GOVERNMENT may agree, in any petroleum law or other
instrument, shall apply to the existing petroleum contracts in the Kurdistan Region.

Such review may take place within six months of the entry into force of any new
applicable petroleum law or instrument establishing those criteria. Such review will be
done only one time and shall be with respect to the applicable petroleum law under
discussion on the Effective Date.

The CONTRACTOR may, within thirty (30) days of receiving such a notification,
respond to the proposed amendments. The GOVERNMENT shall consider any such
response and shall, within sixty (60) days of the notification, further notify the
CONTRACTOR in writing of any decision to amend the contract or decision not to
amend. This Contract shall be deemed to have been so amended on the date of
notification of the GOVERNMENT's decision to amend the Contract

ARTICLE 48 - EFFECTIVE DATE

Contract shall become effective and be binding on the Parties when both of the

following conditions have been satisfied:

(a) upon its signature by the duly authorised representatives of the GOVERNMENT and the
CONTRACTOR;

ty

Ab

81
(by upon payment of the first mstatment ot

CON TRAC EPOR under Articte 322

Entered into in three (4) origenals to Erbil

Witness

Witness

Witness

i

the Capacity Building Fund payment ty

Kurdistan Regson of Jrag. on

For Government

Ministry of Natural Resources

rtrthec

Ashu. A. Hawrann
Moni ster

Shaka! Production, Ltd.

-tHS ~
W Reichard Anderson
Director

. "Kann
For € vatractor

Pet Oil Petroteum and Petroleum
Products International Exploration
and Production Ine.

ie a +h

Witness ackin Koksal, Chaweman

For Contractor

Trifax Oil Lad

Witness

Wey,

KS : ss
. Gann
ANNEX A
CONTRACT AREA

SHAKAL CONCESSION
TOTAL AREA: 528 5Q KM

Projection: UTM Zone: 38N Datum: WGS84

POINTS | X COORD-EAST | YCOORD-NORTH | LAT-~ NORTH LON - EAST
A 53403175 | 383268629 34. 38° 08 45 27 15"
e | 49244135 | 385038101 34°47" 44" 44-55 02"
c 48502795 | 3847006 24 34 45° 58 44°50! 12°
D “51467616 | 3825161.52 34 34’ 04" 45 09' 36"
| §1963002 | 382223741 | 34 32° 30" 45. 12°51"
F 52312647 | 382507321 | -_ 34 34.00" 48 15°07"
G 52676836 | —- 3822338 08 34” 32° 33° 45 17° 30"

KS

ANNEX “B”

ACCOUNTING PROCEDURE

Attached to and made part of the Amended and Restated Production Sharing Agreement,
hereinafier called the “Agreement,” effective February 25, 2007, by and between the
Kurdistan Regional Government and Shakal Production, Ltd. PetOil Petroleum and
Petroleum Products International Exploration and Production Inc., and Trilax Oil Ltd

SECTION I

GENERAL PROVISIONS
1.1 Purpose

L.1.1 The purpose of this Accounting Procedure is to establish equitable methods
for determining charges and credits applicable to operations under the
Agreement which reflect the costs of Petroleum Operations to the end that no
Party shall gain or lose in relation to other Parties

It is intended that approval of the Work Program and Budget as provided in
the Agreement shall constitute approval of the rates and allocation methods
used therein to currently charge the Petroleum Operations Account, but
subject to verification by audit at a later date as provided in the Accounting
Procedure

1.1.2. The Parties agree, however, that if the methods prove unfair or inequitable to
Operator or Non-Operators, the Parties shall meet and in good faith endeavour
to agree on changes in methods deemed necessary to correct any unfairness or
inequity

1,2 Conflict with Agreement. In the event of a conflict between the provisions of this
Accounting Procedure and the provisions of the Agreement to which this Accounting
Procedure is attached, the provisions of the Agreement shall prevail

1.3 Definitions. The definitions contained in Article | of the Agreement to which this
Accounting Procedure is attached shall apply to this Accounting Procedure and have
the same meanings when used herein. Certain terms used herein are defined as
follows

“Country of Operations” shall mean Iraq.

“Material” shall mean personal property (including, but not limited to, equipment
and supplies) acquired and held for use in Petroleam Operations.

1.4 Petroleum Operations Account Records and Currency Exchange,

1.4.1 Operator shall at all times maintain and keep true and correct records of the
production and disposition of all Petroleum, and of all costs and expenditures
under the Agreement, as well as other data necessary or proper for the
settlement of accounts between the Parties hereto in connection with their le

Ke | Mine
in

1.4.2

1.4.3

1.4.4

1.4.5

Si

15.1

rights and obligations under the Agreement and to enable Parties to comply
with their respective applicable income tax and other laws

Operator shal! maintain accounting records pertaining to Petroleum Operations
in accordance with generally accepted accounting practices used in the
international petroleum industry and any applicable statutory obligations of
the Country of Operations as well as the provisions of the Agreement

Petroleum Operations Account records shall be maintained by Operator in the
English language and in United States of America (“US") currency and in
such other language and currency as may be required by the laws of the
Country of Operations. Conversions of currency shall be recorded at the rate
actually experienced in that conversion Currency translations _ for
expenditures and receipts shall be recorded at the arithmetic average buying
and selling exchange rates for the New Iraqi Diner, and the United States
Dollars of the preceding month as determined by the local market

Any currency exchange gain or losses shall be credited or charged to the
Petroleum Operations Account, except as otherwise specified in this
Accounting Procedure

The accrual basis for accounting shall be used in preparing accounts
concerning the Petroleum Operations. Ifa “cash” basis for accounting is used,
Operator shall show accruals as memorandum items

ts and Bilin:

Unless otherwise agreed by the Parties, Operator shal! submit monthly to each
Party, on or before the 10" Day of each month, statements of the costs and
expenditures incurred during the prior month, indicating by appropriate
classification the nature thereof. the corresponding budget category, and the
portion of such costs charged to each of the Parties

These statements, as a minimum, shall contain the following information:

. advances of funds setting forth the currencies received from each Party

° the share of each Party in total expenditures

. summary of costs, credits, and expenditures on a current month, year-
to-date, and inception-to-date basis or other periodic basis, as agreed
by Parties

. details of unusual charges and credits in excess of US dollars $10,000
(US$ ten thousand)

Operator shall, upon request, furnish a description of the accounting
classifications used by it

Amounts included in the statements and billings shall be expressed in US
currency and reconciled to the currencies advanced

, okt
1.6

1.7

1.5.4 Each Party shall be responsible for preparing its own accounting and tax
reports to meet the requirements of the Country of Operations and of all other
countries to which it may be subject. Operator, to the extent that the
information is reasonably available from the Petroleum Operations Account
records, shall provide Non-Operators in a timely manner with the necessary
statements to facilitate the discharge of such responsibility

Payments and Advances, Upon approval of any Work Program and Budget, the
Contractor will provide all required estimated cash requirements for the succeeding

month's operations.
Audits

1.7.1 A Non-Operator, upon at least sixty (60) Days advance notice in wring to
Operator and all other Non-Operators, shall have the right to audit the
Petroleum Operations Accounts and records of Operator relating to the
accounting hereunder for any Calendar Year within the twenty-four (24)
month period following the end of such Calendar Year. The cost of each such
audit shall be borne by Non-Operators conducting the audit. It is provided,
however, that Non-Operators must take written exception to and make claim
upon the Operator for all discrepancies disclosed by said audit within said
twenty-four (24) month period. Where there are two or more Non-Operators,
the Non-Operators shall make every reasonable effort to conduct joint or
simultaneous audits in a manner, which will result in a minimum of
inconvenience to the Operator. Operator and Non-Operators shall make every
effort to resolve any claim resulting from an audit within a reasonable period
of time

A Non-Operator may audit the records of an Affiliate of Operator relating to
that Affiliate’s charges. The provisions of this Accounting Procedure shall
apply mutatis mutandis to such audits

1.7.2. Any information obtained by a Non-Operator under the provisions of this
Section 1.8 which does not relate directly to the Petroleum Operations shall be
kept confidential and shall not be disclosed to any party. except as would
otherwise be permitted by the Agreement

1.7.3. In the event that the Operator is required by law to employ a public accounting
firm to audit the Petroleum Operations Account and records of Operator
relating to the accounting hereunder, the cost thereof shall be a charge against
the Petroleum Operations Account, and a copy of the audit shall be furnished
to each Party.

Allocations. If it becomes necessary to allocate any costs or expenditures to or
between Petroleum Operations and any other operations, such allocation shall be
made on an equitable basis. Upon request,-Operator shall furnish a description of its
allocation procedures pertaining to these costs and expenditures.

3 Cari

SECTION I

DIRECT CHARGES

Operator shall charge the Petroleum Operations Account with all costs and expenditures
incurred in connection with Petroleum Operations. It is also understood that charges for
services normally provided by an operator such as those contemplated in Section 2.7.2 which
are provided by Operator's Affiliates shall reflect the cost to the Affiliate, excluding profit,
for performing such services, except as otherwise provided in Section 2.6, Section 2.7.1, and
Section 2 5.1 if selected

The costs and expenditures shall be recorded as required for the settlement of accounts
between the Parties hereto in connection with the rights and obligations under this Agreement
and for purposes of complying with the tax laws of the Coumry of Operations and of such
other countries to which any of the Parties may be subject: Without in any way limiting the
generality of the foregoing, chargeable costs and expenditures shall include

24 Licenses, Permits, Ete All costs, if any, attributable to the acquisition, maintenance,
renewal or relinquishment of licenses, permits, contractual and/or surface rights
acquired for Petroleum Operations when paid by Operator in accordance with the
provisions of the Agreement

2.2 Salaries, Wages and Related Costs

2.2.1 The employees of Operator and its Affiliates in the Country of Operations
directly engaged in Petroleum Operations whether temporarily or permanently
assigned,

2.2.2 The employees of Operator and its Affiliates outside the Country of
Operations directly engaged in Petroleum Operations whether temporarily or
permanently assigned, and not otherwise covered in Section 2.7.2

2.2.3 Salaries and wages, including everything constituting the employees’ total
compensation. To the extent not included in salaries and wages, the Petroleum
Operations Account shall also be charged with the cost to Operator of holiday,
vacation, sickness, disability benefits, living and housing allowances, travel
time, bonuses, and other customary allowances applicable to the salaries and
wages chargeable hereunder, as well as costs to Operator for employee
benefits, including but not limited to employee group life insurance, group
medical insurance, hospitalization, retirement, and other benefit plans of a like
nature applicable to labor costs of Operator. Operator's employees
Participating in Country of Operations benefit plans may be charged at a
percentage rate to reflect payments or accruals made by Operator applicable to

' such employees. Such accruals for Country of Operations benefit plans shall
not be paid by Non-Operators, unless otherwise approved by the Co-
ordination Committee, until the same are due and payable to the employee,
upon withdrawal of a Party pursuant to the Agreement, or upon termination of

the Agreement, whichever occurs first
ra 4 pgm
2.3

2.4

2.5

2.2.4 Expenditures or contributions made pursuant to assessments imposed by
governmental authority for payments with respect thereto or on account of
such employees.

2.2.5 Salaries and wages charged in accordance with Operator's usual practice,
when and as paid or accrued, or on a basis of the Operator's average cost per
employee for each job category; and the rates to be charged shall be reviewed
at least annually, In determining the average cost per employee for each job
category, expatriate and national employee salaries and wages shall be
calculated separately. During a given period of time it is understood that some
costs for salaries and wages may be charged on an actual basis while the
remaining -costs for salaries and wages are charged at a rate based upon the
above described average cost

2.2.6 Reasonable expenses {including related travel costs) of those employees
whose salaries and wages are chargeable to the Petroleum Operations Account
under Sections 2.2.1 and 2.2.2 of this Section Il and for which expenses the
employees are reimbursed under the usual practice of Operator

2.2.7 If employees are engaged in other activities in addition to the Petroleum
Operations, the cost of such employees shall be allocated on an equitable
basis.

Employee Relocation Costs

2.3.1 Except as provided in Section 2.3.3, Operators cost of employees’ relocation
to or from the Agreement Area vicinity or location where the employees will
reside or work, whether permanently or temporarily assigned to the Petroleum
Operations, If such employee works on other activities in addition to
Petroleum Operations, such relocation costs shal! be allocated on an equitable
basis

2.3.2. Such relocation costs shall include transportation of employees, families,
personal and household effects of the employee and family, transit expenses,
and all other related costs in accordance with Operator's usual practice

2.3.3 Relocation costs from the vicinity of the Agreement Area to another location
classified as a foreign location by Operator shall not be chargeable to the
Petroleum Operations Account unless such foreign location is the point of
origin of the employee.

Offices, Camps, and Miscellaneous Facilities. Cost of maintaining any offices, sub-
offices, camps, warehouses, housing, and other facilities of the Operator and/or
Affiliates directly serving the Petroleum Operations. If such facilities serve
operations in addition to the Petroleum Operations the costs shall be allocated to the
properties served on an equitable basis

Material. Cost, net of discounts taken by Operator, of Material purchased or
furnished by Operator. Such costs shall include, but are not limited to, export
brokers’ fees, transportation charges, loading, unloading fees, export and import
duties and license fees associated with the procurement of Material and in-transit 7

Cpa.
2.6

2.7

losses, if any, not covered by insurance. So far as it is reasonably practical and
consistent with efficient and economical operation, only such Material shall be
purchased for, and the cost thereof charged to, the Petroleum Operations Account as
may be required for immediate use.

2.5.1 Purchasing Fee When economical to do so, and required for the benefit of
the Petroleum Operations, Operator may request its Affiliates to provide
purchasing, expediting and traffic coordination services. Charges to the
Petroleum Operations Account for the provision of these purchasing services
shall be based on the Affiliate’s standard purchasing fee currently set at 6% on
the amount of each purchase order

The fee shall be reviewed periodically by Operator's Affiliates, and future
changes shall be made upward or downward as indicated by the Affiliate’s
cost experience for the provision of these purchasing services. Any changes
affecting the charges to the Petroleum Operations Account shall be subject to
notification by Operator and approval by the Co-ordination Committee. Such
charges shall be in lieu of any charges for the same or similar services
provided herein

Exclusively Owned Equipment and Facilities of Operator and Affiliates

Charges for exclusively owned equipment, facilities, and utilities of Operator and its
Affiliates at rates not to exceed the average commercial rates of non-affiliated third
parties then prevailing for like equipment, facilities, and utilities for use in the area
where the same are used hereunder. On request, Operator shal! furnish Non-
Operators a list of rates and the basis of application. Such rates shall be revised from
time to time if found to be either excessive or insufficient, but not more than once
every six months.

Drilling tools and other equipment lost in the hole or damaged beyond repair may be
charged at replacement cost less depreciation plus transportation costs to deliver like
equipment to the location where used

Services

2.7.1 The cost of services provided by third parties including Affiliates of Operator
other than those services covered by Section 2.7.2. Such charges for services
by Operator's Affiliates shall not exceed those currently prevailing if
performed by non-affiliated third parties, considering quality and availability
of services.

2.7.2. The cost of services performed by Operator's Affiliates technical and
professional staffs not located within the Country of Operation

2.7.3. The charges for such services shall not exceed those currently prevailing if
performed by non-affiliated third partiés, considering the quality and
availability of such services.

Examples of such services include, but are not limited to, the following:

a | ° Cryin A
Geologic Studies and Interpretation

Seismic Data Processing

Well Log Analysis, Correlation and Interpretation

Laboratory Services

Well Site Geology

Project Engineering

Source Rock Analysis

Petrophysical Analysis

Geochemical Analysis

Drilling Supervision

Development Evaluation

Accounting and Professional Services

Other Data Processing
Costs shall include salaries and wages of such technical and professional personnel,
lost time, governmental assessments, employee benefits, and reasonable expenses.
Costs shall also include all support costs necessary for such technical and professional
personnel to perform such services, such as, but not limited to, rent, utilities, support
staff, drafting, telephone and other communications expenses, computer support,

supplies, and depreciation

2.8 Insurance, Premiums paid for insurance required by law or the Agreement to be
carried for the benetit of the Petroleum Operations

2.9 Damages and Losses to Property.

2.9.1 All costs or expenditures necessary to replace or repair damages or losses
incurred by fire, flood, storm, thefi, accident, or any other cause. Operator
shall furnish Non-Operators written notice of damages or losses incurred in
excess of Twenty Five thousand US dollars (US $ 25,000) as soon as practical
after report of the same has been received by Operator. All losses in excess of
ten thousand US dollars (US $ 10,000) shall be listed separately in the
monthly statement of costs and expenditures.

2.9.2 Credits for settlements received from insurance carried for the benefit of
Petroleum Operations and from others for losses or damages to Joint Property
or Materials. Each Party shall be credited with its Participating Interest share
thereof except where such receipts are derived from insurance purchased by
Operator for less than all Parties in which event such proceeds shall be r

rym 74

2.10

2.11

2.12

3.

tS

credited to those Parties for whom the insurance was purchased in the
proportion of their respective contributions toward the insurance coverage

2.9.3 Expenditures incurred in the settlement of all losses, claims, damages,
judgments, and other expenses for the account of Petroleum Operations.

Litigation and Legal Expenses. The costs and expenses of litigation and legal
services necessary for the protection of the Petroleum Operations under this
Agreement as follows:

2.10.1 Legal services necessary or expedient for the protection of the Petroleum
Operations, and all costs and expenses of litigation, arbitration or other
alternative dispute resolution procedure, including reasonable attorneys’ fees
and expenses, together with all judgments obtained against the Parties or any
of them arising from the Petroleum Operations

2.10.2 If the Parties hereunder shall so agree, actions or claims affecting the
Petroleum Operations hereunder may be handled by the legal staff of one or
any of the Parties hereto; and a charge commensurate with the reasonable
costs of providing and furnishing such services rendered may be made by the
Party providing such service to Operator for the Petroleum Operations
Account, but no such charges shall be made until approved by the Parties.

Taxes and Duties. All taxes, duties, assessments and governmental charges, of every
kind and nature, assessed or levied upon or in connection with the Petroleum
Operations. other than any that are measured by or based upon the revenues, income
and net worth of a Party

If Operator or an Affiliate is subject to income or withholding tax as a result of
services performed at cost for the operations under the Agreement, its charges for
such services may be increased by the amount of such taxes incurred (grossed up)

Other Expenditures. Any other costs and expenditures incurred by Operator for the
necessary and proper conduct of the Petroleum Operations in accordance with
approved Work Programs and Budgets and not covered in this Section II or in Section
iL

SECTION IIL
INDIRECT CHARGES

Purpose. Operator shall charge the Petroleum Operations Account monthly for the
cost of indirect services and related office costs of Operator and its Affiliates not
otherwise provided in this Accounting Procedure. Indirect costs chargeable under this
Section III represent the cost of general counselling and support services provided to
Operator by its Affiliate. These costs are such that it is not practical to identify or
associate them with specific projects but are for services which provide Operator with
needed and necessary resources which Operator requires and provide a real benefit to
Petroleum Operations. No cost or expenditure included under Section II shall be
included or duplicated under this Section III

3.2. Amount. The charge for the period beginning with the Calendar Year through the
end of the period covered by Operator's invoice (“Year-to-Date”) under Section 3.1
above shall be a percentage of the Year-to-Date expenditures, calculated on the
following scale (US Dollars)

Annual Expenditures

$0 to $1,000,000 of expenditures = 4%

Next $5,000,000 of expenditures = 3 %

Excess above $ 5,000,000 of expenditures = 2 °o

3.3 Exclusions. The expenditures used to calculate the monthly indirect charge shall not
include the indirect charge (calculated cither as a percentage of expenditures or as a
minimum monthly charge), rentals on surface rights acquired and maintained for the
Petroleum Operations Account, guarantee deposits, pipeline tariffs, concession
acquisition costs and Taxes paid under the Agreement, expenditures associated with
major construction projects for which a separate indirect charge is established
hereunder, payments to third parties in settlement of claims, and other similar items.

Credits arising from any government subsidy payments, disposition of Material, and
receipts from third parties for settlement of claims shall not be deducted from total
expenditures in determining such indirect charge.

3.4. Indirect Charge for Projects. As to major construction projects (such as, but not
limited to, pipelines, gas reprocessing and processing plants, and final loading and
terminalling facilities) when the estimated cost of each project amounts to more than
US $ 15,000,000, a separate indirect charge for such project shall be set by the
Co-ordination Committee at the time of approval of the project

SECTION IV

ACQUISITION OF MATERIAL

4.1. Acquisitions. Materials purchased for the Petroleum Operations Account shall be
charged at net cost paid by the Operator. The price of Materials purchased shal]
include, but shall not be limited to export broker's fees, insurance, transportation
charges, loading and unloading fees, import duties, license fees, and demurrage
(retention charges) associated with the procurement of Materials. and applicable
taxes, less all discounts taken

4.2 Materials Furnished by Operator Materials required for operations shall be
purchased for direct charge to the Petroleum Operations Account whenever
practicable, except the Operator may furnish such Materials from its stock under the
following conditions:

4.2.1 New Materials (Condition “1") New Materials transferred from the
warehouse or other properties of Operator shall be priced at met cost a

¢ , Crone
4.3

<4

determined in accordance with Section 4.1 above, as if Operator had
purchased such new Material just prior to its transfer.

Such net costs shall in no event exceed the then current market price

4.2.2 Used Materials (Conditions “2” and “3")

4.2.2.1 Material which is in sound and serviceable condition and suitable
for use without repair or reconditioning shall be classed as
Condition “2” and priced at seventy-five percent (75%) of such
new purchase net cost at the time of transfer

4.2.2.2 Materials not meeting the requirements of Section 4.2.2.1 above,
but which can be made suitable for use after being repaired or
reconditioned, shall be classed as Condition “3” and priced at fifty
percent (50%) of such new purchase net cost at the time of transfer
The cost of reconditioning shall also be charged to the Petroleum
Operations Account provided the Condition “3” price, plus cost of
reconditioning, does not exceed the Condition “2” price; and
provided that Material so classified meet the requirements for
Condition “2” Matcrial upon being repaired or reconditioned

4.2.2.3 Material which cannot be classified as Condition “2” or
Condition “3”, shall be priced at a value commensurate with ils
use

4.2.24 — Tanks, derricks, buildings, and other items of Matenal involving
erection costs, if transferred in knocked-down condition, shall be
graded as to condition as provided in this Section 4.2.2 of Section
Iv

4.2.2.5 Material including drill pipe, casing and tubing, which is no longer
useable for its original purpose but is useable for some other
purpose, shall be graded as to condition as provided in this Section
4.2.2 of Section 1V. Such Material shall be priced on the basis of
the current price of items normally used for such other purpose if
sold to third parties.

Premium Prices. Whenever Material is not readily obtainable at prices specified in
Sections 4.1 and 4.2 of this Section IV because of national emergencies, strikes or
other unusual causes over which Operator has no control, Operator may charge the
Petroleum Operations Account for the required Material at Operator's actual cost
incurred procuring such Material, in making it suitable for use, and moving it to the
Agreement Area, provided that notice in writing, including a detailed description of
the Material required and the required delivery date, is furnished to Non-Operators of
the proposed charge at least 15 Days (or such shorter period as may be specified by
Operator) before the Material is projected to be needed for operations and prior to
billing Non-Operators for such Material the cost of which exceeds One Hundred
thousand US dollars (US $ 100,000). Each Non-Operator shall have the right, by so
electing and notifying Operator within 10 Days (or such shorter period as may be
specified by Operator) after receiving notice from Operator, to furnish in kind all or

10

Mo <pan
4.4

5.2

5.3

part of his share of such Material per the terms of the notice which is suitable for use
and acceptable to Operator both as to quality and time of delivery, Such acceptance
by Operator shall not be unreasonably withheld. If Material furnished is deemed
unsuitable for use by Operator, all costs incurred in disposing of such Material or
returning Material to owner shall be borne by the Non-Operator furnishing the same
unless otherwise agreed by the Parties. If a Non-Operator fails to properly submit an
election notification within the designated period, Operator is not required to accept
Material furnished in kind by that Non-Operator. If Operator fails to submit proper
notification prior to billing Non-Operators for such Material, Operator shall only
charge the Petroleum Operations Account on the basis of the price allowed during a
“normal” pricing period in effect at time of movement

Warranty of Material Furnished by Operator. Operator does not warrant the
Material furnished In case of defective Material, credit shall not be passed to the
Petroleum Operations Account until adjustment has been received by Operator from
the manufacturers or their agents

SECTION V
DISPOSAL OF MATERIALS

Disposal. Operator shall be under no obligation to purchase the interest of Non-
Operators in new or used surplus Materials. Operator shall have the right to dispose
of Materials but shall advise and secure prior agreement of the Co-ordination
Committee of any proposed disposition of Materials having an original cost to the
Petroleum Operations Account either individually or in the aggregate of One Hundred
Thousand US Dollars (US $100,000) or more When Petroleum Operations are
relieved of Material charged to the Petroleum Operations Account, Operator shall
advise each Non-Operator of the original cost of such Material to the Petroleum
Operations Account so that the Parties may eliminate such costs from their asset
records, Credits for Material sold by Operator shall be made to the Petroleum
Operations Account in the month in which payment is received for the Material. Any
Material sold or disposed of under this Section shall be on an “as is, where is” basis
without guarantees or warranties of any kind or nature. Costs and expenditures
incurred by Operator in the disposition of Materials shall be charged to the Petroleum
Operations Account.

Material Purchased by a Party or Affiliate. Material purchased from the Joint
Property by a Party or an Affiliate thereof shall be credited by Operator to the
Petroleum Operations Account, with new Material valued in the same manner as new
Material under Section 4.2.1 and used Material valued in the same manner as used
Material under Section 4.2.2, unless otherwise agreed by the Co-ordination
Committee.

Division In Kind. Division of Material in kind, if made between the Parties, shall be
in proportion to their respective interests in such Material, Each Party will thereupon
be charged individually with the value (determined in accordance with the procedure
set forth in Section 5,2) of the Material received or receivable by it

Can
5.4

6.1

6.2

Sales to Third Parties. Material purchased from the Joint Property by third parties
shall be credited by Operator to the Petroleum Operations Account at the net amount
collected by Operator from the buyer. If the sales price is less than that determined in
accordance with the procedure set forth in Section 5.2, then approval by the Co-
ordination Committee shall be required prior to the sale. Any claims by the buyer for
defective materials or otherwise shall be charged back to the Petroleum Operations
Account if and when paid by Operator

SECTION VI
INVENTORIES

Periodic Inventories - Notice and Representation, At reasonable intervals, but at
least annually, inventories shall be taken by Operator of all Material on which detailed
accounting records are normally maintained The expense of conducting periodic
inventories shall be charged to the Petroleum Operations Account. Operator shall
give Non-Operators written notice at least thirty Days (30) in advance of its intention
to take inventory, and Non-Operators, at their sole cost and expense, shall each be
entitled to have a representative present. The failure of any Non-Operator to be
represented at such inventory shall bind such Non-Operator to accept the inventory
taken by Operator, who shall in that event furnish each Non-Operator with a
reconciliation of overages and shortages. Inventory adjustments to the Petroleum
Operations Account shall be made for overages and shortages. Any adjustment
equivalent to Fifty Thousand US Dollars (US$ 50,000) or more shall be brought to the
attention of the Co-ordination Committee.

Special Inventories) Whenever there is a sale or change of interest in the Agreement,
a special inventory may be taken by the Operator provided the seller and/or purchaser
of such interest agrees to bear all of the expense thereof. In such cases, both the seller
and the purchaser shall be entitled to be represented and shall be governed by the
inventory so taken

SECTION VII

NON-RECOVERABLE COSTS

7 Non-Recoverable costs. Except as specifically provided in the Agreement, the
following costs shall not be recoverable by the Contractor as Petroleum Costs

7.1.1 Interest
7.1.2 Depreciation and amortization
7.13 Dividends, repayment of equity or repayment of inter-company loans

7.1.4 Decomissioning costs actually paid in excess of decommissioning fund
balance

7.1.5 Unless specifically provided in an approved Budget or othensise specifically
approved by the Government, costs relating to leasing and hiring of structures or facilities
